ACCEPTED
                                                                              13-15-00163-CV
                                                              THIRTEENTH COURT OF APPEALS
                                                                     CORPUS CHRISTI, TEXAS
                                                                          5/1/2015 6:26:47 PM
                                                                           DORIAN RAMIREZ
                                                                                       CLERK

                        NO. 13-15-00163-CV

           IN THE THIRTEENTH COURT OF APPEALS
                                          FILED IN
                                               13th COURT OF APPEALS
                                           CORPUS CHRISTI/EDINBURG, TEXAS
                                                5/1/2015 6:26:47 PM
                                                 DORIAN E. RAMIREZ
            HUDSON INSURANCE          COMPANY, Appel/antClerk
                                 v.
                     BVB PARTNERS, Appellee


Appealed from the County Court at Law No.4 of Hidalgo County, Texas
                     Cause No.: CL-14-3125-D


                   BRIEF OF APPELLANT
                HUDSON INSURANCE COMPANY




                        STEVE E. COUCH
                      State Bar No. 04875650
                       KEN E. KENDRICK
                      State Bar No. 11278500
                   3050 Post Oak Blvd., Suite 200
                    Houston, Texas 77056-6570
                    Telephone: (713) 595-6000
                    Facsimile: (713) 595-6001

                 ATTORNEYS FOR APPELLANT
                HUDSON INSURANCE COMPANY



                ORAL ARGUMENT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Tex. R. App. P. 38.1(a), Appellant Hudson Insurance Company

submits the following list of names of all parties to the case, as well as the names

and addresses of their counsel.

1.    Defendant/Appellant:
      Hudson Insurance Company

           Counsel

           Steve E. Couch
           State Bar No. 04875650
           Ken E. Kendrick
           State Bar No. 11278500
           Kelly, Sutter & Kendrick, P.C.
           3050 Post Oak Blvd., Suite 200
           Houston, Texas 77056-6570
           Telephone: (713) 595-6000
           Facsimile:    (7l3) 595-6001

2.    Plaintiff/Appellee:
      BVB Partners

            Counsel

           David E. Wood
           Attorney at Law
           l317 E. Quebec Ave
           McAllen, TX 78503
           Telephone: 956-618-0115
           Facsimile:   956-581-4457




                                         11
                             TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL ...............................                    11


TABLE OF CONTENTS ......................................................           111


INDEX OF AUTHORITIES...................................................            IV


RECORD REFERENCES AND PARTY ABBREVIATION ............                              x

STATEMENT OF THE CASE ................................................             X111


STATEMENT OF JURISDICTION               ........................................   xv

STATEMENT REGARDING ORAL ARGUMENT...... ................                           XVI


PREAMBLE AND PRELIMINARY STATEMENT.......................                          XV111


ISSUES PRESENTED..........................................................         XIX


STATEMENT OF FACTS.......................................................          1

SUMMARY OF ARGUMENT..................................................              5

ARGUMENT AND AUTHORITIES...........................................                9

CONCLUSION AND PRAYER...................................... ..........             32

CERTIFICATE OF SERVICE ...................................................         34




                                          iii
                                    INDEX OF AUTHORITIES


CASES:

United States Supreme Court

Mitsubishi Motors Com. v. Soler ChryslerlPlymouth, Inc.,
      473 U.S. 614,105 S.Ct. 3346 (1985) ............................................................ 19

Moses H. Cone Memorial Hasp. v. Mercury Constr. Com.,
     460 U.S. 1, 103 S. Ct. 927, 941-942 (1983) .................................................. 11

Federal Appellate Courts

Ace Property & Cas. Ins. Co. v. Federal Crop Ins. Com.,
     440 F.3d 992 (8 th Cir. 2006) ......................................................................... xix

Alliance Ins. Co. v. Wilson,
                       th.       )                                                                   .••   •
      384 F.3 d 5 47 (8 Clr. 2004 ................................................................ XVlll, XIX

American Growers Ins. Co. v. Federal Crop Ins. Com.,
     532 F.3 d 797 (8 t hClr.
                          ·
                              2008 ) ....................................................................... XVlll
                                                                                                               •••



Bane One Acceptance Com. v. Hill,
     367 F.3d 426 (5th Cir. 2004) ........................................................................ 19

Meyer v. Conlon,
     162 F.3d 1264 (lOth Cir. 1998) .................................................................... 26

Primerica Life Ins. Co. v. Brown,
     304 F.3d 469, (5th Cir. 2002) ........................................................................ 9

Williams Farms of Homestead v. Rain & Hail Ins. Services, Inc.,
      121 F.3d 630 (lIth Cir. 1997) ...................................................................... 26




                                                       iv
Federal District Courts

Bissette v. Rain & Hail, LLC,
      2011 WL 3905059 (E.D. N.C. 2011) ............................................................ 17

Midland Farms, LLC v. U.S. Dep't of Agriculture,
     2014 WL 3672134 (D.S. D. 2014) ............................................................... xix

Newpark Shipbuilding v. Rig Pan Producer,
    267 F. Supp. 2d 756 (S.D. Tex. 2003) ....................................................... 6,24

Nobles v. Rural Community Ins. Services,
      122 F. Supp. 2d 1290 (M.D. Ala. 2000) ..................................................... 7,25

Nobles v. Rural Community, Ins. Services,
     303 F. Supp. 2d 1292 (MD. Ala. 2004) ............................................... 8, 26, 27

Texas Supreme Court

Allied-Bruce Terrninix Co. v. Dobson,
      513 U.S. 265, 115 S. Ct. 834 (1995) ........................................................ 14, 16

Cantella & Co., Inc. v. Goodwin,
      924 S.W.2d 943 (Tex. 1996) (orig. proceeding) (per curiam) ..................... 11

Capital Income Properties - LXXX v. Blackmon,
      843 S.W.2d 22 (Tex. 1992) ........................................................................... 27

Don's Bldg. Supply, Inc. v. OneBeacon Ins. Co.,
      267 S.W.3d 20 (Tex. 2008) .......................................................................... 23

Forest Oil Corp. v. McAllen,
      268 S.W.3d 51 (Tex. 2008) ............................................................................. 9

In Re D. Wilson Const. Co.,
      196 S.W.3d 774 (Tex. 2006) (orig. proceeding) ................... 10, 11, 12, 19,31

In Re FirstMerit Bank, N.A.,
      52 S.W.3d 749 (Tex. 2001) (orig. proceeding) ................................. 13,20,32


                                                      v
In Re Halliburton,
      80 S.W.3d 566 (Tex. 2002) (orig. proceeding) ............................................... 1

In Re Kellogg Brown & Root, Inc.,
      166 S.W.3d 732 (Tex. 2005) (orig. proceeding) ............................................. 9

In Re L & L Kempwood Associates, L.P.,
      9 S.W.3d 125 (Tex. 1999) ................................................................. 14, 15, 16

In Re Labatt Food Service, LP,
      279 S.W.3d 640 (Tex. 2009) ..................................................................... 9, 10

In Re Macy's Texas, Inc.,
      291 S.W.3d 418 (Tex. 2009) (orig. proceeding) (per curiam) ............... 12, 17

In Re Merrill Lynch & Co., Inc.,
      315 S.W.3d 888 (Tex. 2010) (orig. proceeding ............................................ xv

In Re Oakwood Mobile Homes, Inc.,
      987 S.W.2d 571 (Tex. 1999) (per curiam) ............................................. 12, 18

In Re Palm Harbor Homes, Inc.,
      195 S.W.3d 672 (Tex. 2006) ......................................................................... 12

In Re Poly-America, LP,
      262 S.W.3d 337 (Tex. 2008) (orig. proceeding) ..................................... 10, 19

In Re Rubiola,
      334 S.W.3d 220 (Tex. 2011) (orig. proceeding) ........................................... 12

In Re Weekley Homes, L.P.,
      180 S.W.3d 127 (Tex. 2005) ................................................................... 29,31

1.M. Davidson, Inc. v. Webster,
      128 S.W.3d 223 (Tex. 2003) ......................................................................... 32

National Fire Union Ins. Co. v. CBI Indus. Ins. Co.,
      907 S.W.2d 517 (Tex. 1995) ......................................................................... 23



                                                     VI
Prudential Securities, Inc. v. Marshall,
      909 S.W.2d 896, 898 (Tex. 1995) (orig. proceeding)
       (per curiam) ......................................................................... 11, 18, 19,20,28

Rachal v. Reitz,
     403 S.W.3d 840 (Tex. 2013) ................................................................... 30,31

Richmont Holdings, Inc. v. Superior Recharge Systems, LLC,
     392 S.W.3d 633, (Tex. 2013) (per curiam) .................................................. 13

Texas Courts of Appeals

Ameriprise Financial Services, Inc. v. Farias,
     2013 WL 6175330 (Tex. App. - Corpus Christi-Edinburg 2013,
     pet. denied) (Mem. Op.) .......................................................................... xv, 16

Ascendant Anesthesia PLLC v. Abazi,
     348 S.W.3d 454 (Tex. App. - Dallas 2011, no pet.) .................................. 12

Associated Glass, Ltd. v. Eye Ten Oaks Investments, Ltd., 1
     47 S.W.3d 507 (Tex. App. - San Antonio 2004, no pet.) .......................... 10

Baumeister v. Reagan,
    2013 WL 530976 (Tex. App. -Fort Worth 2013,
    no pet.) (Mem. Op.) ................................................................................ 20,28

Buckner Glass Mirror v. Pritchard,
     697 S.W.2d 712 (Tex. App. -                        Corpus Christi 1985, no writ) ..................... 26

Dish Network, L.L.C. v. Brenner,
      2013 WL 3326640 (Tex. App. - Corpus Christi-Edinburg 2013,
      no pet.) (emphasis added) (Mem. Op.) ......................................................... 13

F.D. Frontier Drilling (Cypress) Ltd. v. Didmon,
      438 S.W.3d 688 (Tex. App. - Houston [1st Dist.] 2014,
      pet. denied) .. '" ............................................................................................... 10

In Re American National Cty. Mut. Ins. Co.,
      384 S.W.3d 429 (Tex. App. - Austin 2012, orig. proceeding)
      (Mem. Op.) .................................................................................................... 27
                                                           VII
In Re Bath Junkie Franchise, Inc.,
      246 S.W.3d 356 (Tex. App. - Beaumont 2008, orig. proceeding) ............. 16

In Re Chevron, USA, Inc.,
      419 S.W.3d 318 (Tex. App. -                    El Paso 2010, orig. proceeding) ................. 16

In Re Conseco Finance Servo Com.,
      19 S.W.3d 562 (Tex. App. - Waco 2000, orig. proceeding) ...................... 18

In Re Education Management Corp., Inc.,
      14 S.W.3d 418 (Tex. App. - Houston [14th Dist.] 2000,
      orig. proceeding) ........................................................................................... 14

In Re Frost National Bank,
      2008 WL 4889836 (Tex. App. - Corpus Christi-Edinburg 2008,
      orig. proceeding) (Mem. Op.) ....................................................................... 18

In Re Great Western Drilling, Ltd.,
      211 S.W.3d 828 (Tex. App. - Eastland 2006, orig. proceeding) ............... 27

In Re Profanchik,
      31 S.W.3d 381 (Tex. App. - Corpus Christi 2000)
      (orig. proceeding) ................................................ 12, 15, 16, 18, 19,20,27,28

Maverick Engineering, Inc. V. Nadkarni,
     2009 WL 1974757 (Tex. App. - Corpus Christi-Edinburg 2009,
     orig. proceeding) (Mem. Op.) ..................................................... 14, 19, 20, 28

Neatherlin Homes, Inc. V. Love,
      2007 WL 700996 (Tex. App. - Corpus Christi-Edinburg 2007,
     orig. proceeding) (Mem. Op.) ........................................................... 17, 18, 20




                                                        Vlll
STATUTES:

7 U.S.C. § 150 1 ..................................................................................................... xvii

7 U.S.C. § 1503 ..................................................................................................... xvii

9 U.S.C. § 2 ....................................................................................................... 14, 17

9 U.S.C. § 16 ........................................................................................................... xv

Tex. Civ. Prac. & Rem. Code § 51.016 ................................................................... xv

REGULATIONS:

7 C.F.R. § 457.8 ..................................................................................................... xiii

27 C.F.R. § 457.8 .................................................................................................... 17




                                                            ix
         RECORD REFERENCES AND PARTY ABBREVIATIONS

      References in Appellant's Brief are shown as follows, with specific page

numbering in parenthesis unless otherwise noted:

      Appendix: References to the Appendix are by notation "App.", e.g., App.

      1, p.I

      Clerk's Record: References to Volume 1 of the Clerk's Record from the

      Hidalgo County Court at Law No. 4 filings and proceedings are by page

      number using the notation: "CR", e.g., CR: 1. References to Volume 2 of

      the Clerk's Record are by volume and page number using the notation:

     "CR: Vol. _ at _", e.g., CR: Vol. 2 at 1.

      Reporter's Record:      References to the Reporter's Record reflecting

     hearings held in the Hidalgo County Court at Law No.4 are by volume and

     page number using the notation: "RR: Vol. _ at _", e.g. RR: Vol. 1 at 1

      The Order: References to "the Order" or "the Trial Court's Order", unless

      otherwise noted, shall refer to the Trial Court's March 17,2015 Order which

     denied Hudson Insurance Company's Motion to Compel Arbitration and

     Motion to Stay.

      "Hudson":        References to "Hudson" shall mean Appellant Hudson

     Insurance Company.


                                        x
"Plaintiff': References to "Plaintiff", unless otherwise noted, shall refer to

Plaintiff, BVB Partners.

"CropGuard": References to "CropGuard", unless otherwise noted, shall

refer to Defendant Crop Guard Group, Inc.

"Parties": References to "parties" or "the parties", unless otherwise noted,

shall refer to Plaintiff and Hudson, collectively.

"Trial Court": References to "Trial Court", refers to the Hidalgo County

Court at Law No.4, Judge Fred Garza Presiding, the Court in which the

Plaintiff filed this lawsuit/cause.




                                      Xl
                         STATEMENT OF THE CASE

      This case anses from the premium which the Plaintiff was ultimately

charged for its Multiple Peril Crop Insurance Policy for the crop year 2013

(sometimes referred to as "the Policy"). (CR: 4-7; CR: Vol. 2 at 91-92) Plaintiff

disagreed with the charged premium and it filed suit seeking recovery of the

premium amount which it was allegedly overcharged. (CR: 4-7)

      Hudson Insurance Company issued crop insurance policies to the Plaintiff

from crop year 2008 through crop year 2013. (CR: 28-29; CR: Vol. 2 at 71) This

case involves the policy for the crop year 2013 (sometimes hereafter referred to as

"the Policy"). (CR: 4-7, 28-29; CR: Vol. 2 at 91-02) CropGuard Group, Inc. was

the Plaintiffs insurance agent, as well as Hudson's agent with respect to the crop

year 2013 policy. (CR: 4-7)

      As discussed below, crop insurance policies are unique; the Basic Provisions

are written by the Federal Government (the Risk Management Agency of the

United States Department of Agriculture) and the policies are re-insured by the

Government.    (CR: 28-29, 48, 78)     The Basic Provisions, which include the

arbitration provision, are then published in the Code of Federal Regulations. (CR:

28-29,48, 78) (See also Preamble and Preliminary Statement)




                                        Xli
       The arbitration agreement contained in the Plaintiffs crop year 2013 policy

pertinently states that:

      "If you [the insured] and we [Hudson] fail to agree on any
      determination made us [Hudson] ... , the disagreement must be
      resolved through arbitration in accordance with the Rules of the
      American Arbitration Association". (CR:7S-79) (emphasis added)

Under its crop year 2013 policy, the Plaintiff submitted seven (7) claims and

Hudson paid Plaintiff the total amount of $347,289 pursuant to those claims. (CR:

Vol. 2 at 71-74, 73) Thus, the Plaintiff sought and obtained very substantial

benefits under its 2013 crop year policy. (CR: Vol. 2 at 4-S, 71-74)

      Plaintiff alleges that Hudson (and CropGuard) provided misinformation to it

regarding the lower premium enterprise unit system. (CR: 4-7) Subsequently,

Hudson determined that Plaintiff was not entitled to the lower premium and

Hudson then determined the premium/applicable premium rate and charged the

premium on the Policy. (CR: 4-7; CR: Vol. 2 at 91-92) Plaintiff has alleged that it

was charged $25,000 more in premium than it should have been. (CR: 4-7) At the

March 4,2015 hearing, Plaintiffs counsel explained that Hudson denied Plaintiffs

premium subsidy claim.     (RR: Vol. 3 at 14-16) Hudson does not agree with

counsel's characterization, but this further shows that, inevitably, Plaintiff

disagreed with Hudson's premium determination and it then filed this lawsuit. In



                                        xiii
this lawsuit, Plaintiff seeks the premIUm amount which it was allegedly

overcharged -- the $25,000 -- as its actual damages. (CR: 4-7)

       On November 21,2014, Hudson filed its Motion to Compel Arbitration and

Motion to Stay (sometimes hereafter referred to as "Hudson's Motion"). (CR: 11-

198) On February 3,2015, Hudson filed a Supplement to its Motion. (CR: Vol. 2

at 4-74)1 Plaintiff filed a Motion to Continue the February 4,2015 hearing. (CR:

Vol. 2 at 75-76) At the February 4, 2015 hearing, the Honorable Fred Garza,

Presiding Judge of the County Court at Law No.4 of Hidalgo County, announced

deadlines for Plaintiff to file a Response and for Hudson to file a Reply (to

Plaintiff's Response), and the hearing was reset to March 4, 2015. RR: Vol. 2 at 1-

12; CR: Vol. 2 at 136)

       After Plaintiff filed a Response and Hudson filed its Reply in the Trial

Court, a hearing was held on March 4, 2015, before Presiding Judge Garza. (RR:

Vol. 3 at 5-43; CR: Vol. 2 at 136) After the hearing, the parties filed additional

and supplemental briefing. (CR: Vol. 2 at 93-121) On March 17,2015, the Trial

Court, Presiding Judge Garza, signed an Order denying Hudson's Motion. (CR:

Vol. 2 at 122) On April 2, 2015, Hudson filed its Notice of Appeal. (CR: Vol. 2 at

123-126)

I In the Clerk's Record, the Exhibits to Hudson's Supplement to its Motion are out of order.
Exhibit "A" to Hudson's Supplement, the Affidavit of Ammie Martinez, appears at pages 70-74.
(CR: Vol. 2 at 70-74) Exhibit "1" to the Affidavit are at pages 12-31 (CR: Vol. 2 at 12-31);
Exhibit "2" to the Affidavit are at pages 32-69 (CR: Vol. 2 at 32-69).
                                            XIV
                          STATEMENT OF JURISDICTION

      This Court has jurisdiction pursuant to Texas Civil Practice and Remedies

Code Section 51.016 and 9 U.S.C. § 16. Specifically, when the Federal Arbitration

Act ("FAA") applies, as it does here, Section 51.016 authorizes an immediate

appeal of an interlocutory order "under the same circumstances that an appeal from

a federal district court's order or decision would be permitted by 9 U.S.C. Section

16". Tex. Civ. Prac. & Rem. Code § 51.016; 9 U.S.C. § 16; In Re Merrill Lynch &

Co., Inc., 315 S.W.3d 888, 891, n. 3 (Tex. 2010) (orig. proceeding); Ameriprise

Financial Services, Inc. v. Farias, 2013 WL 6175330 at *2 (Tex. App. -     Corpus

Christi-Edinburg 2013, pet. denied).




                                        xv
             STATEMENT REGARDING ORAL ARGUMENT

      Appellant believes that oral argument would be beneficial to the Court in

resolving any questions which it may have. At the same time, Appellant believes

that, in view of applicable and controlling law and the evidence of record, it is

clear that the Trial Court was required to order/compel arbitration of Plaintiffs

alleged claim against Hudson.




                                      xvi
              PREAMBLE AND PRELIMINARY STATEMENT

      Since this case concerns crop insurance policies, which are unique, Hudson

briefly outlines the background regarding the Federal Crop Insurance Program.

      In 1938, the United States Congress passed the Federal Crop Insurance Act

("FCIA").    7 U.S.C. § 1501.     The FCIA began the Federal Crop Insurance

Program, and under the authority of the FCIA, the Federal Crop Insurance

Corporation ("FCIC") was created. Id. at § 1503. The FCIC is a wholly-owned

corporation of the Federal Government which, along with the United States

Department of Agriculture, administers and regulates the Federal Crop Insurance

Program. See id.; Alliance Ins. Co. v. Wilson, 384 F.3d 547, 549 (8 th Cir. 2004).

In 1996, Congress created the RMA to operate and manage the FCIC and to

administer the Federal Crop Program. American Growers Ins. Co. v. Federal Crop

Ins. Corp., 532 F.3d 797,798 (8th Cir. 2008).

      In 1980, Congress revised the FCIA to encourage the FCIC to contract with

approved, private insurance companies to sell and service crop insurance policies

and to have the FCIC reinsure those policies. Ace Property & Cas. Ins. Co. v.

Federal Crop Ins. Corp., 440 F.3d 992, 994 (8 th Cir. 2006). Thus, crop insurance

policies can now be issued through approved, private insurance providers and the

policies are reinsured by the FCIC, rather than being issued directly by the FCIC.

Wilson, 384 F.3d at 549
                                        xvii
      Hudson is an approved private insurance provider and thus, authorized to

issue crop insurance policies, like the crop policies which it issued to the Plaintiff.

(CR: 28-29) The 2013 crop year policy which Hudson issued to the Plaintiff

was/is re-insured by the FCIC. (CR: 28-29, 48)

      The terms and conditions of crop insurance policies, i.e., the "Basic

Provisions", are written by the RMA and then published in the Code of Federal

Regulations. 7 C.F.R. § 457.8 Midland Farms, LLC v. U.S. Dep't of Agriculture,

2014 WL 3672134 at *1 (D.S. D. 2014) The Basic Provisions, which become part

of all crop insurance policies reinsured by the FCIC, contain a mandatory

arbitration provision. (CR: 28-29, 48) As a part of the Basic Provisions, the

arbitration provision appears in the Code of Federal Regulations. See 7 C.F.R. §

457.8 (CR: 28-29, 48)




                                         XVlll
                              ISSUES PRESENTED

1.    The Trial Court Erred In Failing To Compel Arbitration Because Hudson
      Established That The Parties' Valid Arbitration Agreement Encompasses
      The Plaintiffs Claim

      A.    Hudson Established That The FAA Governs The Parties' Arbitration
            Agreement

      B.   Hudson Established That A Valid Arbitration Agreement Exists
           Between It And The Plaintiff

      C.   The Plaintiffs Alleged Claim Falls Within The Scope Of The
           Arbitration Agreement

II.   Independently, Because The Plaintiff Undisputably Obtained Substantial
      Benefits Under Its 2013 Crop Year Policy, The Trial Court Inevitably
      Abused Its Discretion In Failing To Compel Arbitration Under The Direct
      Benefits Estoppel Doctrine




                                     XIX
                             NO. 13-15-00163-CV

               IN THE THIRTEENTH COURT OF APPEALS



                HUDSON INSURANCE COMPANY, Appellant
                                       v.
                          BVB PARTNERS, Appellee


  Appealed from the County Court at Law No.4 of Hidalgo County, Texas
                       Cause No.: CL-14-3125-D


                        BRIEF OF APPELLANT
                     HUDSON INSURANCE COMPANY



TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 28 and 38, Appellant,

Hudson Insurance Company, now files its Appellant's Brief.

                          STATEMENT OF FACTS

      Hudson, an approved insurance provider of multiple peril crop insurance

policies, issued crop insurance policies to Plaintiff BVB Partners from crop year

2008 through crop year 2013. (CR: 28-29; CR: Vol. 2 at 71) The policies were

reinsured by the FCIC. (CR: 28-29, 48) The Basic Provisions of the policies,

which include the arbitration provision, are written by the Federal Government

(RMA) and are then published in the Code of Federal Regulations. (CR: 28-29,
48) This case concerns the Plaintiffs policy for the crop year 2013. (CR: 407, 28-

29; CR: Vol. 2 at 91-92) CropGuard was Plaintiffs insurance agent, as well as

Hudson's agent, with respect to the Plaintiffs crop year 2013 insurance policy.

(CR: 4-7)

      The Policy contains the following arbitration provision:

      "if you [the insured] and we [Hudson] fail to agree on any
      determination made us [Hudson] ... , the disagreement must be
      resolved through arbitration in accordance with the Rules of the
      American Arbitration Association". (CR:78-79) (emphasis added)

Under the Policy, the Plaintiff submitted seven (7) claims and Hudson paid

Plaintiff $347,289 pursuant to those claims. (CR: Vol. 2 at 71-74, 73) Thus, the

Plaintiff sought and obtained very substantial benefits under its 2013 crop year

policy. (CR: Vol. 2 at 4-8,71-74)

      This case arises from the premium which Plaintiff was ultimately charged

for its 2013 crop year policy. (CR: 4-7; CR: Vo!' 2 at 91-93) In its Original

Petition, Plaintiff alleges that in January, 2013, Hudson (and CropGuard) provided

misinformation about planting in one unit (instead of two), which pertained to

whether it qualified or would qualify for a lower premium enterprise unit system.

(CR: 4-7) Plaintiff was then charged a policy premium and Plaintiff alleges that it

was charged $25,000 more than it should have been charged, and it seeks the

$25,000 as its actual damages. (CR: 4-7) To this extent, Hudson determined that




                                        2
the Plaintiff did not qualify for the enterprise unit system and it then determined

and charged the premium/applicable premium rate. (CR: 4-7; CR: Vol. 2 at 91-92)

While Hudson does not concede to liability to any extent, its determinations

resulted in the higher premium amount for which Plaintiff allegedly seeks

recovery. (CR: 4-7; CR: Vol. 2 at 91-92)

      When Hudson filed its Original Answer, it asserted that the Plaintiff's

alleged claim(s) falls within the scope of the parties' valid and enforceable

arbitration agreement contained in the Policy. (CR: 8-10) On November 21 2014,

Hudson filed its Motion to Compel Arbitration and Motion to Stay, establishing

that the parties' valid arbitration agreement encompasses the Plaintiff's alleged

claim. (CR: 11-198) On February 3, 2015, Hudson filed a Supplement to its

Motion in which, among other things, it additionally demonstrated that Plaintiff's

alleged claim must also be arbitrated because Plaintiff undisputably sought and

obtained substantial benefits under its 2013 crop year policy. (CR: Vol. 2 at 4-74)

On February 4, 2015, Plaintiff filed a Motion to Continue the hearing, which had

been set for February 4, 2015. (CR: 200; CR: Vol. 2 at 75-80)

      On February 4, 2015, a hearing was held at which Hudson's counsel

provided the Trial Court with some background information and preliminary

comments regarding Hudson's arguments; otherwise, the Court reset the hearing to

March 4,2015 and provided a briefing schedule for the Plaintiff to file a Response



                                        3
to Hudson's Motion and Supplement thereto, and for Hudson to file a Reply to the

Plaintiffs Response. (RR: Vol. 2 at 4-11; CR: Vol. 2 at 136)

      Subsequently, on March 4, 2015, the Trial Court heard arguments of

counsel. (RR: Vol. 3 at 5-43; CR: Vol. 2 at 136) During the hearing, Plaintiffs

counsel admitted that Hudson made a determination in charging the policy

premium (or determining the premium rate), but counsel asserted that "we're not

complaining about any determination that you [Hudson] made". (RR: Vol. 3 at 14-

16) But yet, in this lawsuit, Plaintiff solely seeks the determined higher premium

amount, which it asserts is $25,000, as its alleged damages.        (CR: 4-7)    As

explained by Plaintiffs counsel at the hearing, Hudson denied Plaintiffs

"premium subsidy" claim. (RR: Vol. 3 at 14-15) While Hudson does not agree

with this characterization, such explanation further shows that Plaintiff inevitably

disagreed with Hudson's ultimate premium determination, which resulted in

Plaintiff filing this lawsuit to recover the higher premium amount. (RR: Vol. 3 at

14-16; CR: 4-7; CR: Vol. 2 at 91-92)

      After the hearing, the parties filed additional and supplemental briefing.

(CR: Vol. 2 at 93-121) On March 17, 2015, the Trial Court signed the Order

denying Hudson's Motion. (CR: Vol. 2 at 122) On April 2, 2015, Hudson filed its

Notice of Appeal. (CR: Vol. 2 at 123-126)




                                         4
                          SUMMARY OF ARGUMENT

      The law strongly favors arbitration and a presumption exists in favor of

agreements to arbitrate under the FAA.

      Here, Hudson established that its arbitration agreement with the Plaintiff is

governed by the FAA and this issue was not disputed in the Trial Court. Hudson

then proved the parties' valid arbitration agreement and the Plaintiff did not

dispute its validity or enforceability. Also, the Plaintiff did not attempt to either

raise a defense or prove a defense; it exclusively contested that its alleged claim

falls within the scope of the arbitration agreement.

      Because Hudson established the parties' valid arbitration agreement, any

ambiguities or doubts regarding the arbitrability of Plaintiffs claim must be

resolved in favor of arbitration. In fact, as this Court and the Texas Supreme Court

have recognized, when there is an interpretation supporting the arbitrability of a

claim, as there is here, the "compelling" federal policy favoring arbitration

requires that the claim be arbitrated.

      The arbitration agreement here applies when the parties disagree about "any

determination" made by Hudson. This is a broad agreement; there is no limiting

language. Plaintiff has alleged that it was "charged" a higher premium by $25,000

for its 2013 crop year policy than it should have been, and Plaintiffs alleged

damages solely comprise this higher premium amount. Inevitably and necessarily,



                                          5
Hudson detennined and charged the Policy premium, and Plaintiff obviously

disagreed with it, which dictates that its claim must be arbitrated.

      Specifically, Hudson detennined that the Plaintiff did not qualify for the

enterprise unit system and it then determined the premium/premium rate which

was ultimately charged. In other words, Hudson made a "determination" which

resulted in the higher premium, which Plaintiff asserts is $25,000 -       the alleged

damage Plaintiff seeks in this lawsuit. As Plaintiffs counsel explained it at the

March 4,2015 hearing, Hudson denied its "premium subsidy" claim; Hudson does

not agree with this characterization, but this further shows that Plaintiffs claim is

necessarily based on Hudson's premium detennination. And Plaintiff obviously

disagreed with the premium determination; thus, this lawsuit.          In fact, when a

plaintiff attempted to avoid arbitration in another case and argued that there was no

"dispute" despite filing the lawsuit, the Federal Court's response was: "obviously,

a lawsuit is a dispute". Newpark Shipbuilding v. Rig Pan Producer, 267 F. Supp. 2d
756, 758 (S.D. Tex. 2003)

      While the Plaintiff asserts that its claim is solely based on the alleged

misinformation regarding whether it qualified for the enterprise unit system, until

Hudson determined and charged the premium/premium rate on the Policy, the

Plaintiff had no damage and thus, no ripe claim.          Through counsel, Plaintiff

admitted that Hudson determined the premium/premium rate, but counsel asserted



                                          6
that Plaintiff does not disagree with it because it was dictated by the prior alleged

misinformation that the Plaintiff plant in just one unit; however, contrary to

common sense and the plain meaning of the terms of the arbitration agreement, this

means that the Plaintiff somehow agreed with the determination, but not the result

of it. Necessarily, one disagrees with a "determination" if it disagrees with the

results or consequences of it. Beyond that, the arbitration agreement contains no

language which limits when a determination must be made; likewise, there is no

language which says that a "determination" is not made if it is allegedly based on,

dictated by, or preceded by the alleged provision of misinformation.

       Even further, if Hudson had ultimately determined to charge a lower

premium, then despite the alleged prior misinformation, there would have been no

disagreement and no lawsuit. In other words, as evidenced by this lawsuit and the

alleged damage sought by Plaintiff, it inevitably disagreed with Hudson's premium

determination, which dictates the arbitrability of its claim.

      In addition, in the Trial Court, consistent with Plaintiff's misguided attempt

to somehow avoid the reach of the arbitration agreement, after representing that

several cases were "dispositive", when Hudson then demonstrated that the cases

were clearly distinguishable, or if anything, supportive of Hudson's position,

Plaintiff subsequently admitted that the leading case upon which it relied (Nobles

v. Rural Community Ins. Services, 122 F. Supp. 2d 1290 (M.D. Ala. 2000)) had



                                           7
been "mistakenly cited". Plaintiff then cited another Nobles case (reported at 303
F. Supp. 2d 1292) as actually the "dispositive" one, but the court there did not even

address arbitration because the previously-ordered arbitration had been completed

and the case was in a post-arbitration posture. See Nobles v. Rural Community,

Ins. Services, 303 F. Supp. 2d 1292, 1294-1296 (M.D. Ala. 2004)

       Clearly, in view of the Plaintiffs allegations and Hudson's inevitable

determinations which resulted in the higher premium (including the determination

admitted-to by Plaintiffs counsel) and the Plaintiff filing this lawsuit to solely

recover the higher premium amount as its alleged damages, the Plaintiffs claim

falls well within the scope of the arbitration agreement. At an absolute minimum,

because there is an interpretation supporting arbitrability, the Trial Court was

required to order/compel arbitration of Plaintiffs claim; therefore, the Trial Court

erred in failing to do so.

      Independently, in the Trial Court, Hudson submitted evidence establishing

that pursuant to multiple claims which Plaintiff made under its crop year 2013

policy, Hudson paid the Plaintiff the substantial sum of $347,289 under the Policy.

The Plaintiff did not dispute this evidence.      The Texas Supreme Court has

established that under the rule/doctrine of direct benefits estoppel, when a party

seeks and obtains substantial benefits under a contract containing an arbitration

agreement, that party "cannot equitably object" to such arbitration agreement.



                                         8
Because the Plaintiff here undisputably sought and obtained very substantial

benefits under the Policy, it cannot equitably object to the arbitration

agreement/provision contained in the Policy.         Accordingly, the Trial Court

inevitably failed to properly apply the law of direct benefits estoppel to the

undisputed evidence and thus, abused its discretion in failing to compel/order

arbitration for this additional and independent reason.

                      ARGUMENT AND AUTHORITIES

                             The Standard Of Review

      The Texas Supreme Court has recognized that "[w]hen an appeal from a

denial of a motion to compel arbitration turns on a legal determination ... we apply

a de novo standard". Forest Oil Corp. v. McAllen, 268 S.W.3d 51, 55 n. 9 (Tex.

2008); In Re Labatt Food Service, LP, 279 S.W.3d 640, 643 (Tex. 2009) ("we

review the trial court's legal determinations de novo") Also, the Fifth Circuit has

stated that a "court reviews de novo the grant or denial of a petition to compel

arbitration pursuant to § 4 of the FAA". Primerica Life Ins. Co. v. Brown, 304
F.3d 469, 471 (5th Cir. 2002).

      Here, as to Issue No.1, under the FAA, Hudson was required to show, and

did show, that (a) there was a valid arbitration agreement between it and the

Plaintiff, and (b) the Plaintiff's alleged claim falls within the scope of the

agreement. In Re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)



                                          9
(orig. proceeding). These are legal questions and thus, reviewed de novo. In Re

LaBatt Food Service, 279 S.W.3d at 643.                    Specifically, "[w]hether a valid

arbitration agreement exists is a legal question subject to de novo review".l In Re

D. Wilson Const. Co., 196 S.W.3d 774, 781 (Tex. 2006) (orig. proceeding)

Likewise, whether claims fall within the scope of an arbitration agreement is a

legal question, also reviewed de novo. Associated Glass, Ltd. v. Eye Ten Oaks

Investments, Ltd., 147 S.W.3d 507, 512 (Tex. App. -               San Antonio 2004, no pet.);

F.D. Frontier Drilling (Cypress) Ltd. v. Didmon, 438 S.W.3d 688, 693 (Tex. App.

-   Houston [1st Dist.] 2014, pet. denied). "In a de novo review, the trial court's

decision is given absolutely no deference". Ascendant Anesthesia PLLC v. Abazi,

348 S.W.3d 454,458 (Tex. App. - Dallas 2011, no pet.).

       As to a trial court's factual findings or determinations, deference is given if

they are supported by evidence. In Re LaBatt Food Service, LP, 279 S.W.3d at

643. Also, a trial court abuses its discretion if it fails to (a) properly apply the law

to the facts, (b) properly determine the applicable law, or (c) properly analyze and

apply the law. In Re D. Wilson Const. Co., 196 S.W.3d at 781; In Re Poly-

America, LP, 262 S.W.3d 337, 349 (Tex. 2008) (orig. proceeding). Additionally,

the Texas Supreme Court has stated that under the FAA, an abuse of discretion


I In the Trial Court, the Plaintiff did not challenge the validity or enforceability of the parties'
arbitration agreement; it exclusively argued that its alleged claim does not fall within the scope
of the agreement. (CR: Vol. 2 at 75-80, 7S-79, 102-110, lOS, IIS-121; RR: Vol. 3 at 15, 34)


                                                10
occurs "when a party is erroneously denied its contracted-for arbitration rights .... "

In Re D. Wilson Const. Co., 196 S.W.3d at 780.

      With regard to Issue No.2, the evidence in the Trial Court was undisputed

that the Plaintiff sought and obtained substantial benefits under its 2013 crop year

insurance policy. (CR: Vol. 2 at 4-74,75-80,102-110,118-121; see RR: Vol. 3)

Therefore, the Trial Court inevitably abused its discretion in failing to properly

apply the law of direct benefits estoppel to the undisputed facts and evidence. In

Re D. Wilson Const. Co., 196 S.W.3d at 781.

                                     Issue No.1

                                          I.

           The Trial Court Erred In Failing To Compel Arbitration
             Because Hudson Established That The Parties' Valid
          Arbitration Agreement Encompasses The Plaintiffs's Claim

      The United States Supreme Court and the Texas Supreme Court have

recognized that federal and state law strongly favor arbitration. Moses H. Cone

Memorial Hosp. v. Mercury Constr. Com., 460 U.S. 1,24-25, 103 S. Ct. 927, 941-

942 (1983); Cantella & Co., Inc. v. Goodwin, 924 S.W.2d 943, 944 (Tex. 1996)

(orig. proceeding) (per curiam)       In fact, "a presumption exists in favor of

agreements to arbitrate under the FAA". Goodwin, 942 S.W.2d at 944 (citing

Prudential Securities, Inc. v. Marshall, 909 S.W.2d 896, 898 (Tex. 1995) (orig.

proceeding) (per curiam)



                                          11
      Under the FAA, which applies here, a party seeking to compel arbitration

must establish that (a) a valid arbitration agreement exists, and (b) the claims

alleged against it fall within its scope. In Re Rubiola, 334 S.W.3d 220, 223 (Tex.

2011) (orig. proceeding); In Re Oakwood Mobile Homes, Inc., 987 S.W.2d 571,

573 (Tex. 1999) (per curiam) "The FAA contains no requirements for the form or

specificity of arbitration agreements except that they be in writing; it does even

require that they be signed". See In Re Macy's Texas, Inc., 291 S.W.3d 418, 419

(Tex. 2009) (orig. proceeding) (per curiam)

      In determining the validity of an arbitration agreement under the FAA,

generally, state-law principles regarding the formation of contracts are applied. In

Re Palm Harbor Homes, Inc., 195 S.W.3d 672, 676 (Tex. 2006) Once a valid

arbitration agreement is shown to exist, in determining whether claims fall within

its scope, the strong presumption favoring arbitration "requires that [this Court]

resolve [any] doubts as to the scope of the agreement[ s] in favor of coverage". In

Re D. Wilson Const., 196 S.W.3d at 782 (emphasis added); In Re Profanchik, 31
S.W.3d 381,385-386 (Tex. App. - Corpus Christi 2000) (orig. proceeding)

      Once a party establishes the existence of an arbitration agreement which

encompasses the claims, a trial court "must compel arbitration ... unless the party

opposing arbitration proves a defense precluding enforcement." Dish Network,

L.L.C. v. Brenner, 2013 WL 3326640 at *3 (Tex. App. - Corpus Christi-Edinburg



                                        12
20l3, no pet.) (emphasis added); In Re FirstMerit Bank, N.A., 52 S.W.3d 748,

753-754 (Tex. 2001) (orig. proceeding)

       Here, as discussed below, in the Trial Court, Hudson demonstrated that the

FAA applies to the parties' arbitration agreement and this was not disputed.

(CR: 11-29) Hudson then established (a) the validity of the arbitration agreement,

and (b) that the Plaintiff's alleged claim falls within its scope. (CR:II-198,28-29,

78-79) The Plaintiff did not attempt to either raise a defense or prove a defense; it

exclusively contested that its alleged claim falls within the scope of the

agreement. 2 (CR: Vol. 2 at 75-80, 102-110, 118-121; RR: Vol. 3)

       As discussed below, Hudson amply demonstrated in the Trial Court that the

Plaintiff's alleged claim falls well within the scope of the agreement. In fact, when

properly applying the strong and "compelling" presumption favoring arbitration

and the liberal standards favoring arbitrability, at an absolute minimum, because

there is an interpretation supporting the arbitrability of Plaintiff's alleged claim, the

Trial Court was required to order/compel arbitration even if it had a doubt about it.

Therefore, the Trial Court erred in failing to order/compel arbitration of Plaintiff's

alleged claim.

2  In Plaintiffs Supplemental Brief, Plaintiff commented that ordering its claim to arbitration
would be "needlessly time-consuming and wasteful". Even if this comment somehow pertains to
any valid defense (which it does not), Plaintiff never provided any argument, authority, or any
evidence of this or any defense. (CR: Vol. 2 at 75-80, 102-110,118-121; RR: Vol. 3 at 1-44)
Therefore, Plaintiff cannot attempt to argue any defense to the enforceability of the arbitration
agreement in this appeal. Richmont Holdings, Inc. v. Superior Recharge Systems, LLC, 392
S.W.3d 633,634-635 (Tex. 2013) (per curiam)


                                               13
                                      A.
                   Hudson Established That The FAA Governs
                      The Parties' Arbitration Agreement

       The FAA governs all written agreements to arbitrate         In   transactions

involving or affecting interstate commerce. 9 U.S.C. § 2; In Re L & L Kempwood

Associates, L.P., 9 S.W.3d 125, 127 (Tex. 1999). The FAA is construed broadly

and "extends to any contract affecting commerce, as far as the Commerce Clause

of the United States Constitutional will reach". L & L Kempwood, 9 S.W.3d at

127; Maverick Engineering, Inc. v. Nadkarni, 2009 WL 1974757 at *2 (Tex. App.

-   Corpus Christi-Edinburg 2009, orig. proceeding) (citing Allied-Bruce Terminix

Co. v. Dobson, 513 U.S. 265, 272-274, 276-278, 115 S. Ct. 834 (1995)) "If just

some ... aspects of a transaction affect interstate commerce", then the FAA

applies. In Re Education Management Corp., Inc., 14 S.W.3d 418, 423 (Tex. App.

-   Houston [14th Dist.] 2000, orig. proceeding).

       Courts have been very liberal in finding that transactions involve or affect

interstate commerce such that the FAA applies.

       In Allied-Bruce Terminix Companies v. Dobson, where an Alabama

homeowner hired a local Alabama Terminix franchise store to inspect his home for

termites, the United States Supreme Court held that the transaction involved

interstate commerce because of the multi-state nature of Terminix's business,

coupled with the local franchise's purchase of treatment materials from outside



                                         14
Alabama. 513 U.S. at 282, 115 S. Ct. 834.         In L & L Kempwood, the Texas

Supreme Court found that the contract affected or involved interstate commerce

because the contracting parties "reside[d] in different states" and the renovation

work on the Houston apartments was done for out-of-state owners. 9 S.W.3d at

127.   In In Re Profanchik, where a minority shareholder sued the majority

shareholder and the corporation in a dispute over his ownership interest, even

though the parties were Texas residents and the corporation was formed in Texas

and had its principal office in Texas, this Court held that the FAA applied because

the corporation installed telephones in other states (Oklahoma and New Mexico)

and thus, conducted business in other states. 31 S.W.3d at 384-385

       Here, the Plaintiffs alleged claim arises from its disagreement with

Hudson's premium determination on its 2013 crop year policy. (CR: 4-7; RR: Vol.

3 at 14-16) In view of this and Courts' liberal approach in finding that transactions

involve or effect interstate commerce, Hudson established the FAA's applicability

through the following evidence, which Plaintiff did not dispute:

       •     Plaintiff resides in Texas. (CR: 4-5)
       •     Defendant Hudson was incorporated in Delaware; and Hudson's
             principal place of business is in New York. (CR: 28)

       •     Hudson is licensed in all 50 states; thus, Hudson issues and sells
             insurance policies, and conducts business nationwide. (Id.)

       •     With respect to the Plaintiffs premium for the crop year 2013,
             Plaintiff paid the premium, from Texas, to Hudson, in New York.
             (CR: at 28-29)

                                         15
       Clearly, in view of the multi-state residence of the parties, the nationwide/

multi-state nature of Hudson's business, and the payment of the premium(s) across

State lines, unquestionably, the arbitration agreement/provision here affects or

involves interstate commerce; therefore, the FAA applies to the parties' arbitration

agreement. See Allied-Bruce Terminix, 513 U.S. at 282, 115 S. Ct. 834; L&L

Kempwood,9 S.W.3d at 127; In Re Profanchik, 31 S.W.3d at 384-385.

       In addition, when this issue is not disputed in the trial court, appellate courts

routinely accept the FAA's applicability. See In Re Bath Junkie Franchise, Inc.,

246 S.W.3d 356, 363 (Tex. App. -          Beaumont 2008, orig. proceeding); In Re

Chevron, USA, Inc., 419 S.W.3d 318, 325 (Tex. App. -              EI Paso 2010, orig.

proceeding); Ameriprise Financial Services, Inc. v. Farias, 2013 WL 6175330 at *5

n. 3 (Tex. App. -     Corpus Christi-Edinburg 2013, pet. denied). Here, Plaintiff

never disputed the applicability of the FAA. (CR: Vol. 2 at 75-80, 102-110, 118-

121)

       Clearly, Hudson established, and it was not disputed, that the FAA governs

the parties' arbitration agreement.

                                          B.
                 Hudson Established That A Valid Arbitration
                 Agreement Exists Between It And The Plaintiff

       It is worth reiterating that the arbitration agreement/provision here was

written by the Federal Government (the RMA) and is published in the Code of



                                          16
Federal Regulations as part of the Basic Provisions of crop insurance policies. See

27 C.F.R. § 457.8 As Hudson pointed-out in the Trial Court (CR: 17-18), it has

been recognized that the "mandatory arbitration provisions in crop insurance

policies are valid and enforceable".     Bissette v. Rain & Hail, LLC, 2011 WL
3905059 at *2 (E.D. N.C. 20 II) Again, under the FAA, the only requirement for a

valid arbitration agreement is that it be in writing; there are no form or specificity

requirements. In Re Macy's Texas, 291 S.W.3d at 419; see 9 U.S.C. § 2

      Here, in the Trial Court, Hudson proved-up the Plaintiff's 2013 crop

insurance policy which contains the mandatory arbitration agreement/provision.

(CR: 11-21,28-29, 78-79) With this, the FAA provides that arbitration agreements

are "valid, irrevocable, and enforceable unless "grounds ... exist at law or in equity

for the revocation of any contract". 9 U.S.C. § 2; In Re Halliburton, 80 S.W.3d
566,568 (Tex. 2002) (orig. proceeding)

      Further, the Plaintiff did not contest either the existence or the validity of the

arbitration agreement. (CR: 75-80, 102-110, 108, 1I8-12l; RR: Vol. 3 at p. 15,

33-34) In open court, Plaintiff's counsel stated that "[w]e don't even dispute that

there is a valid arbitration agreement". (RR: Vol. 3 at p. 34) This independently

established the existence of the valid arbitration agreement. In Neatherlin Homes,

Inc. v. Love, 2007 WL 700996 (Tex. App. -        Corpus Christi-Edinburg 2007, orig.

proceeding), because "[t]he plaintiff's arguments ... [did] not deny the existence



                                          17
of [the arbitration] agreement", this Court concluded that "[the movant] has

established the existence of a valid arbitration agreement", Id. at *3; see also In Re

Frost National Bank, 2008 WL 4889836 at *2 (Tex. App. -              Corpus Christi-

Edinburg 2008, orig. proceeding) (the plaintiffs did not "deny the existence of the

arbitration agreements at issue", and this Court concluded that "[the movant] has

established a valid agreement to arbitrate").

      In short, Hudson proved-up the arbitration agreement and Plaintiff neither

denied its existence nor disputed its validity. Thus, the parties' valid arbitration

agreement was established. In Re Oakwood Mobile Homes, 987 S.W.2d at 573; In

Re Conseco Finance Servo Corp., 19 S.W.3d 562, 569 (Tex. App. -          Waco 2000,

orig. proceeding); Love, 2007 WL 700996 at *3; In Re Frost National Bank, 2008
WL 4889836 at *2.

                                          C.
                   The Plaintiff's Alleged Claim Falls Within
                   The Scope Of The Arbitration Agreement

      In determining whether a claim or claims falls within the scope of an

arbitration agreement, the focus is on the factual allegations, not the labels

assigned to the claims. Marshall, 909 S.W.2d at 900; In Re Profanchik, 31 S.W.3d

at 385.   Because Hudson established its valid arbitration agreement with the




                                          18
Plaintiff, "the strong federal presumption in favor of arbitration" applies. 3 In Re

Poly America, 262 S.W.3d at 348; In Re D. Wilson Const. Co., 196 S.W.3d at 782;

In Re Profanchik, 31 S.W.3d at 385-386. Thus, courts "must pay careful attention

to the strong federal policy favoring arbitration and must resolve all ambiguities in

favor of arbitration". Bane One Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th

Cir. 2004). Accordingly, courts are to liberally construe an arbitration agreement

in favor of arbitrability. Mitsubishi Motors Corp. v. Soler Chrysler/Plymouth, Inc.,

473 U.S. 614, 626,105 S.Ct. 3346 (1985); see Marshall, 909 S.W2d at 899; In Re

Profanchik, 31 S.W.3d at 385-386.

       Ultimately, because the federal policy favoring arbitration is "compelling",

this Court and the Texas Supreme Court have recognized that "a court should not

deny arbitration 'unless it can be said with positive assurance that an arbitration

clause is not suspectible of an interpretation which would cover the dispute in

issue"'. In Re Profanchik, 31 S.W.3d at 386 (citing and quoting Marshall, 909
S.W.2d at 899 (emphasis added); Maverick Engineering, 2009 WL 1974757 at *5.

And to that extent, even if there is any doubt that an interpretation supports the

arbitrability of a claim, such doubt "must be resolved in favor of arbitration".



3  When an arbitration agreement/provision is "broad", such as when arbitration is required of
"any dispute arising between the parties" or "any controversy or claim arising out of or relating
to the contract", the presumption of arbitrability is particularly potent. Maverick Engineering.
Inc. v. Nadkami, 2009 WL 1974757 at *5 (Tex. App. - Corpus Christi-Edinburg 2009, orig.
proceeding) (Mem. Op.).


                                               19
Marshall, 909 S.W.2d at 899; In Re FirstMerit Bank, N.A., 52 S.W.3d 749, 753

(Tex. 2001) (orig. proceeding); In Re Profanchick, 31 S.W.3d at 385-386.

      The case of Baumeister v. Reagan, 2013 WL 530976 (Tex. App. -               Fort

Worth 2013, no pet.) illustrates the effect of the liberal standards favoring

arbitrability. There, because the appellate court acknowledged that the arbitrability

of the claims was a "close" case, and that it must "defer on the side of

arbitrability", it could not "say with positive assurance that [the plaintiffs'] claims

[were] not arbitrable". Id. at *4-*6. Thus, the appellate court was compelled to

hold that the claims were arbitrable and as such, it reversed the trial court's denial

of arbitration. See id.

      Here, the arbitration agreement/provision applies when there is "a

disagreement" about "any determination" made by Hudson. (CR: 28-29, 78-79)

(emphasis added) "Broad" arbitration clauses include those which are triggered

when there is any dispute or controversy arising out of or relating to the contract in

question. See Maverick Engineering, Inc. v. Nadkami, 2009 WL 1974757 at *5

(Tex. App. -   Corpus Christi-Edinburg 2009, orig. proceeding) (Mem. Gp.); Love,

2007 WL 700996 at *4. The agreement here broadly requires arbitration when

there is any "disagreement" about "any" determination made by Hudson; there is

no limiting language. (CR: 28-29, 78-79)




                                          20
      In view of the language of the arbitration agreement and the liberal approach

regarding arbitrability, the Plaintiffs allegations and claims unquestionably fall

well within its scope. In its Original Petition, Plaintiff alleges that (a) it purchased

the 2013 crop insurance policy from Hudson via the local agent CropGuard, (b)

Hudson (and CropGuard) misinformed the Plaintiff about qualifying for the lower

premium enterprise unit farming system, (c) the Plaintiff was allegedly "charged" a

higher premium (by $25,000) for its insurance policy than it should have been, and

(d) Plaintiffs alleged damages solely comprise the $25,000. (CR: 4-7) It is quite

apparent that the Plaintiff attemped to plead around the parties' arbitration

agreement,    but   inevitably   and   necessarily,    Hudson     made    a   premium

"determination" such that it "charged" the premium/premium rate, and Plaintiff

obviously disagreed with it; thus, this lawsuit. (CR: 4-7; RR: Vol. 3 at 14-16)

      In fact, Hudson made two determinations -          first, it determined whether

Plaintiff qualified for the lower premium enterprise farming system; and second, it

then determined the premium/premium rate which was ultimately charged. (CR:

4-7; CR: Vol. 2 at 91-92; RR: Vol. 3 at 14-16) Plaintiffs filing this lawsuit and

seeking the premium amount which was allegedly overcharged ($25,000) is proof

positive that it disagreed with a Hudson's determination, which means that its

claim falls within the scope of the arbitration agreement. (CR: 4-7, 78-79) The

Plaintiff cannot avoid the arbitration agreement by attempting to carefully confine



                                          21
its claim to the alleged misinformation because until Hudson's premIUm

detemination and the charging of the premium, the Plaintiff had no damage, no ripe

claim, and thus, no lawsuit. (CR: 4-7; CR: Vol. 2 at 91-92; RR: Vol. 3 at 14-16)

       Moreover, at the March 4,2015 hearing, as Plaintiffs counsel explained it,

Hudson denied its "premium subsidy" claim.               (RR: Vol. 3 at 14-15)        Again,

Hudson does not agree with this characterization, but this further shows that

Hudson necessarily made a determination regarding Plaintiffs premium with

which Plaintiff obviously disagreed by filing this lawsuit. (RR: Vol. 3 at 14-16;

CR: 4-7) At the hearing, counsel asserted that Plaintiffs claim is solely based on

the alleged misinformation, but again, it is inescapable that until Hudson

determined and charged the premium/premium rate, the Plaintiff had no damage

and no ripe claim at all. Also, the Affidavit submitted by Plaintiff does not and

carmot change this;4 regardless of how the Plaintiff may have been allegedly

misinformed regarding its planting, until the premium was charged (or subsidy

denied per Plaintiff), Plaintiff did not sustain the alleged loss ($25,000) which it

seeks in this case. (CR: Vol. 2 at 102-103)

       In the Trial Court, Plaintiffs counsel admitted that Hudson made a

determination regarding the charged premium/premium rate, but counsel then


4  Also, as Hudson also pointed out, the Affiant's general testimony regarding his purported
experience with farmers and the typical dispute "between the farmer and his or her crop
insurance company" is entirely unrelated to the Plaintiffs alleged claim and thus, irrelevant.
(CR: Vol. 2 at 115-116; see also CR: Vol. 2 at 102-103)


                                             22
disingenuously asserted that Plaintiff does not disagree with that determination

because it was dictacted by the prior alleged misinformation of planting in one unit

(instead of two). (RR: Vol. 3 at 14-16) Contrary to basic common sense, this

would mean that Plaintiff agreed with the determination, but not the results or

consequences of it. Similarly, accepting the Plaintiff's argument would also mean

that it agreed with Hudson's determination to charge the higher premium/premium

rate (which Plaintiff asserts amounted to $25,000), but it filed this lawsuit anyway,

seeking the higher amount ($25,000) as its alleged actual damages. (CR: 4-7)

Naturally and sensibly, the import of any determination is the result or

consequence of it; therefore, the common and plain meaning of the terms of the

arbitration   agreement   dictate that Plaintiff obviously      disagreed with      a

determination made by Hudson. See Don's Bldg. Supply, Inc. v. OneBeacon Ins.

Co., 267 S.W.3d 20, 23 (Tex. 2008) (undefined insurance policy terms are given

their "ordinary and commonly understood meaning"); National Fire Union Ins. Co.

v. CBI Indus. Ins. Co., 907 S.W.2d 517, 520 (Tex. 1995) (the plain meaning of the

words/terms used are given effect)

      Even further, the arbitration agreement contains no limitation on when the

"determination" must be made, and likewise, contains no language that there is no

"determination" if it is based on, dictated by, or preceded by the provision of

alleged misinformation. (CR: 28-29, 78-79)



                                         23
      The fatal fallacy in Plaintiffs argument is that regardless of the alleged

misinformation that was initially provided, if Hudson had subsequently determined

to charge the lower premium, then there would have been no disagreement and no

lawsuit.   Hudson is not attempting to recast the Plaintiffs claim; rather, it is

demonstrating that Plaintiff has not and cannot pen its way around the arbitration

agreement and Hudson's inevitable "determination" regarding the Policy

premium/premium rate -     and Plaintiff manifestly disagreed with it by filing suit

to seek the higher premium amount charged.

      For obvious reasons, it is rarely argued that there is no "dispute" or

disagreement despite a lawsuit, but another plaintiff unsuccessfully attempted to

avoid arbitration by making the novel argument in Newpark Shipbuilding v. Rig

Pan Producer, 267 F. Supp. 2d 756 (S.D. Tex. 2003). In that case, the plaintiff ship

repair company filed suit against a semi-submersible drilling rig in rem and its

owner to recover payment for ship repairs and refurbishment.        Id. at 757-758

Despite filing the lawsuit, the plaintiff asserted that there was no "dispute" to

trigger arbitration because the defendants' obligations were clear; the Federal

District Court's response is telling: "[o]bviously, a lawsuit is a dispute". Id. at

758 (emphasis added)

      Even beyond all of this, at the March 4, 2015 hearing, after Hudson's

Motion had been on file for approximately 3% months, Plaintiffs counsel argued



                                        24
that the case of Nobles v. Rural Community Ins. Services, 122 F. Supp. 2d 1290

(M.D. Ala. 2000) was "dispositive". (RR: Vol. 3 at 16-18) Hudson then pointed

out that the Court there granted the insurer's motion to compel arbitration and

found that "the arbitration provision is mandatory". rd. at 1296; (CR: Vol. 2 at 93-

95, 113) Also, as Hudson discussed in the Trial Court, the Federal District Court

there considered the former version of the arbitration provision contained in a 1999

crop insurance policy which was more narrow than the current provision contained

in Plaintiffs policy. Id. at 1292-1293. (CR: Vol. 2 at 94-96) The prior version

addressed in Nobles stated as follows:

       "If you and we fail to agree on any factual determination, the
       disagreement will be resolved in accordance with the rules of the
       American Arbitration Association". Id. at 1293 (emphasis added)

In accordance with this more narrow version, the carrier's factual determination

regarding whether 5,000 acres of the plaintiffs' land/crop was insurable and should

have been included as a part of their claim, was ordered to arbitration. s rd. at

1295-l300.




5 Because the Nobles case involved the former and more narrow version of the arbitration
agreement, the "factual determination" was arbitrated and then the arbitration panel's findings
and rulings were then applied to assess their preclusive effect on the plaintiffs' claims. 303
F. Supp. 2d at 1298-1303.


                                              25
      The current arbitration agreement/provision -      and the one contained in

Plaintiffs 2013 policy -    states that:

       "If you and we fail to agree on any determination made by us
      [Hudson] .. , the disagreement ... must be resolved through
      arbitration in accordance with the rules of the American Arbitration
      Association .... " (CR: 78-79) (emphasis added)

These underscored language changes made to the current provision reflects the

RMA's obvious intention to broaden the reach of the arbitration provision. See

generally Buckner Glass Mirror v. Pritchard, 697 S.W.2d 712, 714 (Tex. App. -

Corpus Christi 1985, no writ) (when a law is amended, it is presumed that a change

was intended)

      After the hearing, when the Plaintiff submitted its Supplemental Brief (CR:

Vol. 2 at 104), it claimed that the following cases were/are also "dispositive with

regard to defendant's motion", although the Courts there did not even address

arbitration. See Meyer v. Conlon, 162 F.3d 1264, 1266-1275 (lOth Cir. 1998) and

Williams Farms of Homestead v. Rain & Hail Ins. Services, Inc., 121 F.3d 630,

631-635 (11th Cir. 1997).

      And then, in subsequent briefing, Plaintiff conceded that the Nobles case had

been "mistakenly cited" and it then argued that another Nobles case, reported at

303 F. Supp. 2d 1292, was actually the "dispositive" one. (CR: Vol. 2 at 118) But

in that Nobles case, the Federal District Court did not even address whether the

plaintiffs claims should be arbitrated; the arbitration had already been ordered and


                                           26
completed, and the case was in a post-arbitration posture. 303 F. Supp. 2d at 1294-

1296.

        Finally, it is also worth noting that in this insurer-insured context, Texas

courts have recognized that any claim of an insured "necessarily arises from the

contractual relationship between the parties". In Re American National Cty. Mut.

Ins. Co., 384 S.W.3d 429, 438 (Tex. App. -          Austin 2012, orig. proceeding)

(emphasis added) When the nature of the parties' relationship is established and

governed by an agreement, as is true here, "their disputes are more likely to fall

within the scope of the arbitration provision". In Re Great Western Drilling, Ltd.,

211 S.W.3d 828, 838 (Tex. App. -          Eastland 2006, orig. proceeding) (citing

Capital Income Properties - LXXX v. Blackmon, 843 S.W.2d 22 (Tex. 1992».

        In the Trial Court, Plaintiff did not contest that its claim is based on the

Policy and arises from the parties' contractual relationship. (CR: Vol. 2 at 78-79,

106) As amply demonstrated above, despite the Plaintiff's crafting and labeling of

its claim, the "gravaman" of its claim is that it was allegedly overcharged a

premium by $25,000 (which inevitably, and as Plaintiff has admitted, occurred

when Hudson determined the premium/premium rate which was then charged) and

it seeks the $25,000 as damages. (CR: 4-7; RR: Vol. 3 at 14-16) See generally In

Re Profanchik, 31 S.W.3d at 383-387 (although minority shareholder plaintiff's

claims did not arise from the agreement containing the arbitration provision ["the



                                         27
agreement"] and his ownership interest in the corporation was re-purchased

pursuant to a separate letter agreement, because this Court found that the

"gravaman" of his claims was that he had been wrongfully deprived of his

ownership interest and the stock transfer of his interest was executed pursuant to

the agreement, this Court held that the claims were arbitrable).

      In summary, for all of the reasons outlined above, Plaintiff's alleged claim

falls well within the scope of the parties' arbitration agreement. Certainly, in view

of the compelling federal policy favoring arbitration, because there is an

interpretation which supports the arbitrability of Plaintiff's claim, the Trial Court

was required to order/compel arbitration. Marshall, 909 S.W.2d at 899; In Re

Profanchik, 31 S.W.3d at 386; Maverick Engineering, 2009 WL 1974757 at *5. At

an absolute minimum, even if this was/is a "close" case (which it is not), then an

interpretation supporting arbitrability necessarily cannot be ruled-out, and the Trial

Court was still required to order/compel arbitration.    See~,     Baumeister, 2013
WL 530976 at *4-*7




                                         28
                                     Issue No.2

                                      II.
         Independently, Because The Plaintiff Undisputably Obtained
       Substantial Benefits Under Its 2013 Crop Year Policy, The Trial
        Court Inevitably Abused Its Discretion In Failing To Compel
          Arbitration Under The Direct Benefits Estoppel Doctrine

      Because Hudson has amply demonstrated that the parties' valid arbitration

agreement encompasses the Plaintiff's alleged claim, the Court need not reach this

issue. But independently, because the evidence is undisputed that the Plaintiff

sought and obtained very substantial benefits under its 2013 crop year policy

($347,289), the Trial Court inevitably abused its discretion by failing to properly

apply the law of direct benefits estoppel and order/compel arbitration for this

additional reason.

      In In Re Weekley Homes, L.P., 180 S.W.3d 127 (Tex. 2005), the Texas

Supreme Court established that under the direct benefits estoppel doctrine, even

when a non-signatory to a contract obtains substantial benefits under a contract

which contains an arbitration provision, that party cannot "equitably object" to the

arbitration provision. Id. at 132-133. In that case, the adult child of the purchasers

of a home sought meaningful repairs under the home purchase contract containing

an arbitration provision: she successfully got the builder to make repairs; she was

living in the home for a period of time; and she was reimbursed expenses which

she allegedly incurred while the repairs were made. Id. at 132-133.



                                         29
      Subsequently, the plaintiff sued the homebuilder, alleging that she developed

asthma due to the dust from the repair work. Id. at 129, l31-l33. Notably, the

plaintiff was not pursuing a claim under the home purchase contract, and the Texas

Supreme Court recognized that her tort claim was independent of the contract. Id.

at 132. Nevertheless, the Court granted mandamus relief and held that because the

adult child sought and obtained substantial benefits under the contract, she "cannot

equitably object to the arbitration clause [contained in the contract]". Id. at l33

(emphasis added) The Court succinctly recognized that a party "cannot have both

his contract and defeat it too". rd. at 135

      Similarly, in Rachal v. Reitz, 403 S.W.3d 840 (Tex. 20 l3), where the

plaintiff accepted benefits under a trust and then sued to enforce its terms, the

Texas Supreme Court held that "the doctrine of benefits estoppel applies to bar [the

plaintiffs] claim that the arbitration provision in the trust is invalid." rd. at 847

(emphasis added) The Court also recognized that "direct benefits estoppel ...

promote[s] fairness by holding a party to its position in the performance of an

agreement .... " Id. at 848

      Here, in the Trial Court, Hudson proved through its Claims Processing

Manager, Ms. Ammie Martinez, that under its 2013 crop year policy, Plaintiff

reported and made multiple claims (7 claims) and Hudson paid the substantial sum

of $347,289 to the Plaintiff pursuant to those claims.       (CR: Vol. 2 at 71-74)



                                          30
Specifically, Ms. Martinez testified that Hudson paid the following amounts to the

Plaintiff under the Policy (CR: Vol. 2 at 73):

       • April 2, 2013:      $14,096.00;    Claim No.   12009917
       • June 10,2013:       $15,227.00;    Claim No.   12009693
       • June 26,2013:          $783.00;    Claim No.   12009693
       • July 12,2013:      $103,405.00;    Claim No.   12010065
       • July 23, 2013:     $182,703.00;    Claim No.   12009744
       • October 8, 2013:       $648.00;    Claim No.   13005987
       • January 14,2014:    $30,427.00;    Claim No.   13003927
          Total:            $347,289.00

Plaintiff did not dispute this evidence. (CR: Vol. 2 at 77-81, 102-110, 118-121)

       Because the Plaintiff undisputably sought and obtained very substantial

benefits under its 2013 crop year insurance policy, it "cannot equitably object" to

the arbitration agreement/provision contained therein. In Re Weekley Homes, 180
S.W.3d at 133; Rachal, 403 S.W.3d at 847. Therefore, the Trial Court inevitably

failed to properly apply the law of direct benefits estoppel to the undisputed

evidence and thus, abused its discretion in failing to compel/order arbitration for

this additional and independent reason. In Re D. Wilson Const. Co., 196 S.W.3d at

781.




                                           31
                         CONCLUSION AND PRAYER

      Hudson established that its valid arbitration agreement with the Plaintiff

encompasses its alleged claim.      Therefore, the Trial Court erred in failing to

order/compel arbitration. I.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227

(Tex. 2003); In Re FirstMerit Bank, 52 S.W.3d at 753-754.

      Independently, because the Plaintiff undisputably obtained very substantial

benefits under its 2013 crop year policy, it "cannot equitably object" to the

arbitration agreement/provision contained in the Policy. Therefore, the Trial Court

inevitably failed to properly apply the law of direct benefits estoppel and thus,

abused its discretion in failing to order/compel arbitration for this additional and

independent reason.

      For these reasons, this Court should reverse the Trial Court's Order denying

Hudson Motion to Compel Arbitration and Motion to Stay and remand this case to

the Trial Court for the entry of an Order which properly compels arbitration of

Plaintiffs alleged claim against Hudson, and stays the underlying case/cause

pending the arbitration of such claim.




                                         32
                                     Respectfully submitted,

                                     KELLY, SUTTER & KENDRICK, P.C.


                                     By: /s/ Steve E. Couch
                                           STEVE E. COUCH
                                           scouch@ksklawyers.com
                                           State Bar No. 04875650
                                           KEN E. KENDRICK
                                           kkendrick@ksklawyers.com
                                           State Bar No. 11278500
                                           3050 Post Oak Blvd., Suite 200
                                           Houston, Texas 77056-6570
                                           713-595-6000 - Telephone
                                           713-595-6001 - Facsimile

                                     ATTORNEYS FOR APPELLANT
                                     HUDSON INSURANCE COMPANY


                     CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4, Appellant's counsel,
Steve E. Couch, certifies that Appellant's Brief was computer-generated via a
proportionally spaced typed-facing using Microsoft Word 2000 in 14 pt Times
New Romans Font. This will further certify that, per the computer program, the
total word count is 7,213. In accordance with Rule 9.4(i), the total word count
does not include the identifY of parties and counsel, table of contents, index of
authorities, record references and party abbreviation, statement of jurisdiction,
statement of the case, statement regarding oral argument, preamble and
preliminary statement, issues presented, this certificate of compliance,
certificate/proof of service, and Appellant's appendix.

                                             /s/ Steve E. Couch
                                                  STEVE E. COUCH




                                       33
                             CERTIFICATE OF SERVICE

       This is to certify that on the 1st day of May, 2015, a true and correct copy of
this pleadingldocumentlmotionlinstrument was served to counsel of record via as
follows:

      Mr. David Wood                                Via E-File and CMIRRR
      Attorney at Law
      1317 East Quebec Avenue
      McAllen, Texas 78539
      Attorneys for Plaintiff



                                                lsi Steve E. Couch
                                                    STEVE E. COUCH




                                         34
                        NO. 13-15-00163-CV

           IN THE THIRTEENTH COURT OF APPEALS



            HUDSON INSURANCE COMPANY, Appellant
                                 v.
                     BVB PARTNERS, Appellee


Appealed from the County Court at Law No.4 of Hidalgo County, Texas
                     Cause No.: CL-14-3125-D


             APPENDIX TO BRIEF OF APPELLANT
               HUDSON INSURANCE COMPANY




                        STEVE E. COUCH
                      State Bar No. 04875650
                       KEN E. KENDRICK
                      State Bar No. 11278500
                   3050 Post Oak Blvd., Suite 200
                    Houston, Texas 77056-6570
                    Telephone: (713) 595-6000
                    Facsimile: (713) 595-6001

                 ATTORNEYS FOR APPELLANT
                HUDSON INSURANCE COMPANY
                             CONTENTS

EXHIBIT/TAB

    I.    Trial Court's March 17, 2015 Order Denying Hudson Insurance
          Company's Motion to Compel Arbitration and Motion to Stay

    2.    Federal Arbitration Act (Sections: 9 U.S.C. § 1 - 9 U.S.C. § 6; 9
          U.S.C. §16)

    3.    Affidavit of Hudson's Mr. Dan Gasser with attached Declarations
          Pages and excerpts of Basic Provisions of Plaintiffs 2013 crop
          year policy (which contains the arbitration agreement! provision
          between Hudson and Plaintiff)

    4.    Affidavit of Hudson's Ms. Ammie Martinez (and exhibits thereto),
          which proves the substantial benefits obtained by Plaintiff under its
          2013 crop year policy
EXHIBIT "1"
~ccepted   by: Norma Harlow                                                                  Electronically Submit!,
                                                                                                3/17/20152:08:34 f
                                                                                         Hidalgo County Clerks Olli




                                         CAUSE NO. CL-I4-3125-D
             BVB PARTNERS                          §      COUNTY COURT AT LAW
             v.                                    §      NO·4
             CROP GUARD GROUP, INC., and
             HUDSON INSURANCE COMPANY §                   HIDALGO COUNTY, TEXAS

                  ORDER DENYING DEFENDANT HUDSON INSURANCE COMPANYS
                    MOTION TO COMPEL ARBITRATION AND MOTION TO STAY

                  The Court has considered defendant's motion to compel arbitration and
             motion to stay.

                   The Court finds that said motions should be denied, and it is therefore
             ordered that said motions are denied.

                       March
             Signed on February   17   ,2015.



                                                       ~_:~_;_:_~..,;::_L;_._7_-_EXHIBIT "2"
§ 1. "Maritime transactions" and "commerce" defined; exceptions to ... , 9 USCA § 1




  United States Code Annotated
   Title 9. Arbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annas)

                                                             9 U.S.C.A. § 1

                         § 1. "Malitime transactions" and "commerce" defined; exceptions to op{"ration of title

                                                             Currentness


"Maritime transactions", as herein defined, meanS charter parties, bills of lading of water carriers, agreements relating to
wharfage, supplies furnished vessels or repairs to vessels, collisions, or any other matters in foreign commerce which, if the
subject of controversy. would be embraced within admiralty jurisdiction; "commerce", as herein defined, means commerce
among the several States or with foreign nations, or in any Territory of the United States or in the District of Columbia, or
between any such Territory and another, or between any such Territory and any State or foreign nation, or between the District
of Columbia and any State or TerritOlY or foreign nation. but nothing herein contained shall apply to contracts ofell1ployment
of seamen, idilroad employees, or any other class of workers engaged in foreign 01' interstate commerce.

CREDlT(S)
 (July 30,1947, c. 392, 61 Stat. 670.)



Notes of Decisions (246)

9 U.S.C.A. § t, 9 USCA § I
Current through P.L. 113-296 (excluding P.L. 113-235, 113-287, and 113-291) approved 12-19-2014

End ()fl)!I\:U)I\r.'ul




                                                                                    '"c" .
§ 2. Validity, irrevocability, and enforcement of agreements to arbitrate, 9 USCA § 2




     United States Code Annotated
      Title 9. Arbitration (Refs & Annos)
         Chapter I. General Provisions (Refs & Annos)

                                                             9 U.S.C.A. § 2

                            § 2. Validity, irrevocability, and enforcement of agreements to arbitrate

                                                              Currentness


A written provision in any maritime transaction or a contract evidencing a transaction involving commerce to settle by arbitration
§ 3. Stay of proceedings where issue therein referable to arbitration, 9 USCA § 3




   United States Code Annotated
    Title 9. Arbitration (Refs & Annas)
       Chapter 1. General Provisions (Refs & Annos)

                                                                                      9 U.S.C.A. § :1

                              § 3. Stay of proceedings where issue therein referable to arbitration

                                                                                      Currentness


If any suit or proceeding be brought in any of the courts of the United States lipon any issue referable to arbitration under an
f.lgreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved
in sLlch suit or proceeding is referable to arbitration under stich an agreement, shall on application of one of the parties stay the
trial of the action until such arbitration has been had in accordance with the tem1S of the agreement, providing the applicant for
the stay is not in default in proceeding with such arbitration.

CREDlT(S)
   (July 30,1947, c. 392, 61 Stat. 670.)




Noles "fDceis;ons (ROR)

9 U.S.CA. ~ 3, 9 USCA § 3
Currenl through P.L. 113-296 (excluding P.L. 113-235, 113-287, and 113-291) approved 12-19-2014

[':1111   of nl)C:\lIIl~'nl




                                '.   -   -',   --'   -.---.-~   .. ----.-.   _
                                                                             .....   --'--'- ----..   --~~--   ..-----.-."-.---.--   ~--'-'."-------   ..- ...,.---_..   _---~.~-'
§ 4. Failure to arbitrate under agreement; petition to United States ... , 9 USCA § 4




   United States Code Annotated
    Title 9. Arbitration (Refs & Annos)
       Chapter 1. General Provisions (Refs & Annos)

                                                              9 U.S.C.A. § 4

               § 4. Failure to arbitrate under agreement; petition to United States court having jurisdiction
                 for order to compel arbitration; notice and service thereof; hearing and determination

                                                              Currentness


 A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a writlen agreement for arbitration may
 petition any United States district com1 which, save for stich agreenlent, would have jurisdiction under Title 28, in a civil action
 or in admiralty of the subject matter o1'a suit arising out of the controversy between the parties, for an order directing that such
arbitration proceed in the manner provided tbr in such agreement. Five days' notice in writing of such appl ication shall be served
 upon the party in default. Service thereof shall be made in the manner provided by the Federal Rules of Civil Procedure. The
COllrt shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply
therewith is not in issue, the cOllrt shall make an order directing the parties to proceed to arbitration in accordance with the
terms of the agreement. The hearing and proceedings under Stich agreement, shall be within the district in which the petition
                                                          j


 for an order directing such arbitration is !iled. If the making of the arbitration agreement or the failure, Ileglect, or refusal to
perform the same be in issue, the COUf[ shall proceed summarily to the trial thereof. Ifno jury trial be demanded by the party
.;tlleged to be in default. or jf the matter in dispute is within admiralty jurisdiction, the court shall hear and determine sllch issue,
Where such an issue is raised. the party alleged to be in default may, except in cases of admiralty, on or before the return day
of the notice of application, demand a jury trial of such issue, and upon stich demand the court shall make an order referring
the issue or issues to a jury in the manner provided by the Federal Rules of Civil Procedure. or may specially call a jury for
that purpose. If the jury find that no agreement in writing for arbitration was made or that there is no default in proceeding
thereunder the proceeding shall be dismissed. If the jury tind that an agreement for arbitration was made in writing and that
           j


there is a default in proceeding thereunder, the COllJ1 shall make an order summarily directing the parties to proceed with the
arbitration in accordance with the terms thereof.

CREDIT(S)
  (July 30, 1947, c. 392, 61 Stat. 671; Sept. 3, 1954, c. 1263, § 19,68 Stat. 1233.)



Notes of Decisions ( 1133)

9 U.S.C.A. § 4, 9 USCA § 4
Current through P.L. 113-296 (excluding P.L. 113-235, 113-287, and 113-291) approved 12-19-2014




                       , "1 "     . - \~. ::'; '1 ;' "
§ 5. Appointment of arbitrators or umpire, 9 USCA § 5




   United States Code Annotated
    Title 9. Arbitration (Refs & Annos)
       Chapter 1. General Provisions (Refs & Annos)

                                                         9 U.S.C.A. § 5

                                         § 5. Appointment of arbitrators or umpire

                                                          Currentness


If in the agreement provision be made fOl" a method of naming or appointing an arbitrator or arbitrators or an umpire, such
method shaH be followed; but"if no method be provided therein, or if a method be provided and any party thereto shall fail to
avail himself of such method, or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators Of
umpire, or in filling a vacancy, then upon the application of either party tQ the controversy the court shall designate and appoint
an arbitrator or arbitrators or umpire, as the case may require, who shall act under the said agreement with the same force and
effect as ifhe or they had been specifically named therein; and unless otherwise provided in the agreen1ent the arbitration shall
be by a single arbitrator.

CREDJT(S)
 (July 30,1947, c. 392,61 Stat. 671.)




Note, of Dcci,ions ( 101 )

9 \J.SC.A. § 5, 9 USCA § 5
Current through P.L. 113-296 (excluding P.L. 113-235, 113-287, and 113-291) approved 12-19-2014

 End Ill" Olll'llllwnt
 § 6. Application heard as motion, 9 USCA § 6




       United States Code Annotated
        Title 9. Arbitration (Refs & Annas)
           Chapter I. General Provisions (Refs & Annos)

                                                                             9 U.S.C.A. § 6

                                                      § 6. Application heard as motion

                                                                              Currentness


Any application to the court hereunder shall be made and heard in the manner provided by law for the making and hearing of
motions, except as otherwise herein expressly provided.

CREDlT{S)
       (July 30, 1947,c. 392, 61 Stat. 671.)



Notes of Decisions (14)

9 U.S.C.A. § 6, 9 USCA § 6
Current through P.L. 113-296 (excluding P.L. 113-235, 113-287, and 113-291) approved 12-19-2014

  End nrDOl'UII1{'U!




-..   -,~ .--.------.~-,------~--.            _ .. - -..
                                     "---_._... .          -.,.-.",.   __   ._-   -_ ..."- ..__ .__ ._- _._.-.---- --.-----.--....•.-.-.-..-.,---.-- ..   -.~.----   .. -----.-.- .. __.'.
§ 16. Appeals, 9 USCA § 16




  United States Code Annotated
   Title 9. Atbitration (Refs & Annos)
      Chapter 1. General Provisions (Refs & Annos)

                                                              9 U.S.C.A. § 16

                                                               § 16. Appeals

                                                               Currentness


(a) An appeal may be taken from-·



  (I) an order--



     (A) refusing a stay of any action under section 3 of this title,


     (8) denying a petition LInder section 4 of this title to order arbitration to proceed,


     (C) denying an application under section 206 of this title to compel arbitration,



     (D) confirming or denying confimlation of an award or partial award, or


     (E) modifying, correcting, or vacating an award;


  (2) an interlocutory order granting, continuing, or modifying an injunction against an arbitration that is subject to this title; or


  (3) a final decision with respect to an arbitration that is subject to this title.


(b) Except as otherwise provided in section 1292(b) of title 28, an appeal may not be taken from an interioclitory order~~


  (I) granting a stay of any action under section 3 of this title;



  (2) directing arbitration to proceed under section 4 of this title;


  (3) compelling arbitration under section 206 of this title; or



  (4) refusing 1'0 enjoin an arbitration that is $l1bject to this title.

CREOlT(S)


                                                               :,.   "   ,   , ;;:   ~,   '.
§ 16. Appeals, 9 USCA § 16


  (Added Pub.L. 100-702. Title X, § 1019(a), Koy. 19, 1988, 102 Stat. 4670, § 15; renumbered Pub.L. 101-650. Title III, §
325(a)(I), Dec. I, 1990, Stat. 5120.)
EXHIBIT "3"
                             CAUSE NO. CL-14-3125-D

BVB PARTNERS                              §       COUNTY COURT AT LAW
                                          §
v.                                        §       NO.4
                                          §
CROPGUARD GROUP, INC. AND                 §
HUDSON INSURANCE COMPANY,                 §       HIDALGO COUNTY, TEXAS

                           AFFIDAVIT OF DAN GASSER

STATE OF KANSAS                           §
                                          §
COUNTY OF JOHNSON                         §

      BEFORE ME, the undersigned authority, on this day personally appeared Dan
Gasser, who being by me duly sworn on oath deposed and stated as follows:

      1.    My name is Dan Gasser. I am over the age of eighteen (18) years,
            have never been convicted of any felony or crime involving moral
            turpitude, and I am fully competent to make this Affidavit.

     2.    I am a resident of the State of Missouri and the Senior Vice
           President of Hudson Insurance Company ("Hudson"). I have held
           this title/position since April, 2014. Prior to that, I was Senior Vice
           President of Marketing for Hudson Crop Insurance Services, Inc.
           ("Hudson Crop"), for 6 years. Hudson Crop is a corporation which
           was formed under the laws of the State of Delaware; its principal
           place of business is located in Overland Park, Kansas. Generally,
           Hudson Crop performs support-type services for Hudson with
           respect to Multiple Peril Crop Insurance ("MPCI") Policies. In these
           capacities, I have personal knowledge of the facts stated herein
           and the facts stated herein are true and correct.

     3.    Hudson is an insurance company/insurer which was formed under
           the laws of the State of Delaware. Hudson's principal place of
           business is located in the State of New York.

     4.    Hudson is an insurance company/insurer which is licensed in all 50
           States. As such, Hudson issues and sells insurance pOlicies in and
           throug hout all States of the United States.

     5.    In approximately 2006, a sister company to Hudson, Clearwater
           Insurance Company, began issuing crop insurance policies - which
           are sometimes called Multiple Peril Crop Insurance ("MPCI")
           Policies. Hudson began issuing MPCI policies in 2010. Crop
           insurance is unique because of the Federal Government's
           involvement. Specifically, while the crop insurance policies are
           issued by Hudson on Hudson's paper, the basic crop policy
           provisions are drafted by the Risk Management Agency ("RMA"),
                                    Page 1 of2                                       28
           which was created by the United States Department of Agriculture.
           Also, the Federal Crop Insurance Corporation ("FCIC") reinsures
           crop insurance policies issued by providers which are approved by
           the RMA - referred to as "Approved Insurance Providers" ("AlP").
           Hudson has been an RMA "AlP" since 2010.

     6.    Hudson issued a crop insurance policy to Plaintiff BVB Partners for
           the crop year 2013. The RMA drafted the basic policy provisions of
           the policy and the policy was then issued to the Plaintiff by Hudson
           on Hudson paper. The FCIC re-insured the policy.

     7.    One of the basic policy provisions which the RMA drafted was/is
           the provision which requires arbitration. The provision is contained
           in the Plaintiff's insurance policy contract for the crop year 2013.
           Specifically, the arbitration provision contained in the Plaintiff's
           policy for the crop year 2013 states that:

              "If you [the insured] and we [includes Hudson] fail to agree
              on any determination made by us ... , the disagreement may
              be resolved through mediation ... , or if you and we do not
              agree to mediation, the disagreement must be resolved
              through arbitration in accordance with the rules of the
              American Arbitration Association .... "

     8.    Hudson seeks arbitration under this provision.

     9.    Attached hereto as Exhibit "A" is a true 'and correct copy of the
           complete crop insurance policy which Hudson issued to Plaintiff
           BVB Partners for the crop year 2013, which includes the basic
           provisions  (40    pages)     and     the    arbitration   provision
           (Paragraph/Section 20, p. 31-33 of the basic provisions part)

     10.   With regard to insurance premiums for the Plaintiff's policies, the
           premium rates were set by the RMA. T~is was also true for the
           crop year 2013. As to payment of the premiums, the Plaintiff made
           its premium payments directly to Hudson. In other words, the
           Plaintiff, from Texas, paid premiums to Hudson, in New York.

     FURTHER AFFIANT SAYETH NAUGHT.



                                                    DAN GASSER

      SUBSCRIBED AND SWORN TO before me on this              //./1.... day   of November,
2014, witness my hand and official seal of office.

                      JAN ODOR
              Notary Public· State of
              My Appt. Expires I

                                        Page 2 of                                     29
EXHIBIT "A"




              30
                                                                                                                          Policy Declaration Page                                                                                                       7300 West 110th Street, Suite 400


~ t!\l!?,~2,~.
                                                                                                                                                                                                                                                               Overland Pane:, KS 66210
                                                                                                                                                                                                                                                                  Phone: (866) 450~1445
                                                                                                                                                                                                                                                                      Fax: (913) 345-1671
                                                                                                                                                                                                                                                                    Print Date: 11J06/2014




                                                                                                                                                                                                                                                             48·595·1003702


                                                                                                                                                                                                                             48       I Texas

           (956) 330-6129 Cell (956) 845·5682 Office
                                                                                                                                                                                                                            Please retain a copy of the Declaration Page for
                                                                                                       I Phone: (956) 361·5550 Agency  (956) 361-5550 Agent                                                                   your records, as this is a part of your poncy
                                                                                                         Email: cclipson@cropguardgroup.com                                                                                                   Provisk»ns.
                                                                                                                                                    Koshina
                                                                                                                       Attorney: NONE




       Hidalgo (215)                                                  YP (01)            EU, VA                85%                 100%                                                   Renewal            3/3112013            5I15f2013     9/3012013     1131/2014      1131/2013
                                            HidalgO                                                                                                              NfA

                                         Cotton (0021)                                                                                                           NfA
       Hidalgo (215)                                                  yp (01)         EU,YA,SE                  85%                100%                                                   Renewal            313112013            511512013     9130/2013     113112014      1/31/2013
                                             Hidalgo                                                                                                             NfA
                                    Grain Sorghum (OaS1)                                                                                                         NlA
       Hidalgo (215)                                                  yp (01)               YA                  75%                100%                                                    Renewal           '3131/2013           5f15f2013     913012013     1/3112014      1/31/2013
                                             Hidalgo                                                                                                             NfA
                                        Sesame (C396)                                                                                                            NlA
       Hidalgo (215)                                                 APH (90)              YA                   75%                100%                                                      New             6115/2013            711512013     1211012013    1/31/2014      1/3112013
                                               NfA                                                                                                               NfA

                                         Onions (0013)                                                                                                           NfA
        HidaJgo (215)                                                APH (90)               YA                  70%                100%                                                    Renewal           1111512012           1/1512013     512012013     8131/2013      8t31J2012
                                             Hidalgo                                                                                                             NlA
                                       Soybeans (0081)                                                                                                           NlA
        Hidalgo (215)                                                 YP (01)               VA                  65%                100%                                                    Renewal            513112013           7/1512013     12/10/2013    1/3112014      1/31/2013
                                             Hidalgo                                                                                                             NfA
                                       Sunflowers (0078)                                                                                                          NlA
        Hidalgo (215)                                                 YP (01)               YA                  65%                 100%                                                   Renewal            3/1512013           511512013     11/3012013    3/1512014      3/15/2013




Legend: • Options, Elections Of Endorsemel11s                                      .... Multiple elates are applicable for tile crop liSted, Please refer to the Actuarial Tables 10 deterrnina the date that applies to your crop.
        ... Percentage Price Election. Projected Price Of Amt of Insurance         BFR   =Beginning Farmer f Rancher
The application for crop insurance has been accepred by us and the policy shaU be in eI1ect lor the crop year as speCified aboVe and shal1 conhnue for each succeeding crop year until cancelled or temUnated as provided in the policy p((7iisions.

Any premium(s) due to us under this policy win be deducted from any indemnity payments or other credits to you. For current crop year price infonnation, contact your ag9f11.

Please review this Poticy Dedaralionin order to make certain the information is listed to your specifications. If you believe any or the information is incorrect, please contact your agent IMMEDIATELY.




307 (Rev. 09-2014)
                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                          [!]iO      '.
                                                                                                                                                                                                                                                                             Page 1 of2
                                                                                                                                                                                                                                                                            31
                                                                                                                          Policy Declaration Page                                                                                                           7300 West 110th Street, Suite 400


~B~l?~9.,t:
                                                                                                                                                                                                                                                                   Overland Park, KS 66210
                                                                                                                                                                                                                                                                      Phone: (866) 450-1445
                                                                                                                                                                                                                                                                         Fax: (913) 345--1671




       Hidalgo (215)




                                                                                                                                           ";~'~f".';'         (vi)     All other information that supports your                        you and we can only accept or reject the written
                  request for a written agreement (such as                        agreement in its entirety (you cannot reject
                  pUblications regarding yields, practices,                       speCific terms of the written agreement and
                  risks, climatic data, etc.); and                                accept others);
      (3) Such other information as specified in the                         (2) When multiple Request for Actuarial Change
            Special Provisions or required by FCIC;                              forms are submitted, regardless of when the
 (g) A request for a written agreement will not be                                forms are submitted, for the same condition or
      accepted if:                                                               for the same crop (i.e., to insure corn on ten
      (1) The request is submitted to us after the                                legal descriptions where there are no actuarial
            applicable deadline contained in sections 18(a)                       documents in the county or the request is to
           or (e);                                                               change the premium rates from the high-risk
      (2) All the information required in section 18(1) is not                   rates) all these forms may be treated as one
           submitted to us with the request for a written                        request and you and we will only have the option
           agreement (The request for a written agreement                        of accepting or rejecting the written agreement
           may be accepted if any missing information is                         in its entirety (you cannot reject specific terms of
           available from other acceptable sources);                             the written agreement and accept others);
      (3) The request is to add land to an existing written                 (3) When multiple Request for Actuarial Change
           agreement or to add land to a request for a                           forms are submitted, regardless of when the
           written agreement and the request to add the                          forms are submitted, for the different conditions
           land is not submitted by the applicable deadline                      or for different crops, separate agreements may
          specified in sections 18(a) or (e); or                                 be issued and you and we will have the option to
     (4) The request is not authorized by the policy;                            accept or reject each written agreement; and
(h) A request for a written agreement will be denied if:                    (4) If we reject an offer for a written agreement
     (1) FCIC determines the risk is excessive;                                  approved by FCIC, you may seek arbitration or
     (2) Your APH history demonstrates you have not                              mediation of our decision to reject the offer in
           produced at least 50 percent of the transitional                      accordance with section 20;
          yield for the crop, type, and practice obtained              (I) Any information that is submitted by you after the
          from a county with similar agronomic conditions                   applicable deadlines in sections 18(a) and (e) will not
          and risk exposure;                                               be conSidered, unless such information is specifically
     (3) There is not adequate information available to                    requested in accordance with section 18(f)(3);
          establish an actuarially sound premium rate and              (m) If the written agreement or the policy is canceled for
          insurance coverage for the crop and acreage;                     any reason, or the period for which an existing
     (4) The crop was not previously grown in the county                   written agreement is in effect ends, a request for
          or there is no evidence of a market for the crop                 renewal of the written agreement must contain all the
          based on sales receipts, contemporaneous                         information required by this section and be submitted
          feeding records or a contract for the crop                       in accordance with section 18(a), unless otherwise
          (applicable only for counties without actuarial                  specified by FCIC;
          documents); or                                               (n) If a request for a written agreement is not approved
     (5) Agricultural experts or organic agricultural                      by FCIC, a request for a written agreement for any
          experts determine the crop is not adapted to the                 subsequent crop year that fails to address the stated
          county;                                                          basis for the denial will not be accepted (If the
(i) A written agreement will be denied unless:                             request for a written agreement contains the same
     (1) FCIC approves the written agreement;                              information that was previously rejected or denied,
     (2) The original written agreement is signed by you                   you will not have any right to arbitrate, mediate or
          and delivered to us, or postmarked, not later                    appeal the non-acceptance of your request); and
          than the expiration date for you to accept the               (0) If you disagree with any determination made by
          offer;                                                           FCIC under section 18, you may obtain
     (3) We accept the written agreement offer; and                        administrative review in accordance with 7 CFR part
     (4) The crop meets the minimum appraisal amount                       400, subpart J or appeal in accordance with 7 CPR
          specified      in   section     18(e)(2)(i)(A)(1), if            part 11, unless you have failed to comply with the
          applicable;                                                      provisions contained in secflon 18(g) or section
OJ Multi-year written agreements may be canceled and                       18(i)(2) or (4).
     requests for renewal may be rejected if the severity          19. Crops as Payment.
     or frequency of your toss experience under the                    You must not abandon any crop to us. We will not
     written agreement is significantly worse than                     accept any crop as compensation for payments due us.
     expected based on the information provided by you             20. Mediation, Arbitration, Appeal, Reconsideration, and
     or used to establish your premium rate and the loss               Administrative and Judicial Review.
     experience of other crops with similar risks in the               (a) If you and we fail to agree on any determination
     area;                                                                 made by us except those specified in section 20(d)
(k) With respect to your and our ability to reject an offer                or (e), the disagreement may be resolved through
     for a written agreement:                                              mediation in accordance with section 20(g). If
     (1) When a single Request for Actuarial Change                        resolution cannot be reached through mediation, or
          form is submitted, regardless of how many                        you and we do not agree to mediation, the
          requests for changes are contained on the form,                  disagreement must be resolved through arbitration in

                                                           (31 of 40)

                                                                                                                          78
     accordance with the rules of the American Arbitration                        procedure, an interpretation must be obtained
     Association (AAA), except as provided in sections                            from FCIC in accordance with 7 CFR part 400,
     20(c) and (f), and unless rules are established by                           subpart X or such other procedures as
     FCIC for this purpose. Any mediator or arbitrator                            established by FCIC. Such interpretation will be
     with a familial, financial or other business                                 binding.
     relationship to you or us, or our agent or loss                     (c) Any decision rendered in arbitration is binding on
     adjuster, is disqualified from hearing the dispute.                      you and us unless judicial review is sought in
     (1) All disputes involving detelTl1inations made by                     accordance with section 20(b)(3). Notwithstanding
            us, except those specified in section 20(d) or (e),              any provision in the rules of the AAA, you and we
           are subject to mediation or arbitration. However,                 have the right to judicial review of any decision
           if the dispute in any way involves a policy or                    rendered in arbitration.
           procedure interpretation, regarding whether a                 (d) With respect to good farming practices:
           specific policy provision or procedure is                         (1) We will make decisions regarding what
           applicable to the situation, how it is applicable,                    constitutes a good farming practice and
           or the meaning of any policy provision or                             determinations of assigned production for
           procedure, either you or we must obtain an                            uninsured causes for your failure to use good
           interpretation from FCIC in accordance with 7                         farming practices.
           CFR part 400, subpart X or such other                                 (i)    If you disagree with our decision of what
           procedures as established by FCIC.                                           constitutes a good farming practice, you
           (i) Any interpretation by FCIC will be binding                               must request a determination from FCIC of
                 in any mediation or arbitration.                                      what constitutes a good fanming practice
           (iI) Failure to obtain any required interpretation                           before filing any suit against FCIC.
                 from FCIC will result in the nullification of                   (ii) If you disagree with our determination of
                 any agreement or award.                                               the amount of assigned production, you
           (iii) An interpretation by FCIC of a policy                                  must use the arbitration or mediation
                 provision is considered a determination                               process contained in this section.
                 that is a matter of general applicability.                      (iii) You may not sue us for our decisions
          (iv) An interpretation by FCIC of a procedure                                regarding whether good farming practices
                 may be appealed to the National Appeals                               were used by you.
                 Division in accordance with 7 CFR part 11.                  (2) FCIC will make determinations regarding what
    (2) Unless the dispute is resolved through                                   constitutes a good farming practice. If you do
          mediation, the arbitrator must provide to you and                      not agree with any determination made by FCIC:
          us a written statement describing the issues in                        (i) You may request reconsideration by FCIC
          dispute, the factual findings, the determinations                            of this determination in accordance with
          and the amount and basis for any award and                                   the reconsideration process established for
          breakdown by claim for any award.                 The                        this purpose and published at 7 CFR part
          statement must also include any amounts                                      400, subpart J; or
         awarded for interest. Failure of the arbitrator to                      (ii) You may file suit against FCIC.
          provide such written statement will result in the                            (A) You are not required to request
          nullification of all determinations of the arbitrator.                             reconsideration from FCIC before filing
         All agreements reached through settlement,                                         suit.
          including those resulting from mediation, must                                 (6) Any suit must be brought against FCIC
          be in writing and contain at a minimum a                                           in the United States district court for
          statement of the issues in dispule and the                                         the district in which the insured
         amount of the settlement.                                                           acreage is located.
(b) Regardless of whether mediation is elected:                                          (C) Suit must be filed against FCIC not
    (1) The initiation of arbitration proceedings must                                       later than one year after the date:
         occur within one year of the date we denied your                                    (1) Of the determination; or
         claim or rendered the determination with which                                      (2) Reconsideration is completed, if
         you disagree, whichever is later;                                                        reconsideration was requested
    (2) If you fail to initiate arbitration in accordance with                                    under section 20(d)(2)(i).
         section 20(b)(1) and complete the process, you                  (e) Except as provided in sections 18(n) or (0), or 20(d)
         will not be able to resolve the dispute through                     or (k), if you disagree with any other determination
         judicial review;                                                    made by FCIC or any claim where FCIC is directly
    (3) If arbitration has been initiated in accordance                      inVOlved in the claims process or directs us in the
         with section 20(b)(1) and completed, and judicial                   resolution of the claim, you may obtain an
         review is sought, suit must be filed not later than                 administrative review in accordance with 7 CFR part
         one year after the date the arbitration decision                    400, subpart J (administrative review) or appeal in
         was rendered; and                                                   accordance with 7 CFR part 11 (appeal).
    (4) In any suit, if the dispute in any way involves a                    (1) If you elect to bring suit after completion of any
         policy or procedure interpretation, regarding                            appeal, such suit must be filed against FCIC not
         whether a specific policy provision or procedure                         later than one year after the date of the decision
         is applicable to the situation, how it is applicable,                    rendered in such appeal.
         or the meaning of any policy provision or                           (2) Such suit must be brought in the United States

                                                            (32 of 40)

                                                                                                                          79
EXHIBIT "4"
                            CAUSE NO. CL-14-3125-D

BVB PARTNERS                               §       COUNTY COURT AT LAW
                                           §
v.                                         §              NO.·4
                                           §
CROPGUARD GROUP, INC. AND                  §
HUDSON INSURANCE COMPANY,                  §      HIDALGO COUNTY, TEXAS

                         AFFIDAVIT OF AMMIE MARTINEZ

STATE OF KANSAS                           §
                                          §
COUNTY OF JOHNSON                         §

       BEFORE ME, the undersigned authority, on this day personally appeared Ammie
Martinez, who being by me duly sworn on oath deposed and stated as follows:

      1.    My name is Ammie Martinez. I am over the age of eighteen (18)
            years, have never been convicted of any felony or crime involving
            moral turpitude, and I am fully competent to make this Affidavit.

     2.     I am a resident of the State of Kansas. I have been a Claims
           Processing Manager for Hudson Insurance Company ("Hudson") in
           the crop Insurance division for over five (5) years. Crop insurance
           policies are issued by Hudson, including the crop insurance policies
           which Hudson issued to BVB Partners for the crop years 2008
           through crop year 2013.

     3.    When I refer to crop insurance policies herein, I will be referring to
           crop insurance pOlicies which Hudson issued to BVB Partners.

     4.     As a Claims Processing Manager for Hudson, I handle and oversee
            claims submitted by insureds of Hudson, including claims reported
           and submitted by insureds under crop Insurance policies issued by
            Hudson. To that extent, once a claim is reported and received,
           once the intake information is received and a claim is set up by an
           adjuster of Hudson, as a Claims Processing Manager, I then get
           involved in the evaluation and processing of the claim. As a part of
           that, my duties and responsibilities Include evaluating the claim,
           determining whether the claim should be paid and if so, how much
           should be paid pursuant to the claim. Also, as a Claims Processing
           Manager for Hudson, there are occasions when I review an
           insured's claim history to obtain information regarding claims
           submitted by Insureds, when the claims were reported, and the
           disposition of those claims, Including, whether the claim was paid,



                                   Page 1 of4
                                                                                     71
       when it was paid, and how much was ultimately paid to the insured
       on the claim(s).

 5.    As a Claims Processing Manager for Hudson and in my capacity as
       a Claims Processing Manager for Hudson I have personal
       knowledge of the facts stated hereIn and the facts stated herein are
       true and correct.

6.      I have reviewed the claims history of BVB Partners under the crop
       insurance policies which Hudson issued to it for the crop years
       stated above. I found that, as reflected in the records attached
       hereto (discussed below), the Plaintiff filed claims under its crop
       insurance policy which Hudson issued to it for the crop years 2012
       and 2013. As stated below, BVB Partners was paid by Hudson on
       claims which it submitted under its crop insurance pOlicies issued
       by Hudson for the crop years 2012 and 2013.

7.     Under its crop insurance policy for the year 2012, BVB Partners
       reported and made a number of claims. On the following dates,
       claims were reported and were given the claim numbers identified
       below:

         •   March 21, 2012:     Claim No. 12000306
         •   July 9, 2012:       Claim No. 12002393
         •   July 9, 2012:       Claim No. 12002392
         •   August 29, 2012:    Claim No. 12004425
         •   August 29, 2012:    Claim No. 12004424

8.    As to all of BVB Partners' claims under its crop year 2012 crop
      insurance policy (identified above), after applying any credits for
      owed premium under such policy, on the dates indicated below,
      Hudson issued checks payable BVB Partners in the amounts
      shown below in reference to and in payment to BVB Partners on
      the claims identified below:

         •   August 20, 2012:   $1,476.00; Claim No.    12000306
         •   October 19, 2012: $23,396.00; Claim No.    12002393
         •   January 4,2013: $26,262.00; Claim No.      12004424
         •   January 4, 2013: $51,200.00; Claim No.     12004425

      As to Claim No. 12002392, after a credit was applied in the amount
      of $38.392.00 for owed premium, no net amount was owed to BVB
      Partners under this claim.

      (A true and correct copy of the Notice of Prevented Planting or
      Damage or Loss, and a true and correct copy of Loss Statements,
      which collectively outline and provide the basic information


                             Page 2 of4
                                                                              72
         regarding the above identified claims and the payment of those
         claims by Hudson to BVB Partners are collectively attached hereto
         as Exhibit "1 ")

 9.      Under its crop insurance policy for the crop year 2013, BVB
        Partners reported and made a number of claims. On the following
        dates, claims were reported and were given the claim numbers
        identified below:

            •   October 25,2012:  Claim No. 12009917
           •    March 4, 2013:    Claim No. 12009693
           •    March 13, 2013:   Claim No. 12009744
           •    April 13, 2013:   Claim No. 12010065
           •    April 13, 2013:   Claim No. 12010066
           •    April 13, 2013:   Claim No. 13003927
           •    September 6,2013: Claim No. 13005987

 10.   As to all of BVB Partners' claims under its crop year 2013 crop
       insurance policy (identified above), after appiying any credits for
       owed premium under such policy, on the dates indicated below,
       Hudson issued checks payable BVB Partners in the amounts
       shown below in reference to and in payment to BVB Partners on
       the claims identified below:

          • April 2, 2013:    $14,096.00;     Claim No. 12009917
          • June 10, 2013:     $15,227.00;    Claim No. 12009693
          • June 26,2013:         $783.00;    Claim No. 12009693
          • July 12, 2013:   $103,405.00;     Claim No. 12010065
          • July 23,2013:    $182,703.00;     Claim No. 12009744
          • October 8, 2013:     $648.00;     Claim No. 13005987
          • January 14, 2014: $30,427.00;     Claim No. 13003927

       As to Claim No. 12010066, initially, due to the premium owed, no
       net amount was payable to BVB Partners on this claim;

       (A true and correct copy of the Notice of Prevented Planting or
       Damage or Loss, and a true and correct copy of Loss Statements,
       which collectively outline and provide the basic information
       regarding the above identified claims and the payment of those
       claims by Hudson to BV8 Partners are collectively attached hereto
       as Exhibit "2")


11.    Based on the amounts set forth above, under its crop insurance
       policy for the crop year 2012, BV8 Partners was paid the total
       amount of $102,334.00 for claims which it reported and made.
       Also, under its crop insurance policy for the crop year 2013, BVB


                              Page 3 of4
                                                                             73
              Partners was paid the total amount of $347,289 for claims which it
              reported and made under such 2013 crop year Insurance policy.

       FURTHER AFFIANT SAYETH NOT.



                                                          AMMIE MARTINEZ

      SUBSCRIBED AND SWORN TO before me on this ~ day of February, 2015,
witness my hand and official seal office.



                       JAN ODOR
               Notary Public' Stalo!rrsas               ry Public in and for
               My Appl. Expires II 1'1 Cl>/t,          e State of k'.4HJUJ




                                          Page 4 of4
                                                                                   74
EXHIBIT "1"




              12
                                                                                                                                                                                               Hudson Insurance Company
                                                                    Notice of Prevented Planting or Damage or Loss
(Dl:!~!),~(?!"
                                                                                                                                                                                         7300 West 11 oth Street, Suite 400
                                                                                                                                                                                                  Overtand Pari                                                                   Notice of Prevented Planting or Damage or Loss                                                                                          Hudson Insurance Company

f:Dtr~![)S9!,"
                                                                                                                                                                                                     7300 West 110th Street. Suite 400
                                                                                                                                                                                                              Ove~.nd Pari                                                                                                                                                            7300 West 110th Street, Suite 850
                                                                                  Loss Statement
€) ~:! ~J}:,~~?!"
                                                                                                                                                                    Overland Park., KS 66210
                                                                                                                                                                      Phon@~ (8S6) 450..1445
                                                      This Loss Statement represents all acreages that have been finalized.                                              Fax: (913) 345·1571
                                                                  Claims are subject to audit by the company.                                                       Print Date: 1011912012




PO 80x403
Hargill. TX 78549
(956) 845-6682




                                                                                 11 1                                           1-
                                                                             !   100%
                                                                                                          1NSIH 1                                             $7,714.521         $7
                                                                   100%


                                                                   177.60
                                                                                 11 1
                                                                             • 100%
                                                                                                          I NSIH
                                                  t4781 Blk 5      100%


                              0001-0005 OU 1 YA                    73.00

                                                      T74          100%
                                                                                 111
                                                                                 100%                     I NSIH 1
                                                                                                                      $13.656.991    NIAI   $4,745.61
                                                                                                                                                        1    $8,911.381         $8.911.




• Legal DeSCription = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
,.. Guarantee Per Acre (GPA) ':;:; Bushels, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee. or Dollars
 POL (Rev. 12-2011)                                                                                                                                                            Page 1 of2

                                                                                                                                                                                15
                                                                                                       Loss Statement                                                                                   7300   west , 10th Stree1, Suite 850
~ lj~~I?,S()i'J
                                                                                                                                                                                                                  Overland Park. KS 66210
                                                                                                                                                                                                                    Phone: (B66) 450-1445
                                                                This Loss Statement represents all acreages that have been finalized.                                                                                  Fax: (913} 345-1671
                                                                                   Claims are subject to audit by the company.                                                                                    Print Date: 10119/2012
'. ..,.,. ;:",!">'lillillnii!;Sllllftj@!ltlilif., ,-"     .... i' :'.'.""         'A~cy$11j~atlon                                 ti':'" :·'Ctl!Ii\Xear .:.'i. ;.   .;C •.• ·~alm:Nunibiiti   S':: ."    ::)~~;liili",~
                                                                     CropGuard Group, Inc. (17-663)
                       Bvb Partners                                                                                                           2012                         12002393                        48-595-1003701
                                                                         C Casey Clipson (2080)
Stage Codes:                                             Cause of Loss Codes:                                                                                       Total Indemnity                                          $50,249.00
P2 = Prevented Plant with Standard Coverage              1 :: Low Harvest Price     41 :: Frost                64 = Tomado        95:: Polebum
PF = Prevented Plant with Standard Coverage .J. 5%       2 :: Low Market Price      42 = Freeze                71   = Insects     96:: Fruit Set                    Original Loss Amount                                     $50,249.00
PT = Prevented Plant with Standard Coverage + 10%        10 = Drought Deviation 43 = Cold Winter Kill          72   =Medffy       97 :: Earthquake                  Increase/Overpayment                                          $0.00
H = Harvested                                            11 == Drought              44    =Cold Wet Weather    81   =Disease      98   =Volcanic ErupUon            Current Claim Amount                                     $50,249.00
UH == Unharvested                                        12   =Excessive Hea1       45 == Insufficient Chill   82   = Aflatoxin   99 =: Other
R= Replant                                               13 = Irrigation Failure     51   =:   Flood           90 = Force Fire                                      Previous Transactions
1 =: Stage I                                             14   =Failed lIT Equip      55 = GRP Revenue          91 = Fire                                            Previous Paid Amounts                                           $0.00
2::: Stage II                                            21 == Hail                 61 =Wind                   92   =Hurricane                                      Overpaid Loss Recoveries                                        $0.00
3:= Stage III                                            31   = Precipitation       62 = Hot'Mnd               93 = 'MIdi".                                         Amount Remaining                                         $50,249.00
4   =Stage IV                                            32 := Poor Drainage        63 = Cyclone               g4   =Srosion
                                                                                                                                                                    Current Disbursements
                                                                                                                                                                    Recovery to Other Claims                                         $0.00
                                                                                                                                                                    Current Loss Credits                                     $26,853.00
                                                                                                                                                                    Check Amount                                 $23,396.00
                                                                                                                                                                                                           -
                                                                                                                                                                    Processed BatCh: 547 On TiJ:19·io12, CneCk#2SM




• Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)
." Guarantee Per Acre (GPA)         = Bushels,   Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                                                                           Pa9. 2 of2

                                                                                                                                                                                                                              16
rot!~;:.);~(:.N                                                   Notice of Prevented Planting or Damage or Loss                                                                                Hudson Insurance Company
                                                                                                                                                                                          7300 West 110th Street, Suite 400
                                                                                                                                                                                                   Overtand Pari                                                                   Notice of Prevented Planting or Damage or Loss                                                                                          Hudson Insurance Company

€J IjV,P,S(:!"                                                                                                                                                                                      7300 west 11 Dth Str.et, Su~e 400
                                                                                                                                                                                                             Overtand Park, KS 66210
                                                                                                                                                                                             Ph / Fx: (866) 450-1445/ (913) 345-1671
                                                                                                                                                                                                                 Print Date: 0113012015
                                   Insurad's Name                                                          Adluster's Name                           CropVe.r            Clalm Number                       Policy Number
                                     Bvb partners                                                           Juan Guajardo                              2012                12000306                      48·595·1003702
I request authorization to commingle production from two or more units or commingle production between insured and uninsured acreage within the same structure and to use my load records, structure
markings, or combine monitor records to determine production between units or production from insuredJuninsured acreage. 00 you agree to follow your insurance provider's written criterja and instructions
to do this?     o Yes 0    No
Written or oral authorization and written ctiteria and instructionS must be received from your insurance provider before produdion can be commingled. I understand that if authorization is given, my insurance provider will
annually provide written criteria and instructions for the use of load or combine monitor records to separate sum production, and if , fail to follow all instructions, my optional unit strudure wiU be coUapsed,
If you have less than 100% share, is the other share insured under a Federal crop insurance program? If SO. list the person's name, name of AlP for which they carry a Federal crop insurance and potlcy
number if known.
                       ----                                                                              ---                                                                               ----                ---
                                                                                   cotlection of Information and Data {Privacy Act) Statement
                                                                                           Agents, Loss Adjusters and Policyholders
The foUoVoling statements are made in accordance 'lAth the Prtvacy Ad of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Ad (7 U.S.C. 1501-1524) or other Acts, and the
regulations promulgated thereunder, to soliCit the information requested on documents established by RMA or by approved insurance providers (AlPs) that have been approved by the Federal Crop Insurance Corporation (Fete)
to deliver Federal crop insurance. The information is necessary for AtPs and RMA to operate the Federal crop insurance program. determine program eligibility, conduct statistical analySis, and ensure program integrity
Information provided herein may be fumished" to other Federal, State, or locaf agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies. foreign agencies, magistrate, administratiVe
tribUnal, AlPs contractors and cooperators. Comprehensive Information Management System (elMS). congressional offices, or entilles under contract wlth RMA. FOr insurance agents, certain information may also be disclosed
to the pubfic to assist interested individuals in locating agents In a palt"lcular area. Oisdosure of the information requested is voluntary. However, failure to correctly report the requested information may resutt in the rejection of
this document by the AlP or RMA in accordance With the Standard Reinsurance Agreement between the AlP and FCtC, Federal regu!ations, or RMA-approved proCedures and the denial of program eligilXllty or beneFits deriVerolj~!.~?~9!::
                                                                                                                                                                   7300 West 110th Street. Suile 850
                                                                                                 Loss Statement                                                            Overland Park, KS 66210
                                                                                                                                                                             Phone: (866) 45Q...1445
                                                            This Loss Statement represents all acreages that have been finalized.                                              Fax: (913) 345-1671

                                                                                 Claims are subject to audit by the company.                                               Print Date: 08120/2012




                                                                      Clipson (2080)
                                                           2315 W Expressway 83, Sts 102
                                                           San Benito. TX 78586
                                                           (956) 361-5550
                                                           ritdipson@cropguardinsurance.com




                                                                                                 931
                                                                                                                                      IR
                                                                                                100%
                                                                                                                                                           $0.00


                                                                                                              64 = Tornado       95   =Poleburn
PF   =Prevented Plant with Standard Coverage + 5%     2 ::;: Low Market Price     42::: Freeze                71 = Insects       96 = Fruit Set
PT ::: Prevented Ptant with Standard Coverage + 10%   10 ::: Drought DeViation 43::; Cold Winter Kill         72 ::: Medfly      97 '" Earthquake
H ::: Harvested                                       11   =Orough1               44    =Cote! Wet Weather    81::: Disease      98::: Volcanic Eruption
UH ::; Unharvested                                    12 ::;: Excessive Heat      45 ::: Insufficient Chill   82   =Aflatoxin    99   = Other
R::;: Replant                                         13 = Irrigat'lon Fallure     51:;: Flood                90::: Force FIre
1                                                                Notice of Prevented Planting or Damage or Loss                                                                                Hudson Insurance Company

~t!~;:l),\(:~
                                                                                                                                                                                       7300 West 11 oth Street. Suite 400
                                                                                                                                                                                                Ove~and Pall                                                                      Notice of Prevented Planting or Damage or Loss                                                                                               Hudson Insurance Company

Q Ij l!,~),S(:.N                                                                                                                                                                                             7300 West 110th Street, Suite 400
                                                                                                                                                                                                                      Overtand Partro    l:i~!Di~)!'i
                                                                                  Loss Statement
                                                      This Loss Statement represents all acreages that have been finalized.
                                                                  Claims are subject to audit by the company.
                                                                                                                                  7300 Wes111 OIh Sireet, Suite 850
                                                                                                                                         Overland Park, KS 66210
                                                                                                                                            Phone: (866) 450.1445
                                                                                                                                              Fax: (913) 345.1671

                                                                                                                                          Print Date: 10112/2012




   No Type
                                      23510       Fletcher T-
                                                    137069
                                                                I                 11 I
                                                                                 100%
                                                                                                          I NS/H
  Specified I                                                       100%
                                                   Orchard &
   Irrigated
                                                   FletcherT
                                                     3051
                              0001-0029 OU I VA                     18.40
                                                                                 11 I
                                                                             I   100%
                                                                                                          I NS/H
                                                    134797          100%


                              0001-0030 OU IVA                      243.00
                                                                                  11 I
                                                                             !   100%
                                                                                                          I NS/H I            I   $33,352.31
                                                     9404           100%




• Legal Description = Section. Township, Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds, etc.)
"'* Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight, Boxes. Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                   Page 1 of 2
                                                                                                                                                     22
                                                                                                                                                                                                     7300 West 110th Street, Suite 850
                                                                                                   Loss Statement
€)f:j\!P;)~)!'l
                                                                                                                                                                                                             Overland Park, KS 66210
                                                                                                                                                                                                               Phone: (866) 450·1445
                                                                 This Loss Statement represents all acreages that have been finalized.                                                                            Fax: (913) 345·1571
                                                                                   Claims are subject to audit by the company.                                                                               Print Date: 1011212012
         .. ··.·,;,IM!Ji'id:!iJi\fO~lIon.;:;~!\q;, J3K'~;,}liD';:i>;;.·. ,;,;;:i;i~.rtli!~~"i/iifonnatlon ..                         i:··.d.;rop';r:~lItS7'~:j; .:,·;:~I~lm:!'Iuiill\jf/ .• ,., ·{;I:,·,,:{,~b1lCy;fllljliiberi
     '::j,:;."
 r,~,"·'':'                                                                                                                                                                                                                       i".:'
                                                                          CropGuard GrouP. Inc. (17-£63)

Stage Codes:
                     Bvb Partners
                                                             I
                                                        Cause of Loss Codes:
                                                                               C Casey Clipson (2080)
                                                                                                                                                2012                      12002392
                                                                                                                                                                 Total Indemnity
                                                                                                                                                                                                         48-595-1003702
                                                                                                                                                                                                                        $38,392.00 '
P2   =Prevented Plant with Standard Coverage            1   =low Harvest Price      41 = Frost                  64 = Tomado          95   = Poleburn
PF = Prevented Plant with Standard Coverage + 5%        2 = Low Market Price        42 = Freeze                 71 :: Insects        % = FruitSe!                Original Loss Amount                                   $38,392.00
PT   = Prevented Plant with Standard Coverage + 10%     10 = Drought Deviation 43 = Cold Winter Kill            72= Medfly           97 =Earthquake              Increase/Overpayment                                             $0.00
H =Harvesletl                                           11   =Drought               44 -= Cold Wet Weather 81 = Disease              98 = Volcanic Eruption      Current Claim Amoun!                                   $38,392.00:
UH -= Unharvested                                       12 = EXcessive Heat         45   = Insufficient Chill   82 = Aflatoxin       99 = Other                                                                                           ;


R =Replant                                              13   =Irrigation Failure    51 = Flood                  90 = Force Fire                                  Previous Transactions
1 = Stage I                                             14"" Failed 1fT Equip       55 = GRP Revenue            91 :: Fire                                       Previous Paid Amounts                                            $0.00
2 = Stage II                                            21   =Hall                  61 = Wind                   92   =Hurricane                                  Overpaid Loss Recoveries                                         $0.00
3 = Stage Itt                                           31 = Precipitation          62:: Hot Wind               93 = \N1ldlife                                   Amount Remaining                                       $38,392.00
4 = Stage IV                                            32 = Poor Drainage          63= Cydnnp                  94   l:-   Erosion

                                                                                                                                                                 Current Disbursements
                                                                                                                                                                 Recovery to other Claims                                    $0.00
                                                                                                                                                                 Current Loss Credits                                   $38,392.00;
                                                                                                                                                                 Check Amount                                                     $0,001
                                                                                                                                                                 Processed BatCh: St4-0nlO";f2-=2of2"




• Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
*" Guarantee Per Acre (GPA) ; Bushels, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                                                                      Page 2 012

                                                                                                                                                                                                                         23
                                                                     Notice of Prevented Planting or Damage or Loss                                                                               Hudson Insurance Company
                                                                                                                                                                                             7300 Wesl110ih Street. Suite 400
11\'\
~,
      HUDSON
         I""~'
          ... ,\q-.--,..
                                                                                                                                                                                                      Overtand Park, K5 66210
                                                                                                                                                                                      Ph 1 Fx: (866) 450-14451 (913) 345-1671
                                                                                                                                                                                                       Print Date: 0113012015
         Insured's Name, MaWng Or' Street AddntSS and Other                                    Ageney and Agent Contact Information                          Crop Year         Claim Number                Policy Number
                                  Contact Infonnatlon
Svb Partners                                                                   CropGuard Group Inc. (48-D08)
                                                                               C Casey Clipson (21)80)
                                                                                                                                                                2012         12004424                  48-595-1003702
PO 80x403
Hargill, TX 78549                                                              2315 W Expressway 83                                                         state Code' Name
                                                                               51e102
                                                                               San Benito, TX 78586                                                              48        Texas

Phone: (956) 33()-6129 Cell (956) 845-6682 Office                              Phone: (956) 361-5550 Agency (956) 361-5550 Agent                               I am an Agent, Employee, or Contractor affiliated with the
Email:                                                                         Email: cdipson@cropguardgroup,com                                                          Federal crop insurance prog.ram?
Authorized Representative: NONE
                                                                                CJaims Supervisor: Ben Hanawa
Power of Attorney: NONE
                                                                                Adjuster: Juan Leal
                                                                                                                                                                                       DYes    o No
Best time to contact insured:
Check one:                 o
                      This Is a notice of prevented planting.                   o This is a notice of damage only (appears that production will exceed the guarantee at this time).
                  I!l This Is a notice of probable loss.                        o Immediate inspection is requested. Jf checked, explain why:
County:          Hidalgo (215)                           Crop: Cotton                                                                   .DaIllReported: 812912012
                                                            Legal Description"
                            I                                                              I
          Unit                        Ac .....                                                  Estimated Production                    Cause of Damage                Date of Damage             Expected Harvest Date


Insured's Intention (check one):
                                                     I                                                                     I                 Drought                      812912012

                                                                                                                                                                           If the intent Is to replant and a repJanting payment
                                                                                                                                                                                                                                  I




I!I   To harvest          o To chop/silage o Leave for cover   o Destroy          o                            Plant to another crop          o   Pasture    o Hay         Is applicable, is the acreage greater than 50 acres
                                                                                                                                                                           of the unit?
o Crop will be direct marketed o Replant o Unknown at this time o Other(Explaln):                                                                                                              DYes DNa
County:                                                  Crop:                                                                          Oalll Reported:
          Unn                         Acres                 Legal Description-                  Estimated Production                    Cause of Damage                Date of Damage             Expected Harvest Date


~nsured's
                            I
               Intention (check one):
                                                     I                                     I                                I                                              If 1he intent is to replant and a replanting payment
o     To harvest              o To Chop/silage o Leave for cover     o Destroy           o                      Plant to another crop         o   Pasture    o Hay         is applicable, is the acreage greater than 50 acres
                                                                                                                                                                           of the unit?
o     Crop will be direct marketed   o Replant o Unknown at this time o other (Explain):                                                                                                       DYes    o    No
County:                                                  Crop:                                                                          Date Reported:
           Unit                       Acres                 Legal Description"                  Estimated Production                    Cause of Damage                Date of Damage             Expected Harvest Date

                              I
Insured's Intention (check ona):
                                                     I                                     I                               I                                               If the intent is to replant and a replanting payment
 o To harvest              o To chop/silage o Leave for cover   o Destroy           o Plant to another crop                                   o Pasture      o Hay         is applicable, is the acreage greater than 50 acres
                                                                                                                                                                           of the unlt?
 o Crop will be direct marketed o Replant o Unknown at this time o Other (Explain):                                                                                                            DYes    o    No                  :
Remarks:
contact#(956)845-€682

                              --                 -               -




                                                                                                                                                                                                                &I
• Legal Description        = Section. Township, Range & Other land Identifiers (e.g. 'Spanish Land grants, metes & bounds, etc.)


                                                                                                                                                                                                                "".
                                                                                                                                                                                                                [!J..
                                                                                                                                                                                                                     -       -.
M911 (Rev.         03~2014)                                          See Last Page of Notice of Prevented Planting or Damage or Loss for Required Statements                                                         Page 1 of 2

                                                                                                                                                                                                                   24
                                                                    Notice of Prevented Planting or Damage or loss                                                                                           Hudson Insurance Company

~ lj\}P.~(:!"
                                                                                                                                                                                                       7300 West 110th Street, $u~e 400
                                                                                                                                                                                                                Ov.~and Parl                                                                                                                                                        7300 West 1 HHh Street. Suite 850
                                                                                 Loss Statement
~) 1:!~:![),~9~
                                                                                                                                                                Overland Park. KS 66210
                                                                                                                                                                  Phone: (866) 450-1445
                                                      This Loss Statement represents all acreages that have been finalized.                                          Fax: (913) 34S-1S71
                                                                    Claims are subject to audit by the company.                                                 Print Date: 0110412013




PO 60x403
Hargill. TX 78549
(956) 845-<6682




                                                                                11 f
                                                                                                          1 NSfH 1 _. _____ .1     .... 1 ___ . __ .1   $13.008.001        $1
                                                                               100%



                                                                                11 f
                                                                                                          1 NSfH 1                 .. 1
                                                                                                                                            _____ J       $2.266.01
                                                                               100%                                    -- --- -j


                                                                                11 f
                                                                               100°/1'1
                                                                                                          ! NSfH


                                                                                11 f
                                                                             I 100%
                                                                                                          1 NSfH 1         - .1       1   .. __ - _I      $1
                                                                   100%




• Legal Description = Section. TownshiP. Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)
.. Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight. Boxes, Revenue Guarantee. or Dollars
POL (Rev. 12-2011)                                                                                                                                                         Page 1012

                                                                                                                                                                           26
                                                                                                                                                                                            7300 West 110th Street, $one 850
                                                                                                   Loss Statement
~ lj~lI?;~9!'l
                                                                                                                                                                                                    Overland Park, KS 66210
                                                                                                                                                                                                      Phone: l866} 450-1445
                                                                 This Loss Statement represents all acreages that have been finalized.                                                                   Fax: (913} 345-1671

                                                                                    Claims are subject to audit by the company.                                                                     Prinl Oale: 0110412013
I ;'.;. .'      dFh';tthiidrwjC'~iIr~ap1!!!'tJ;i/   ,'i', :":.01: ";{i.t:'" :,::;:;,;AUO!'9fsJiifOnnallon,.; ,,;,,: :.; :.:,":.;1 m::~:H1::""P;y~t;.UjL·:~lwi;'·'1l~lllri'fNIl~r.::d81;@·;:··F'                                                                                                                                                                                                      Hudson Insurance Company
                                                                    Notice of Prevented Planting or Damage or Loss
(t) til1P,S(!!'i                                                                                                                                                                                7300 West 11 oth Street, Suite 400
                                                                                                                                                                                                         Overland Park, KS 66210
                                                                                                                                                                                         Ph I Fx: (866) 450~14451 (913) 345-1671
                                                                                                                                                                                                             Print Date: 01/30/2015
         Insured's Name, Mailing or Street Address and Other                                      Agency and Agent Contact Information                         Crop Year              Claim Number              Policy Number
                        Contact Infonnation
Bvb Partners                                                                   CropGuard Group Inc. (48-008)
                                                                               C Casey Clipson {2080}
                                                                                                                                                                 2012                  12004425             48-595-1003701
PO Box 403
HargiH, TX 78549                                                               2315 W -Expressway 83                                                          State Code I Name
                                                                               Ste 102
                                                                               San Benito, TX 78586                                                                 48       Texas

Phone: (956) 330-6129 Cell (956) 845-5682 Office                               Phone: (956) 361-5550 Agency (956) 361-5550 Agent                                 I am an Agent, Employee, or Contractor affiliated with the
Email:                                                                         EmaU: cc1ipson@cropguardgroup_com                                                             Federal crop insurance program?
Authorized Reprasentative: NONE
power of Attorney: NONE                                                        Claims Supervisor: Sen Hanawa
                                                                                                                                                                                           DYes 0 No
Best time to contact Insured:                                                  Adjuster: Juan Leal
Check one:            o
                      This is a notice of prevented planting.                   o This is a notice of damage only (appears that production wiR exceed the guarantee at this time).
                  I!J This is a notice of probable toss.                        o Immediate inspec1ion is requested. If checked. explain why:
County: Willaey (489)                                   Crop: CoHon                                                                       Date .Reported: .8/2912012
           Unn                   Acres                      Legal Description"                    Estimated Production                    Cause of Damage                 Date of Damage               Expected Harvest Date


Insured's Intention (check one):
                                                I                                                                             I               Drought
                                                                                                                                                                    I        812912012

                                                                                                                                                                                 tf the intent is to replant and a replanting payment
 ~    To harvest             o   To chop/silage         o   Leave for cover         o   Destroy                 o Plant to another crop         o   Pasture     o Hay        is applicable, Is the acreage greater than 50 acreE
                                                                                                                                                                                 of the unit?
 o Crop will be direct marketed           o   R~lant        o   Unknown at this time     o   Other (Explain):                                                                                     DYes      o   No
County:                                                 Crop:                                                                             Date Reported:
           Unit                  Acres                      Legal Description"                    Estimated Production                    Cause of Damage                 Oate of Damage               Expected Harvest Date


Insured's Intention (check one}:
                                                 I                                                                            I                                      I       I~fthe intent is 10 replant and a replanting payment
 o    To harvest             o   To chop/sUage          o leave for cover       o Destroy          o Plant to another crop                      o Pasture       o Hay            IS applicable. is the acreage greater than 50
                                                                                                                                                                                 of the unit?
                                                                                                                                                                                                                                 acre~

 o Crop will be direct marketed           o   Replant     o Unknown at this lime o Other(Explain):                                                                           \                    0 Yes     0 No
 County:                                                Crop:                                                                             Date Reported:
           Unn                   Ac,,",                     Legal Description'"                   estimated Production                    Cause of Damage                 Date of Damage               Expected Harvest Date


Insured's Intention (check one):
                                                 I                                                                            I                                      I           If the intent is to replant and a repJanling payment
 o To harvest                o To chop/silage           o   Leave for cover         o Destroy                   o Plant to another crop         o Pasture       o   Hay          is applicable, is the acreage greater than 50 acre~
                                                                                                                                                                                 of the unit?
 oCrop wiIJ be direct marketed            o   Replant       o   Unknown a.t this time    o   Other (Explain):                                                                                        DYes o No
Remarks:
 contact#(956)84:;'6682




                                                                                                                                                                                                                     II
 *   legal Description = Section, Township. Range & Other land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)



                                                                                                                                                                                                                      I!J          ..
 M911 (Rev. 03-2014)                                                See Last Page of Notice of Prevented Planting or Damage or Loss for Required Statements                                                                 Page 1 of2

                                                                                                                                                                                                                         28
                                                                   Notice of Prevented Planting or Damage or Loss                                                                                           Hudson Insurance Company

~ f,j,!!),S(ltJ
                                                                                                                                                                                                      7300 West 110th Street, Sulle 400
                                                                                                                                                                                                               Overland Park, KS 66210
                                                                                                                                                                                               Ph 1 Fx; (866) 450.1445/(913) 345-1671

                                                                                                                                                                                                                   Print Date: 01/30(2015
                                    Insured's Name                                                         Adjuster's Name                      I     Crop Year            Claim Number                      Policy Number
                                      8vb Partners                                                              Juan Leal
                                                                                                                                                I       2012                12004425                      48-595-1003701
I request authorization to commingle production from two or more units or commingle production between insured and uninsured acreage within the same structure and to use my toad records, structure
markings, or combine monitor records to determine production between units or production from ;nsured/uninsured acreage. 00 you agree to fof(ow your insurance provider's written criteria and instructions
to do this?     DYes 0 No
Writlen or oral authoril:ation and written criterta and instructions must be received from your insurance provider befOfe production can be commingled. I understand that If authorilation is given, my insurance provider will
annually provide Wlitten cri1eria and instructions for the use of load or combine monitor records to separate sUCh production. and if I fail to follow all instructions, my optional unit structure will be cOUapsed.
If you have less than 100% share, is the other share insured under a Federal crop insurance program? If so, list the person's name, name of AlP for which they carry a Federal crop insurance and policy
number if known_
    - - - -- -- - -----------                                                                                   -                                                                            ----
                                                                                    Collection of Information and Data (privacy Act) Statement
                                                                                            Agents, loss Adjusten; and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Ri~ Management Agency (RMA} is authoriled by the Federal Crop Insurance Act (7 U.S.C. 150'1-1524) or other Acts. and the
regulations promulgated thereunder. to soficit the information requested on documents established: by RMA or by approved insurance providers (AlPs) that have been approved by the Federal Crop Insurance Corporation (FCIC)
to deliver Federal crop insurance, The information is necessary for AlPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis. anli ensure program integrity
InfOmlation provided herein may be rumished to other Federal, State, or local agencies, as required or permitted by law. law enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate, admintstrative
tribunal, AlPs contractors and cooperators. Comprehensive Intormalion Management System (elMS), congressional officeS. or entities under contract with RMA. For insurance agents. certain infonnation may also be disdosed
to the public to assist interested Individuals in locatinQ agents in a particular area. Disclosure of the infonnalion reauested is voluntary. However. failure to correctly report the requested information may r"'~td1 in th.;. ~jection of
this document by the AlP or RMA in accordance with the Standard Reinsurance Agreement between the AlP and FCtC. Federal regulations, or RMA-approved procedures and the denial of program eUgibiUty or benefits derivec
therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of othet remedies.
                                                                                                   Non~Di5Crlmfnatlon     Statement
Non-Discrimination Policy ~ The U.S. Department of Agriculture (USDA) prohibits discrimination agaInst its customers, employees, and applicants for employment on the basis of race, color, national ong)n, age, disability, sex.
gender identity. refigion, reprisal, and...mere applicable, political beliefs. marital status, familial or parental status, sexual orientation. or all or part of an individual's income is derived from any public assistance program, or
proted.ed genetic information in employment or in any program or activity conducted or funded by the Department (Not all prohibited basis will apply to all programs and/or empfoyment activiUes.)
To File a Program Complaint. If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found online at
http://wWw.ascr.usda.gov/compiainUlling_cust.html. or at any USDA office. or call (BBS) 632-9992 to request the form, You may also write a letter containing all of the information requested tn the form. Send your comple1ed
complaint form or letter by mail to the U.S. Department of Agricutture, Director. Office of Adjudication, 1400 Independence Avenue, S.w.. Washington, D.C. 2025()'9410. by fax (202) 690-7442 or email at
program-intake@usda.gov.
Persons with Disabilities ~ Individuals who are deaf, hard of healing or have speech disabilities and wish to file either an EEO or program complaint please cornact USDA through the Federal Refay Service at (SOO) Sn-8339 or
(SOO) 845-6136 (in Spanish)_ Persons with disabilities, who wish to file a program complaint. please see informallon above on how to contact the Department by mail direclly or by ematl. If you require altematiVe means of
communication for program information (e,g., Brame, large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (voice and TOO).
                                                                                                   Hudson Insurance Privacy Polley
When you apply to any of the Hudson Insurance Group companies for any type of insurance, you disclose information abOUt yourself to us. The collection, use and disclosure of such information is regulated by law. Hudson
Insurance Group, its agents, affiliates and subsidiaries maintain physical, electronic and procedural safeguards that complY with state and federal regulations to guard your personal information. We also limit employee access to
certain personal information, to those with a business reason for knowing such information. Hudson tnsurance Group also instructs its employees so that they win understand the Importance of the confn1entiality of personal
information. and takes appropriate measures 10 enforce employee privacy responsibilities.
                                                                                                        Certification Statement
I certify that to the best of my knowledge and belief all of the infonnation on this form is correct, , also understand 1hat failure to report completely and accurately may result in sanctions under my policy. including
but not limited to voidance oftha policy, and in criminal or cIVil penalties (18 U.S.C. §1006 and §1014; 7 U,S.C. §1506; 31 U.S.C. §3729. §3730 and any other applicable federal statutes),

 Insured's Printed Name                                                                                             Insured's Signature                                                                     Date   ofNotice
 Bvb Partners

 Refer to the Basic Provisions and the specifIC Crop ProviSions for more details on notice requirements for acreage prevented from planting and notice requirements for damage or lOSS requirements.




 M911 (Rev_        03~2014)
                                                                                                                                                                                                                           II
                                                                                                                                                                                                                            1:1
                                                                                                                                                                                                                             i.!J.....

                                                                                                                                                                                                                                 29
                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                    Page 2 of2
                                                                                                                                                                                                                                                •
                                                                                                                                                                 7300 West 1101h Street, Suite 850
                                                                                 Loss Statement
1\'. HUnsoN
~     , .. ;t;;\'.I:1,,,-."                           This Loss Statement represents all acreages that have been finalized.
                                                                                                                                                                        Overland Pam. KS 66210
                                                                                                                                                                           Phon!'!: (866) 450·1445
                                                                                                                                                                              Fax: (913l345-1671
                                                                  Claims are subject to aud~ by the company.                                                             Print Date: 0110412013


                  .';:.'"                            '0_,;




                                                                                11 I
                                                                                                          1 NS/H
                                                                               100%



                                                                                11 1
                                                                                                          1 NS/H
                                                                               100%



                                                                                11 1                                   _ . ____ J
                                                                               100%                       i NS/H   1                       .. 1              I   $11,484.201        $1



                                                                                11 1
                                                                                                          1 NS/H I      ______ -I                   ___ _.1
                                                                               100%                                                        .... 1                  $1,996,17



                                                                                111                                                                          J
                                                                               100%
                                                                                                            NS/H       $"    __ ._-1       .... 1 _. _____         $1,253,



                                                                                 11 1                              f--                 1
                                                                                                            NS/H                                                     $219.451            $21
                                                                   100%         100%                                       $2,442.00




• Legal Description = Section, Town.nip, Range & Other land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
.... Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight. Boxes, Revenue Guarantee, or DoUars
POL (Rev. 12-2011)                                                                                                                                                                  Page 1 of 2

                                                                                                                                                                                    30
                                                                                                                                                                                                                                                 7300 West 110th Street, Sui1e 850
                                                                                                                               Loss Statement
~ Ij~~r:;~(2t-1
                                                                                                                                                                                                                                                        Overland Parit, KS 66210
                                                                                                                                                                                                                                                            Phone; (856) 450-1445
                                                                                    This Loss Statement represents all acreages that have been finalized.                                                                                                      Fax: (913) 345-1671
                                                                                                           Claims are subject to audit by the company.                                                                                                    Print Date: 01/04/2013

        "' ,:,\~/ni'{;~r~~,~d~~.Jr:ifo.,natl~'-'::,,7;:";f;\'·A;/; .'; :;i·l'. .:.,': ;;':~'~ ltge~cy~s_::ll1ffj~ation ::,',;.;- -, ,EXHIBIT "2"




              32
                                                                Notice of Prevented Planting or Damage or Loss                                                                                Hudson Insurance Company

~t!~(!',S(:~
                                                                                                                                                                                        7300 West 11 Oth Street, Suite 400
                                                                                                                                                                                                 Overtand Pari                                                                   Notice of Prevented Planting or Damage or Loss                                                                                       Hudson Insurance Company

€ 1j~J.~),S~!:.'                                                                                                                                                                                   7300 West 11 Oth Street, Suite 400
                                                                                                                                                                                                             Ovenand Pari                                                                                                                                                                                       7300 West 110th Street, Suite 850
                                                                                                          Loss Statement
€) !j ~J[);~(:!.I'!                                              This Loss Statement represents all acreages that have been finalized.
                                                                                                                                                                                               Overland Psrlo;, KS 66210
                                                                                                                                                                                                 Phone: (B66) 450-1445
                                                                                                                                                                                                    Fall": (913) 345-1671

                                                                             Claims are subject to audrt by the company.                                                                       PMnt Date: 04/0212013




                                                                                     4.70
                                                                                                         421
                                                                                                         100%                          NS 12       f-I---l---t--:-::-::j                                    $l,B42.001
                                                                                    100%

                                                                                     7.00
                                                                                                          421                          NS       121        16.6~1   ~au.uul   jf.~bl
                                                                                                         100%



P2   .=   Prevented Plant with standard Coverage                                       41   .=   Frost            64 = Tornado        95   .=   Poleburn
PF = Prevented Plant with Standard Coverage        +   5%   2 :;; Low Market Price     42   =Freeze               71   .=   Insects   96 = Frutt Set
PT ':= Prevented Piant with Standard Coverage + 10%         100=. Drought DeviatIon 43 = Cold Winter Kill         72= Medfly          97   =Earthquake
H = Harvested                                               11 = Drought               44'= Cold Wet Weather 81 = Disease             98 = Volcanic Eruption
UH = Unharvested                                            12 = Excessive Heat        45   =Insufficient Chill   82 :;; Aflatoxin    99 = Other
R   = Replant                                               13 = Irrigation FaiJute    51   = Flood               90.= Force Fire
1 = Stage I                                                 14 = Failed Irr Equip      55 = GRP Revenue           91   =Fire
2 = Stage II                                                21 = Hail                  61 = Wind                  92 :::. Hurricane
3 = Stage til                                               31 = Precipitation         62 = Hot Wind              93 =Wildlife
4 = Stage IV                                                32 = Poor Drainage         63 = Cyclone               94 =Erosion




                          =
 • Legal DeSCription Secfton, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
 ,,'Ie Guarantee Per Acre (GPA):::: Bushels, Pounds, Tons, Hundred Weight. Boxes, Revenue Guarantee, or Dollars
 POL (Rev. 12-2011)                                                                                                                                                                                       Page 1 of 1

                                                                                                                                                                                                          35
                                                               Notice of Prevented Planting or Damage or Loss                                                                                 Hudson Insurance Company

(i) tl~g22,(:!                                                                                                                                                                          7300 West Iloth S1reet, Suite 400
                                                                                                                                                                                                 Ove~and Park. KS 66210
                                                                                                                                                                                 Ph 1 Fx: (866) 450-14451 (913) 345-1871
                                                                                                                                                                                                   Prlnl Date: 0113012015
      In.UNd'. Name, Matllng or Street Add..... and othe,                               AlJ"ney and Agent Contacllnformatlon                               Crop Yb'         Claim Number             Policy Number
                     Contact InformaUon
BVb Partn"'"                                                            CropGuard Group Inc. (48-008)
PO Box 403                                                              C casey Cllpson (2080)                                                              2013             12009744>·            48-595·1003702
Ha,gln, TJ( 78549                                                       2315 W Expressway 83                                                         Sta!a Code 1 N.....
                                                                        Ste 102
                                                                        San Benito. TJ( 78585                                                                 48       Tex..

Phon.: (956) ~129 cen (956) 845-6662 Office                             Phone: (956) 361·5550 Agency (956) 361-5550 Agent                                   lam an Agent. Employee. or Contractor affiliated with lhe
Email:                                                                  EmaIl: cdipson@cropguardgroup.com                                                             Federal crop Insurance program?
Authorized Roprosantatlve: NONE
Powe' of Attorney: NONE                                                 Claims Supervisor: Ben Hanawa
                                                                                                                                                                                   DYes DNo
Best Ume to contact Insured:                                            Adjuster: Juan Guajardo
Chockono:         00 This Is a nollce of prevented planting.             o This Is a notice of damBlJ" only (appears that production will exceed 1I1e guarantee al this time).
                      o This Is a notice of probable loss.               o Immedlale Inspection Is requested. If checked, explain why:
County: Hidalgo (215)                                Crop: Collon                                                              Diite'R.~d:           3/1312013
      Unit            Acres                             Logal Doscrlptlon"               Esflmatad Production                   Cau.e of Domage                    Data of Damage             Expected Harve.t Date
                                                                                                                            Failure of Irrigation SUpply               311312013
Insurod's Intention (chock one):                                                                                                                                       If the Intent Is to replanl and a replanting payment
o  To harvest            o  To chop/sllalJ"          o Leave far cover        o Destroy           o Plant to another crop              o P..ture           o Hay       Is applicable. Is 1t1e acreage greater !han 50 acre.
                                                                                                                                                                       ofthe unit?
o Crop wi! be direct marketed            o Replant     o Unknown at 1I1iS time 00 Other (Explain): Prevented Planting                                                                      DYes o No
County: Hidalgo (215)                                Crop: Com                                                                 Date Reported: 3/1312013
      Unit            Acres                             Legal Doscrlptlon'               E s t _ ProductIon                     Cause of Damage                    Date of Damage             Expectod Harvest Dato
                                                                                                                            FaRure of Irrigation Supply                311312013
Insured's Intention (check one):                                                                                                                                       If 1t1e Intent is to replant and a replanting payment
o To harvesl            o To chop/sllage o leave for cover o Destroy            o Plant to another crop                                o Pasture           o Hay       18 applicable, Is lhe acreage greater than 50 acres
                                                                                                                                                                       of the unR?
o ClOP wiD be d~ect markeled o Roplam o Unknown at this time 00 Other (explain): Prevented Planllng.                                                                                        DYes o No
County:                                              Crop:                                                                     Date Reported:
      Unit                      Ac....                   LeglllDescriptlon·              Estimated Production                   Ca .... of Damage                  Date of Damag.             Expected Harvest Dat.


Insu",d'. IntonUon (check one):                                                                                                                                         ~ 1t1e Intent Is to replant and a replanting payment
o  To harvest             oTo chop/sllage            o Leave for cover      o Destroy              o Plant to anolher crop              o Pasture          o Hay        is appRcable, is the acreage greater lhan 50 a"""
                                                                                                                                                                        of1t1e uM?
o Crop will be direct marketed           o
                                    Reolant            o Unknown at this time  o  Other (Explain):                                                                                          DYes D No
Remarks:
Contact # 956-845-6682 Conlact # 956-845-6682

      ----   ----------------                                  ---------




" Legal Description' SeeIIon, TownShip, Range & Other Land Identlfler1! (e.g. SpaniSh Land grants, metes & bounds, etc.)




M911 (Rev. 03-2014)                                           See last Page of Notice of Prevented Planting or Damage or loss for Required Slatements
                                                                   Notice of Prevented Planting or Damage or Loss                                                                                          Hudson Insurance Company

€ t1Y-(?,~2~                                                                                                                                                                                        7300 West 1101h Street. Sune 400
                                                                                                                                                                                                             Overtand Part                                                                                                                                                        7300 West 110th S1reet, Suite 850
                                                                                                               Loss Statement
€ th(9,~S?t,1                                                                 This loss Statement represents all acreages that have been finalized.
                                                                                          Claims are subject to audit by the company.
                                                                                                                                                                Overtand Pam, KS66210
                                                                                                                                                                  Phone: (86&) 45G-1445
                                                                                                                                                                     f'ax: (913) 345-.1671

                                                                                                                                                                Print Date: 07/2312013




                                                                                                               131
                                                                                                              100%

                                                                                                               131
                                                "'QVV f                  n' .... r\.;:,   ,-
                                                                                                              100%
Grain I Irrigated                                                                              100%
                                               10970/1                     10970
          vn                  ,."...... ..   1'U'Io ........... ''ojA                          ........, ."
                                                                                                              131
Grain I Irrigated   I                   C..,'UL; v~"'L'1                 I"      vQ..,,,
                                                                                               100%           100%
         ,vn                  ...................... r""11    '''-I.                             " ""         131
Grain Ilrriga1ed                        \" '~2 v"-1 Q"3244 ,-                                  100%           100%

          YP                  0001-0004 EU IYA
                                                                              -_ .. --          38.70


Grain I Irrigated ,                     E35;~~~~95                 j. ,vu_,
                                                                        ,,~~v.                  100%
                                                                                                              131
                                                                                                              100%
                                                                                                                                INS/P2


          VD                  nnn4 nnnl: 1:.'1 I              t V A                            "lJl   nn
                                                                                                              131
Grain I Irrigated   I                   jVU I V ~ ..:JL"tO         1        "'VI'II
                                                                                               100".4.        100%              INS/P2
                                                                                                                                         1   $8,454.1




• Legal DescrtpHon = Section. TownshiP. Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)
.. Guarantee Per Acre (GPA) = Bushels. Pounds. Tons. Hundred Weight. Boxes. Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                         :f!l'ge 1 of 5
                                                                                                                                                                                     7300 West 110th Snet. Suite 8S0
                                                                                            Loss Statement
~") ,1j,~l,~?,~9,~
                                                                                                                                                                                            Overland Park. KS 66210
                                                                                                                                                                                               Phone: (866) 450-1445
                                                      This Loss Statement represents all acreages that have been finalized.                                                                      Fax: (913) 34$.1671
                                                                  Claims are subject 10 audH by Ihe company.                                                                                 Print Date: 0712312013
               lnsured's.lnfonnallCiIl                  ··············.. ;:}·!1:W~lIiI:!!i9;~·.I~tlil!l(if;j:ii(i'.';?/ii~.""'i >::: 'i'i;h~flI                            :!h'/'"          IIlIY.\NlliIibWi;.? I
                      R\lh   Dart"6~                               CropGuard Group Inc. (48 ----




                                         14530/1
                                          23510 I
                                         14527/1                                           131
Grain I Irrigated I
                                          235101                        100%             100%                                   INS/P21           $19767   _J   •.. .1   •••J               $O.oq      $19,
                                         1452713
                                          235101
                                         1452712
                                          23510 I
                                         14527 I
                                         004 EU/YA                      15.10
                                                                                          131
                                                                                                                                INS/P2
Grain I Irrigated                                                       100%             100%

        l/YP                                                            59.20
                                                                                          131
                                                                                         100%


                                                                                           131
                                                                                          100%
                                                                                                                                 INS/P21           _••• , ,J    .... 1   _••J               $o.oq        $3,321



                                                                                           131
                                                                                                                                 INS/P2
                                                                                         100%


                                                                                           131
                                                                                                                                 INS/P2
                                                                        100%              100%      t




  Legal Description = Section, Township, Range & Other land Identifiers (e.g. Spanish Land grants, metes & bounds. etc.)
•• Guarantee Per Acra (GPA) = Bushels, Pounds. Tons. Hundred Weight Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                                                     f~ge2 015
                                                                                   Loss Statement                                     7300 West 110th Street, Suite 850

~ t!~9,~2,::;
                                                                                                                                             Over1artd Park. KS 66210
                                                                                                                                                Phone: (SSS) 450-1445
                                                       This Loss Statement represents all acreages that have been finalized.                       Fax: (913) 345-1671
                                                                   Claims are subject to audit by the company.                                Print Date: 0712312013
                                                                     ~~Il'~Cllfl:IliiIOit:i'i.WiiJ;::'·'i "";;i;'i'X;1~p\!iI'r:i'('
                                                                     ,Guard Group Inc. (48-008)




                                     137268/1
                                      235101
                                     137268/2
                                      235101
    No Type                          13726811                                    131
                                      235101                                                                      1 P2
   Specified I                                                      100%         100%
                                     137005/1
    Irrigated
                                      235101
                                      137265/
                                      23510 I
                                     13700412
                                      23510/



                                     137268/1
                                      235101
                                     137266/2
                                      235101
    No Type                          13726611                                     131
   Specified 1                        235101
                                                                    100%         100%                         INS/.   -I   $10,851
    Irrigated
                                     137005/1
                                      235101
                                      1372651
                                      235101
                                     13700412
                                      23510/
                                        26211 I
                                        )UIYA, SE                   73.40
    No Type                           ,3510 I
                                     137263 /1
                                                 I.T134791
                                                      Shorty
                                                           ,137
                                                                                  131
                                                                                                              INSI
   Specified I                                                      1nn°t.       100%
    Irrigated




  Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight. Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)
                                                                                                                                                        J'd'lle 3 of5
                                                                                                                                     7300 West 11 Oth Street, Suite 850
                                                                                 Loss Statement
~ t!\;S,~9,~
                                                                                                                                             Overtand Parf(, KS 66210
                                                                                                                                               Phone: (866) 45()"1445
                                                        This Loss Statement represents all acreages that have been finalized.                     Fax: (913) 345--1671
                                                                    Claims are subject to audij by the company.                              Prlnt Dale: 07/2312013




                                                                                131
                                                                               100%




                                         13051
                                         1
                                      23510/
                                     10987/1
    NO Type                           23510 I                                   131
                                                                               100%                        NSI
   Specified I                       137426/1                       100%
    Irrigated                            13335
                                         1
                                         13249
                                         1
                                         13659



                                         13051
                                         1
                                      23510 I
                                     10987/1
    NO Type
   Specified!
                                      23510 I
                                     137426/1
                                                  I                 100%
                                                                                 131
                                                                                100%
                                                                                                               !P2
                                                                                                                           $4,603.
    Irrigated                            13335
                                         1
                                         13249
                                         1
                                         13659

                                             ~~YA,~SE               55.10
    NO Type                                                                      131                           / P2
   Specified I                                                      100%        100%
    Irrigated

  Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds. Tons. Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                      4'1'ge40!5
                                                                                                                                                  7300 Wesl110th Street. Suite 850
                                                                                            Loss Statement
~ tt;l,8,~S?,~
                                                                                                                                                         Overfand Park, KS 66210
                                                                                                                                                            Phone; (886)450-1445
                                                          This Loss Statement represents all acreages that have been finalized.                                Fax: (913) 34>1671
                                                                      Claims are subject to audit by the company.                                                   . 0712312013
                                                                    ,,-.




                                                                                            131
                                                                                           100%



                                                                                           131
                                                                                           100%


                                                                                            131
                                                                                           100%


P2 : Prevented Plant with standard Coverage         1 m Low Harvest Price 41 = Frost                   64 = Tornado      95 : Potebum
PF : Prevented Plant v.ilh standard Coverage + 5%   2 = LOW Market Price      42 : Freeze              71 = Insects      96 = Fruit Set
PT = Prevented Plant with Standard Coverage + 10%   10' Drougtrt Deviation 43. Cold Winter KIll        72 =Medlly        97 : Earthquake
H • Harvested                                       11 • Drought              44 • Cold Wet Weather 81. Disease          98 : Volcanic eruption
UH - unharvested                                    12 I: Excessive Heat      45' InsuffiCient Chill   82 • Aftatoxfn 99: Other
R: Replant                                          13 : Irrigation Failure   51: Rood                 90 : Force Fire
1 = Stage I                                         14' Failed Irr Equip      55 • GRP Revenue         91 = Rre
2· Stage II                                         21 : Hall                 61   =Wind               92 =Hurricane
3 = Stage III                                       31 • Precipitation        62- Hot Wind             93 • Wildlife
4 = Stage IV                                        32 := Poor Drainage       63' Cyclone              94 III Erosion




• legal Description: Section, Township, Range & Other land Identifiers (e.g. Spanish land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) : aushels, Pounds, Tons, Hundred Weigh~ Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                  f~ge50f5
                                                                 Notice of Prevented Planting or Damage or Loss                                                                                Hudson Insurance Company

Q!j~&,~S;~
                                                                                                                                                                                          7300 wast I100h S1reet, SUtte 400
                                                                                                                                                                                                    OVert.nd P.r!                                                                 Notice of Prevented Planting or Damage or Loss                                                                                        Hudson Insurance Company

(jJ !j,~(,1,),~2,~                                                                                                                                                                               7300 West 110th Street, Suite 400
                                                                                                                                                                                                          Overfand PaI1                                                                                                                             7300 West 110th StnHtt, Suite 650
                                                                                Loss Statement
f.D 1jY,~),~2!::                                     This Loss Statement represents all acreages that have been finalized.
                                                                 Claims are subject to audit by the company.
                                                                                                                                     Overland Park, KS 66210
                                                                                                                                       Phone: (866) 45[1..1445
                                                                                                                                          Fax: (913) 345~1671

                                                                                                                                     Pr1nt 0&10:0711512013




                   =
• Legal Description Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weigh~ Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                              fgge 1 of3
                                                                                                                                   7300 West 110th Street, Suite 850
                                                                                 Loss Statement
{D !:t~;!?,~5?~
                                                                                                                                           Ovettand Perf(, KS 86210
                                                                                                                                             Phone: (866) 450-.t445
                                                      This Loss Statement represents all acreages that have been finalized.                     Fax: (913) 345-1671
                                                                  Claims are subject to audtt by the company.                              PrInt Date: 0711512013




                                      173471
                                      262301                                    111
  Grain 1 Non-                       13667113                                   100%
                                                                   100%
   Irrigated                          262301
                                     136871/5
                                      262301



                                      173471
                                      262301                                    111
  Grain 1 Non-                       13687113                                  100%
                                                                   100%
   Irrigated                          262301
                                     136871/5
                                      262301



                                      173471
                                      262301                                     111
  Grain 1 Non-                       136671/3                                   100%
   Irrigated                                                        100%
                                      26230 1
                                     136671/5
                                      262301
                                       6671/4    !
                                       '-::.~~! YA                  8.50
                                                                                 111
  Grain 1Non-                                                                   100%
                                                                    100%
   Irrigated


                                                                                 111
  Grain INon-                                                                   100%
                                                                    100%                                                   $2,01
   Irrigated


• Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight Boxes, Revenue Guarantee, or Dollars
POL (Rev, 12-2011)                                                                                                                                    !,~ge 2 of 3
                                                                                                                                                               7300 West 110th Street. Suite 850
                                                                                            Loss Statement
€) ,1j.y'~?,~9,~
                                                                                                                                                                       Overfand Park;, KS 66210
                                                                                                                                                                         Phone: (866) 450.1445
                                                          This Loss Statement represents all acreages the! have been finalized.                                             Fax: (913) 34>1671
                                                                      Claims are subject to audit by the company.                                                      Prtnt Date: 0711512013


                     Bvb Partners                                                                                                                   12010066       48-595-1003702


P2 = p""",nted Plant with Standard Coverage         1 :: Low Harvest Price 41· Frost                    64= Tomado         95· Polebum
PF = Prevented Plant with Standard Coverage + 5%    2 = Low Market Price      42 = Freeze               71 = Insects       95 = Fruit set
PT = Prevented Plant with Standard Coverage + 10%   10· Drought Deviation 43. Cold V>lnter KIll         72 = Medtly        97 • Earthquake
H e Harvested                                       11 = Drought              44 = Cold Wet Weether 81 = Disease           98 • Volcanic Eruption
UH = Unharvested                                    12 = Excessive Heat       45 • Insufficient Chili   82 = Aflatoxin 99= Other
R = Replant                                         13 • Irrtgation Failure   51 = Flood                90 :: Force Fire
1 = Stage I                                         14 = Faitad Irr Equip     55 = GRP Revenue          91 = File
2 = Stage II                                        21 = Haft                 61 = Wind                 92 :: Humcane
3" Stage III                                        31 = PrecipQation         62 = Hot V>lnd            93 = Wlldllre
4' Stage IV                                         32 :: Poor Drainage       63 = Cyclone              94= Erosion




• Legal DescripHon = SecHon, Township, Range & Other Land Identiflers (e.g. Spanish Land grams, metas & bounds, etc.)
.. Guarantee Per Acre (GPA) = Bushels. Pounds, Tons. Hundred Weight. Boxes, Revenue Guarantee. or Dollars
POL (Rev. 12-2011)                                                                                                                                                                4'?ge 3 013
                                                                    Notice of Prevented Planting or Damage or Loss                                                                               Hudson Insurance Company

€ !j~~?,~2,~                                                                                                                                                                               7300 West 110th Street. SuRe 400
                                                                                                                                                                                                    ClVeI1and Pari                                                                  Notice of Prevented Planting or Damage or Loss                                                                                       Hudson 1nsurance Company

€ !j.\!9,~y',;;;                                                                                                                                                                                7300 West I 10th Street, SUite 400
                                                                                                                                                                                                         Overtand Pari                                                                                                                                     7300 West 110th street. Suite 400
                                                                                 Loss Statement
fX) t!~{9,~S:.::;
                                                                                                                                             Overfand Park;, KS 66210
                                                         This Loss Statement represents all acreages that have been finalized.                 Phone: (866) 450-1445
                                                                                                                                                  Fax: (913) 345~1e71
                                                                     Claims are subject to audit by the company.
                                                                                                                                             Print Date: 0111412014




                                                                                 11 I
                                        235101         NITTLERT-                100%
                                                                                                         I NSIH
                                                                     100%
                                       133863/2          133863

                              0001-0013 OU IYA                       19.40
                                                                                 11 I
                                                                                                         I NS/H
                                 -.L
                                        244261
                                       134797 11
                                                   I    Caiman       100%
                                                                                100%


                              0001-0014 OU I YA                     144.90
                                        231441

   NoType
Specified 1 Non-
                   I                   137259/1
                                        231441
                                       134098/1
                                                        1-11329
                                                        134098       100%
                                                                                 111
                                                                                100%                     I NS/H I                I   $27,015.231        $27

   Irrigated                                            137259
                                        231441
                                       11329




"legal DascripHon = Saction, Township, Range & Other Land Identifiers (e.g. Spanish Land grants. meles & bounds, etc.)
"" Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weigh~ Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                     serge 1 012
                                                                                                                                                                                                                                           7300 West 110th Street, Suite 400
                                                                                                                   Loss Statement
fD t!~;P,~2,~                                                                This Loss Statement represents all acreages that have been finalized.
                                                                                         Claims are subject to audij by the company.
                                                                                                                                                                                                                                                  Ovet1and Pal'k. 1<
2=Stagell                                                            21   = Hall                   61   =V\lnd                     92 0: Hurricane                                       pverpaid loss Recoveries                                                                  $0.0(
3 = Stage III                                                        31   =Preclpltatlon           62 • Hot V\lnd                  93 =Wildlife                                          IAmount Remaining                                                                $30,42T.l1(
4 = stage IV                                                         32   -= Poor Dralnage         63 =Cyclone                     94. Erosion

                                                                                                                                                                                         Furrent Disbursements
                                                                                                                                                                                         ~ecovery to Other Claims                                                                  $OJ><
                                                                                                                                                                                         ~urrent 109!lCiildHs. ' .•...•.'                      .,   ....                           $O.{)(
                                                                                                                                                                                        PheckAmount ....
                                                                                                                                                                                         Dr".............. OM......• '.)1'Ir::.R   nn IH_4A_'ln1A
                                                                                                                                                                                                                                                      '.,,';';'.
                                                                                                                                                                                                                                                    ,.. ..........
                                                                                                                                                                                                                                                                   '"     $30;427.01
                                                                                                                                                                                                                                                                        4~t:.4'7




• Legal Description = Section, Township. Range & Other Lend Identifiers (e.g. Span'lSh Land grants, metes & bounds. etc.)
•• Guarantee Per Acre (GPA) = Bushels. Pounds, Tons. Hundred Weight. Boxes. Revenue Guarantee, or Dollars
POL (Rev. 12.2011)                                                                                                                                                                                                                                                       5-/,ge 2 of2
                                                               Notice of Prevented Planting or Damage or Loss                                                                                    Hudson Insurance Company

~ ti,~.:8,~2~
                                                                                                                                                                                           7300 Wesl 110!h Stree~ Sulle 400
                                                                                                                                                                                                    Overland Pall                                                                   Notice of Prevented Planting or Damage or Loss                                                                                         Hudson Insurance Company

tI) tt\;;2,~~::,:;                                                                                                                                                                                  7300 West IIOth Street, Suite 400
                                                                                                                                                                                                             Ove!land Pari Partne ..                                                            Barry ZUber                              2013                13005987                      48-596-1003702
I request authorization to commingle production from two or more unit9 or commingle production belween Insured and uninsured acreage within the same structure and 10 use my load recordS, structure
markings, or combine monllor records to determine production belween unHs or production from insured/uninsured acreage. Do you agree to follow your insurance provlde(s written erHerta and Instructions
to do this?     o Ves [J No
Written or oral authorization and written criteria and Instructions must be received from your insurance provlder before production can be commingled. I understand 'hal if authorization ls given, my Insurance provider will
annually provide written criteria and Instructions for the use of load or combine monitor records to separate such production. and if J rail to follow all instructions. my optional unit structure witl be coflapsed.
If you have less than 100% share. Is the other share Insured under a Federal crop Insurance program? If so. list the person's name. name of AlP for which they C8ITY • Federal crop Insurance and policy
number if known.
                                                                                   Collection of Information and Data (privacy Act) Statament
                                                                                            Agento, Loss Adjusters and Pollcyholdars
The following statements are made In accordance wtth the Privacy Act of 1974 (5 U.S.C. 5528): The Risk ManagementAgency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the
regulations promutgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AlPs) that have been approved by the Federal Crop Jnauranc:e Corporation (FCIC)
to deliver Federat crop insurance. The information is necessary for AlPs and RMA to operate the Federal crop Insurance program. determine program eligibility, conduct statistical anatysis, and ensure program integrity
Information provided herein may be fumtshed to other Federal. State, or local agencies, as required or permitted by law, law enforcement agencies, courts. or adjudicative bodies, foreign ageneies. magistrate, administrative
tribunal, AlPs contractor:& and cooperators, Comprehensive Information Management System (elMS), congressional offices, or entllie$ under contract with RMA. For insurance agents, certain Information may also be dle:ctosed
to H1e pubtic to aSSiSt Interested IndIVIduals In toeatIng agents In a panlcutar area. Olsctosure of the infOrmation requested is VOluntary. However, failUre to correctIy!'9port ~ne reqUMte(f InformatiOn may resuft In tne rejection of
this document by the AlP or RMA in acc:ordance with the Standard Relnsurance Agreement between the AlP and FetC. Federal regulations, or RMA-approved procedures and the denial of program eftgiblRty or benefits derivec
therefrom. Also, faitur& to provide true and c:orreet Information may result in civil suit or criminal prosecution and the assessment of penatties or pursuit of other remedies.
                                                                                                         Non-DlscrlmmatJon Statement
 Non-.Oiscrimination Policy· The U.S. Department of Agriculture (USDA) prohibits dlsaimination against its customers, employees, and applicants for employment on Ihe basis of race, color, national origin, age, disability, sex,
 gender identity, religion, reprisal, and where appticable. political beliefs, marital status, familial or pafental status, sexual orientation. or an or part of an individual's income is derived from any pubfie assistance program, or
 protected genetic Infonnation In employment or in any program or actMIy conducted or funded by the Department. (Not all prohibited basis wUJ apply to an programs and/or employment adMttes,)
To File a Program Complaint. ffyou wish to file a Civil Rights program complaint of ctiscnmlnation, complete the USDA Program Discrimination Complaint Fonn, found onltne at
 http://www.ascr.usda.govfeompJainLfi1inQ_cust.html, or at any USDA office. or cal (866) 632·9992 to request the form. You may also write a letter containing all of the Information requested in the form, Send your completed
complaint form or letter by mall to the U.S. Department of Agricullure, Director, Office of Adjudication, 1400 Independence Avenue. S.W.. Washtngton, D.C. 20250..94 HI. by fax (202) 690-7442 or smatt at
 program.intake@usda.gov.
 Persons with Disabilities - Jndividl.lala who are deaf. hard of hearing or have speech disabilities and wish to file either an EEO or program complaint pleafle contact USDA through the Federal ReJay Service at (800) 877~8339 or
 (800) 845-6136 (in Spanish), Persona with disabilities. who wish to file a program complaint, please see infoTmation above on how to contact the Dep8rtmen~ by mall directty or by email. tf you require altarnative means of
communication for program information (e.g.• 8raille.lafge prinlaudkltape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (VOice and TOO).
                                                                                                  Hudson Insurance Privacy Policy
VVhen you apply to any of the Hudson Insurance Group companies for any type of Insurance. you disclose Information about yourself to us. The collection. use end disclosure of such information is regulated by law. Hudson
Insurance Group, Its agents, affiliates and subsidiaries maintain physical, electronic and procedural safeguards that comply with state and federal regulations to guard your personal information. We also limit employee access to
certain personal information, to those with 8 business reason for knowing such Information. Hudson Insurance Group atso instructs fts emptoyees 80 that they wilt understand the tmponance of the confldentlanty of persona.
infonnation, and takes appropriate measures to enforoe employee privacy responsibHities.
                                                                                                         Certification Statement
I certify that to the best of my kn                                                                                                                                                 7300 West 11 oth Street, Suite 850
                                                                                             Loss Statement
€) tt~!~),~?,~                                            This loss Statement represents all acreages that have been finalized.
                                                                      Claims are subject to audH by the company.
                                                                                                                                                         Ovedand Parf(, KS 66210
                                                                                                                                                            Phone: (866) 45()..144S
                                                                                                                                                              Fax: (913) 345-1671

                                                                                                                                                         Print Date: 10I08I2013




                                                                                          121
                                                                          100%            100%


                                                                                          121
                                                                          100%            100%


P2 • Prevented Plant with Standard Coverage        1 = Low Harvest Prtce 41     = Frost               64 = Tomado       95= Polebum
PF = Prevented PlontYoith standard Coverage + 5%   2 = Low Market Pnce       42 II: Freeze            71   = Insects    96 - Fruit Set
PT. Prevenled PlantYoith Standard Coverage + 10%   10 = Drought Deviation 43 = Cold Winter KIll       72 = Medfly       97 = earthquake
H = Harvested                                      11   = Drought            44' Cold Wet Weather 81       = Disease    98 - Volcanic Eruption
UH • Unharvested                                   12 = Excessive Heat       45 = Insufflclenl ChDI   82 • Aflatoxin    99 = Olher
R -Replant                                         13 = Irrigation Failure   51- Rood                 90 = Force Fire
1 = Stage'                                         14 = FaDed lIT Equip      55 • GRP Revenue         91 = Fire
2- Stage I!                                        21 = Hail                 51-WInd                  92 :: Hurricane
3 = Stage III                                      31 = PreclptlaUon         62 = Hot Wind            93=WIld1We
4 = Stage IV                                       32 = Poor Drainage        63 - Cyclone             94= Erosion




• Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                  !f,rge 1 of 1
                                                                     Notice of Prevented Planting or Damage or Loss                                                                                                                     Hudson Insurance Company

~ t!~R,~8,r,:
                                                                                                                                                                                                                                 7300 West 110lh Sireet, Su~e 400
                                                                                                                                                                                                                                          OVerland Park, KS 66210
                                                                                                                                                                                                                          Ph / Fx: (866) 450-1445/ (913) 345-1671
                                                                                                                                                                                                                                               Ptlnt Date: 02/0112015
           Insured's Name, Mailing or Street Address and Other     ", ':':::"                ,:' : ,: . .::':::" Agency and Agont Contact Information       . _::__',::::__ '                Crop Year                Claim Number
                                                                                                                                                                                                                                                     Poltcy.~Umber".
  ••. •...      . ..•••... ..·Contact InfonnatJon              ..•...          .•....•. . ...•... ••••.•.            . < . .'                  .        <                       c •.•••   .....  . .:.   .:   :                        .      < ..

Bvb paMer.                                                                    CropGuaro Group Inc. (48-008)
PO Box 403                                                                    C Casey Cllpson (2080)
                                                                                                                                                                                                  2013                 12009693                48-595·1003701
Hargill, TX 78549                                                             2315 W Expressway 83                                                                                        State Co"" I Nam"····
                                                                              Ste 102
                                                                              San Senilo, TX 78566                                                                                                  46            Texas

Phone: (956) 330-6129 Cell (958) 845-8682 Office                                  Phone: (956) 361-5550 Agency (956) 361-5550 Agent                                                               I am an Agent, Employee, or Contractor affiliated with the
Email:                                                                            Email: cclipson@cropguardgroup.com                                                                                          Federal crop insurance program?
Authorized Representative: NONE
power of Attorney: NONE                                                           Claims Supervisor: Ben Hanawa
                                                                                                                                                                                                                            Cl Yes Cl No
Best time to contact Insured:                                                     Adjuster. Carlos Guajardo
Check one:             o
                      This is a notice of prevented planting.                     o   this Is a notice of damage only (appears that production will exceed the guarantee at this time).
                       I!J This is a notice of probable loss.                     o   Immediate inspection is requested. If checked. explain Why:
County: Willaey (489)                                  Crop: Grain Sorghum                                                                      oatif.ReP6Fb>d!3/4120}3
          Un"                    Acres                       Legal Descrlptlon*                      Estimated Production                       cause of Oemage                                          Date of Damage                    Expected Harvest Date
                                                                                                                                                Wind/Excess Wind                                              31412013
Insured's 'ntenUon (cheek one):                                                                                                                                                                                   If the Intent is to replant and Ii repfantlng payment
 o To harvest              o To chop/silage o leave for cover     o Destroy           o Plant to another crop                                                  o Pasture                     o Hay                is applicable, Is the acreage greater than 50 acres
                                                                                                                                                                                                                  of the unit?
 o Cr"l'wlil be direct marketed I!J Replant o Unknown at this time o Other (Explain):                                                                                                                                                 [] Yes o No
County:                                                Crop:                                                                                    Date Reported:
      Unit                        Acres                      Legal Description·                      Estlmated Productlon                       Cause of Damage                                          Dam of Damage                     Expected Harvest Date


Insured's Intention (chock one):                                                                                                                                                                                  If the intent is to replant and a replanting payment
 o To harvest              o To chop/sllage o Leave for cover   o Destroy           o Plant to another crop                                                    o Pasture                     o Hay                is appllcabfe. is the acreage greater than 50 acres
                                                                                                                                                                                                                  of the unH?
 o crop will be direct marketed o Replant o Unknown at this time o other (Explain):                                                                                                                                                    Cl Yes o No
County:                                                 Crop:                                                                                   Date Reported:
          Untt                    Acres                      Legal Doscrlption*                      E!Jtimated Production                      Cause of Damage                                           Date of Damage                   Expected Harvest Date


Insul'Qd's Intention (cheek one}:                                                                                                                                                                                 If lhe intent is to replant and a replanting paymenl
 o   To harvest            o To chop/silage o Leave for cover   o Destroy           o Ptant to another crop                                                    o Pasture                      o Hay               1$ applicable. is the acreage greater than 50 ac~
                                                                                                                                                                                                                  of the untt?
 o crop will be direct marketed o Replant o Unknown at thi$ time o other (Explain):                                                                                                                                                 Cl Yes     o No
Remarks;
contact 956-845-6682
Spoke with insured 9:30am on 314/2013. Notified him about adjuster schoot 1n denver. Adjuster will contact and make appointment.




                                                                                                                                                                                                                                                        II
* Legal Description = Section, TownShip, Range & Other land Identifiers (e.g. Spanish Land grants. metes & bounds, etc.)



                                                                                                                                                                                                                                                         iii        ..
M911 (Rev. 03-2014)                                                  See last Page of NOfice of Prevented Planting or Damage or loss for Required Slatements                                                                                              55Page10f2
                                                                   Notice of Prevented Planting or Damage or Loss                                                                                          Hudson Insurance Company

~ tl,!!'5l~2,::;
                                                                                                                                                                                                     7300 West 110th Street, Suite 400
                                                                                                                                                                                                              Overland Park, KS 65210
                                                                                                                                                                                              Ph 1 Fx: (866) 450-14451 (913) 345-1611
                                                                                                                                                                                                                  Prtnl Date: 0210112015
                                  . : _Imurec:f's Name .                     .......                        Adjuster's Name                          Crop Vear            Claim Number ..                 .. Policy Number
                                      Bvb Partners                                                          Cartos Guajardo                             2013               12009693                      48-595-1003701
I request authorization to commingle production from two or more units or commingle production between insured and uninsured acreage within the same structure aOO to use my load records, structure
markings, or combine monitor records to determine prOduction between units or production from insured/uninsured acreage. Do you agree to follow your Insurance provider's written criteria and instructions
10 do this?   o Ves 0 No
Written or oral authorization and written criteria and instructions must be received from your insurance provider before production can be commingled. I understand that if authorization is given, my insurance provider will
annually provide Wlitten criteria and instructions for the use of load or combine monitor record$ to separate such production. and if I faH 10 fofIow all insrrucUons. my optional unit structure will be cotlapsed.
If you have less than 100% share. is the other share insured under a Federal crop insurance program? If so, list the person's name. name of AlP for which they carry a Federal crop insurance and policy
number if known.
                                                                                                                               ---                                                         --
                                                                                       Cofleetlon of information and Data {Privacy Act) Statement
                                                                                               Agents, Loss Adjusters and Policyholders
The foRowing statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA} is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) 0'1' other Acts, and the
regulations promulgated thereunder. to solicit the information requested on documents established by RMA or by approved insurance providers (AlPs) thai have been approved by the Federm Crop Insurance Corporation (FCIC)
to deliver Federal crop insurance. The information is necessary fOr AlPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical anBlysis, and ensure program integrity
Information provided herein may be furnished to other Federat. State. or local agencies, as required or permitted by law. Jaw enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate, administrative
tribunal. AlPs contractors and cooperators, ComprehenSive Information Management System (CIMS). congressional offices, or entities under con1ract with RMA. For insurance agents. certain information may aOO be disclosed
to the pUbfiC to assist interested individuals in locating agents in a particufa,r area. Disclosure of the information requested is voluntary. However, failure to correctly report the requested information may result in the rejection of
this document by the AI? or RMA in accordance with the Standard Reinsurance Agreement between the AlP and FCIC. Federal regulations. or RMA--approved procedures and the denial of program eligibility or benefits derivec
therefrom. Atso. failure to provide true and correct information rna)' rasuH: in civil suit or criminal prosecution and the assessment of penalties or pursuit of other remedies.
                                                                                                     Non-Discrimination S1atement
Non-Discrimination Policy - The U.S. Department of Agriculture (USDA} prohibits discrimination against its customers. employees. and app~cant$ for employment on the basis of race. ooIor, national origin, age, disability. sex,
gender identity, refigkm, reprisal. and where appticabJe. poliUcal beliefs. marital status. familial or parental status. sexual Orientation, or all or pari of an individuars income is derived from any publk: assistance program. or
protected genetk informatlonln employment or in any program or activity conducted or funded by the Department. (Not all prohibited basis will apply to all programs and/or employment actMties.)
To File a Program Complaint If you wish to file a Civil Rights program complaint of discrimination. complete the USDA program Discrimination Complaint Form, found online at
                              p



http://WWW.ascr.usda.gov/compiaint,.Jiling_cuslhtml, or at any USDA Office. or calf (866) 632-9992 to reque$~ the fonn. You may also write a letter containing aU of the information requested in the form. Send your completed
comptalnt form or letter by mail to the U.S. Department of Agriculture. Director. Office of Adjudication. 1400 Independence Avenue, S.W., Washington, D.C. 2025()'9410, by fax {202} 690-7442 or email at
program.intake@usda.gov.
Persons with Disabilities ~ Individuals who are deaf. hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact USDA through the Federal Relay Service at (800) 877-8339 or
(800) 845-6136 (in Spanish). Persons with disabilities, who wish to file a program complaint. p~ase see information above on how to contact the Department by mail directly or by email. H' you require alternative means of
communication for program infomlafion (e.g., BraiHe. large print, audiotape, etc.) please comact USDA's TARGET Center at (202) 720-2600 (voice and TOO).
                                                                                                    Hudson Insurance Privacy Policy
W1en you apply to any of Ihe Hudson Insurance Group companieS for any type of insurance. you disclose information 8OOu1 yourself to us. The collection. use and disclosure of such information is regulated by law. Hudson
Insurance Group, its agents, affiliates and subsidiarieS maintain physical, electronic and procedural safeguards that comply with state and federal regulations 10 guard your persona$ information. We also limit emptoyee a~ss to
certain personal information, to those with a business reason for knowing such information. Hudson Insurance Group also instructs its employees so that they will understand the importance of the confidentiality of personal
information. and takes appropriate measures. to enforce employee privacy responsibilities.
                                                                                                          Certification Statement
I certify that to the best of my knowledge and bertef at! of the information on this form is correct. I also understand that falrure to report completely and accurately may result in sanctions under my policy. mcluding
but not limited 10 voidance althe policy. and In crtminal or cIVil penalties (18 U-S.C. §1006 and §1014; 7 U.S.C. §1506: 31 U.S.C. §3729, §3730 and any other applicable federal slaMes).

 Insured's Printed Name                                                                                            :Insured's Signature                                                                     bille of NoliCiI
 Bvb Partners

 Refer to the Basic Provisions and the speeffic Crop Provisions for more details on notice requirements fOr acreage prevented from planflng and no{lce requirements for damage or loSS requirements.




 M911 (Rev. 03-2014)
                                                                                                                                                                                                                           II
                                                                                                                                                                                                                            1!1.         '.
                                                                                                                                                                                                                               56 Page 2012
                                                                                                                                      7300 West 110th Street, Suile 850
                                                                                 Loss Statement                                              Overtana Park, KS 66210

~ !t\!g.~gt'i-                                        This Loss Statement represents all acreages that have been finalized.
                                                                                                                                                Phone: (866) 450-1445
                                                                                                                                                   Fax: (913) 345.1671

                                                                    Claims are subject to audit by the company.




                                                                                 611
   No Type                                                                                                     IR
                                                                                100%
Specified 1 Non-                                                    100%                                                    $2,100.
    Irrigated




                            0001-0001 OU 1 VA, TA                   76.00




                                                                                 611
    No Type                                                                                                    IR                                          $2,157
                                                                                100%
 Specified 1 Non-                                                   100%                                                    $2,157.
    Irrigated




  Legal Description::: Section. Township, Range & Other land Identifiers (e.g. Spanish Land grants. metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels. Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                      5~age 1 of 3
                                                                                     7300 West 110th Street, SuIte 850
                                     Loss Statement
~t!~~r,~~~
                                                                                            Ovenand Park, KS 66210
                                                                                               Phone: (8SS) 4S0~1445
~/           This Loss Statement represents all acreages that have been finalized.                Fax: (913) 3"5~1671

                         Claims are subject to audit by the company.
                                                                                                                                                                                       7300 West 110th Street. Suite 8S{)
                                                                                                                      Loss Statement
(g)ti~!!G~9t!
                                                                                                                                                                                              Overland Park., KS 66210
                                                                                                                                                                                                 Phone: (866) 450.-1445
                                                                               This Loss Statement represents all acreages that have been finalized.                                               Fax'. (Si3) 345 w 1671
                                                                                           Claims are subject to audit by the company.
i!1}';;':.?i·;: ':::~;'*;:;;';!\'iili,!cr,II;1hfC!l'iiiitloll:';:.>;;:',; ::':.:.;;·:;l;
                            Bvb Partners                                                     CropGuard Group Inc. (48-008)


P2 = Prevented Plant with Standard Coverage                            1 = Low Harvest Price 41 = Frost                                64:1: Tornado          95;Polebum
PF = Prevented Plant with Standard Coverage + 5%                       2 =- low Market Price          42 = Freeze                      71::1 Insects          96 = Fruit Set
PT = Prevented Plant with standard Coverage + 10%                      10 = Drought Oeviation 43 = Cold VVinter Kill                   72= Medfly             97 ... Earthquake
H ". Harvested                                                         11 = Drought                   44 = Cold Wet Weather 81 = Disease                      98 = Volcanic Eruption
UH :; Unharvested                                                       12 = Excessive Heat           45 = Insullcient Chili           82 = Aflatoxin         99 = Other
R = Replant                                                             13 = Irrigation FaHure        51 = Flood                       90 = Foree Fire
1 = Stage I                                                            14 = Failed Irr Equip          55 = GRP Revenue                 91 = Fire
2 = Stage II                                                           21    =Hall                    61 = Wind                        92   = Hurricane
3 = Siage III                                                           31 = P recipitalion           62 ~HotWind                      93 =WiidlWe
4::1 Stage JV                                                           32   = Poor Drainage          63 = Cyclone                     94   I::   Erosion




* Legal Description = Section, Township. Range & Other land Identifiers (e.g. Spanish land grants. metes & bounds, etc.)
   Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
,..*
POL (Rev. 12-2011)                                                                                                                                                                                       5§age3013
                                                                                                                                7300 West 110tfl S1reet. Suite 850
                                                                                 Loss Statement                                         Overfl!!lnd Park, KS 66210
Ii.'\. HUDSON
~; IN\\'M"~:f.(il\Ol'P                                This Loss Statement represents all acreages that have been finalized.
                                                                                                                                           Phone: (866) 450-1445
                                                                                                                                              Fax: (913)   345~1671

                                                                  Claims are subject to audit by the company.                           I',tIrttDl\I~:'i(l61l!flI2'O"j3'




                                                             Clipson (2080)
                                                            Expressway 83. Ste 102
                                                         Benito, TX 78586
                                                          361-5550




    No Type                                                                     611
                                                                                                              IR
                                                                               100%
 Specified 1 Non-                                                    100%
     Irrigated




                            0001-0001 OU 1 VA, TA                    76.00                                                 $1




    No Type                                                                      611
                                                                                                              IR
                                                                                100%
 Specified 1Non-                                                     100%
      Irrigated




  Legal DeScription = Section, Township, Range & Other land Identifiers (e.g. Spanish land grants, metes & bounds, etc.)
•• Guaranlee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee. or Dollars
POL (Rev. 12-2011)                                                                                                                                  6Bage 1 of4
                                                                                                                                      730(} West 110th Street, Suite 850
                                                                                  Loss Statement
~ !j~p'"S.Z(j
                                                                                                                                              Overtand Park, KS 66210.
                                                                                                                                                 Phono: (866) 450-1445
                                                      This Loss Statement represents all acreages that have been finalized.                        FI\X'. (913) 345-1671

                                                                  Claims are subject to audtt by the company.                                 Prim Date: 0612612013
                                                                                                                                              g~\N,1




                                                                                 611
   No Type                                                                                                     IR
                                                                                100%
Specified I Non·                                                    100%                                                    $2.000.
   lITigated




                                                                    2.60




   No Type
                                                                                 611
                                                                                                               IR                                              $83
Specified I Non·
                                                                                100%
                                                                    100%
   Irrigated




 Legal Description::;: Section, Township. Range & Other Land fdentifiers {e.g. Spanish land grants, metes & bounds, etc.}
•• Guarantee Per Acre (GPA) ~ Bushels. Pounds. Tons. Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12·2011)                                                                                                                                                                                                                       Loss Statement
~ 'l~~!?,~2!:!                                        This Loss Statement represents all acreages that have been finalized.
                                                                    Claims are subject to audit by the company.




                                                                                611
   No Type
                                                                               100%
                                                                                                             INR
Specified I Non-                                                   100%
    Irrigated




• Legal Description = Section. Township. Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)
•• Guarantee Per Acre (GPA) = Bushels. Pounds, Tons, Hundnad Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                            6~age   3014
                                                                                                                                                                                                                           7300 West 110th Street. Suite 850
                                                                                                              Loss Statement
~t!,~R;~2~
                                                                                                                                                                                                                                     Ovedand Perf(, KS 66210
                                                                               .                                                                                            .                                                          Phone: (866) 450-1445
                                                                         This Loss Statement represents all acreages that have been finalized,                                                                                            Fox: (.,3) 345-'671
                                                                                             Claims are subject to audtt by the company.                                                                                             Print Date: 0612612013
 !~:i:· ":'::\01';}'%Jl'i.1I~a:~1!:!!O~it·'j'?;J;'   ....• '.'.'       ,....-·'{-i.','" .,:".A'lIiiii:Y:~:lnfd!"'l.tI(jn."" -,"', .,'.,:',', -I\'t?:~i'f)pW~ar.i:;\i?'f.'ii' .;\'i\;0i~(lI!illi!it:l~~ll!'r;Il\\1'H ~i~':"\;ie/jll'/iJljNl'i~!litil:;~lijl!'?'~:.
                      Bvb Partners                                                    CropGuard Group Inc. (48-0081                                                                          - •••••• -


P2 ;:: Prevented Plant with Standard Coverage                      1 = Low Harvest Price      41 == Frost                    64= Tomado          9S=Polebum
PF = Prevented Plant v.4th Standard Coverage + 5%                  2 = Low Market Price       42 =Freeze                      71 = Insects       96 • Fruit Set
PT e Prevented Plant with Standard Coverage + 10%                  10' Drought Deviation 43 = Cold Winter Kin                 72 = Medlly        97 = Earthquake
H   = Harvested                                                    11 = Drought               44' Cold Wet Weather 81 = Disease                  98 = Volcanic Eruption
UH • Unharvested                                                   12 = Excessive Heat         45 = Insufficient Chili        82   =Aflatoxin     99 = Other
R. Replant                                                         13 = Irrigation Failure     51 = Flood                     90 = Force Fire
1· Stage I                                                         14 = Failed Irr Equip       55 = GRP Revenue               91 = Fire
2. Stage II                                                        21 = Hail                   61 = Wind                      92 :; Hurricane
3- Stage III                                                       31 = Precipitation          62 = Hot Wind                  93 = Wildlife
4. Stage IV                                                        32 = Poor Drainage          63= Cyclone                    94 = Erosion




"legal Description:= Section, Township, Range & Other land 'dentifiers (e.9. Spanish land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA)' Bushels, Pounds, Tons, Hundred Weight. Boxes, Revenue Guarantee, or Doilars
POL (Rev. 12-2011)                                                                                                                                                                                                                             6Bage4014
                                                                           Notice of Prevented Planting or Damage or Loss                                                                                            Hudson Insurance Company
                                                                                                                                                                                                               7300 West 1101h Street. Suite 400
tIi:'\.    HUDSON
~ilNc (866) 450-14451 (913) 345-1671
                                                                                                                                                                                                                              Print Date: 02101/2015
                                                                                                             Agency and Agent Contact Information                              Crop Year I.CIaII1lNumber .......                Policy Number
         Insured's Name, Mailing or Street Address and Other
                         Contact Information
                                                                                     !
                                                                                     !               ....                      "   .                       i     .........    ..............<                           I·····.··.·•.
BIIi:> partners                                                                          CropGuard Group Inc. (48-()08)
                                                                                         C Casey Clipson (2080)
                                                                                                                                                                                 2013                12010065 ....            48-595.1003701
PO Box 403
Hargill. TX 78549                                                                        2315 W Expressway 83                                                                State COde 1 Name--. .
                                                                                         St. 102
                                                                                         San Benito. TX 78586                                                                       48          Texas

Phone: (956) 330-6129 CeR (956) 845·6682 Office                                          Phone: (956) 361-5550 Agency (956) 361-5550 Agenl                                       I am an Agent. Employee, or Contractor affiliated with the
Email:                                                                                   Email: cdlpson@cropguardgroup.com                                                                  federal crop Insurance program?
Authorized Representative: NONE
                                                                                         Ctalms Supervisor: Ben Hanawa
Power 01 Attorney: NONE                                                                                                                                                                                     DYes 0 No
Bast time to contact Insured:                                                            Adjuster: Carlos Guajardo
Check on9:                o     This Is a notice of prevented planting,                  o This is a notice of damage omy (appears that production will exceed the guarantee at this time).
                          I!l   This Is a notice of probable lass_                       O Immediate Inspection Is requested. If checked, explain why:
 County: Willacy (489)                                        Crop: Cotton                                                                         Oata!R~rted:!A/1312013'
            Unit                      ACr9s                        Legal Descrlpllon'                        EsUmated Production                   Cause of Damage                        Dato of Damage              Expaetod Harvest Date
                                                                                                                                                       Drought                                  411312013
Insured·s I.....ntlon (check one):                                                                                                                                                              if the Intent is to replant and a replanting payment
 o To harvest              o To choplsilage o leave for cover   00 Destroy                                               o Plant to another crop        o Pasture               o Hay           is applicable, is the acreage greater than 50 acres
                                                                                                                                                                                                of the unit'?
 o Crop will be direct marketed o Reptant o Unknown at this time o Other (Explain):                                                       -
                                                                                                                                                                                                                 o     Yes    o  No
 County: Willacy (489)                                        Crop: Grain Sorghum                                                                  Date Reported:            411312013
            Unit                      Acres                      legal Descriptioni'                         Estimated Production                  Cause of Damage                        Date of Damage              Expacted Harvest Date
                                                                                                                                                       Drought                                  411312013
Insured's Intention (check one):                                                                                                                                                                If the Intent is (0 replant and a replanting payment
 o To harvest                       o To chop/silage          o Leave fOr cover              I!I   Destroy               o Plant to another crop         o Pasture              o   Hay         is applicable, is the acreage greater than 50 acres
                                                                                                                                                                                                of the unit?
 o   Crop win be direct marketed                o Replant          o   Unknown a1 this time         o Other (Explain):                                                                                           DYes          o No
 County:                                                      Crop:                                                                                Date Reported:
       Unit                             Acres                      Legal Descrlpllon'                        Estimated Production                  cause of Damage                        Date of Damage              Expected Harvest Date


 Insured's Intention (check one):                                                                                                                                                               If the intent ts to replant and a replanting payment
  o To harvest                      o   To chop/silage         o   leave for cover       o Destroy           o Plant to another crop                     o Pasture              o   Hay         is appUcable. is the acreage greater than 50 acre!
                                                                                                                                                                                                of the untt?
 o Crop will be direct marketed                 o   Reptant        o Unknown at this lime o Other (Explain):                                                                                                         DYes      o No
 Remarks:


                                                                                                                                                                                 --_.-                  ---              _    ...   _-




 ... Legal Descnption = Sectlon, Township, Range & Other land Identifiers (e.g. Spanish Land grants, metes & bounds. etc.)




 M911 (Rev. 03-2014)                                                       See last Page of Notice of Prevented Planting or Damage or Loss for Required Statements
                                                                   Notice of Prevented Planting or Damage or Loss                                                                                          Hudson Insurance Company
~HUDSON
~i       IN\tlll./l.l\'Cf(:\t()l!;'
                                                                                                                                                                                                      7300 west 110th Street, Su~e 400
                                                                                                                                                                                                             Ove~and Park, KS 66210
                                                                                                                                                                                               Ph 1 Fx: (866) 450-14451 (913) 345-1671
                                                                                                                                                                                                                    Pnnl Dale: 0210112015
                                           Insured's Name                                                   Adjuster's Namo                           Crop Vea,            Claim Number                       Polley Numbe, .
                                            Bvil Partners                                                    Cartos Guajardo                             2013                12010065                      48-595-1003701
I request authorization to commingle production from two or more units or commingle productlon between insured and uninsured acreage within the same structure and to use my load records, structure
markings, 0' combine monllor records to determine production between units or production from insured/uninsured acreage. Do you agree to follow your Insurance provider's written criteria and Instructions
10 do this?          o Ves 0          No
Written or oral authorization and written crfteria and instructions must be received from your Insurance provider before production can be commingled. I understand thal if authorization is given, my insurance provider will
annually provide written criteria and instructions for the use of foad or combine monitor records to separate such produttiOn. and if I fail to follow air il1structions. my optional unit struc1ure will be coflapsed.
If you have Jess than 100% share. is the other share Insured under a Federal crop Insurance program? If so, list the person's name, name of AlP for which they carTY a Federal crop Insurance and policy
number if known.                                                    -_.
                                                    --                                  --      ----     ---                                 -                -------- ---------             ----
                                                                                    Collection of Information and Data (Privacy Act) Statement
                                                                                            Agents, Loss Adjusters and Poli~holders
The foIlowin-g statements are made in accordance with the Pri....acy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency {RMA} is authorized by 1he Federal Crop Insurance Act (7 U.S.C. 1501R1524) or other Acts, and the
regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by approved ill$urance providers (AlPs) that have been appro....ed by the Federal Crop Insurance Corporation (FCle)
to deliver Federal crop insurance. The information is necessary for AlPs and RMA to operate the Feder31 crop insurance program. determine program etigfbility, conduct statlsticsl analysis. and ensure program integrity
Information provided herein may be fumished to other Federal, State. or local agencies, as required or permitted by law. law enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate. administrative
tribunal, AlPs contractors and cooperators, Comprehensive Information Management System (elMS), congressional offices, or entities under contract with RMA. For insurant".a ~OAnts. C9rtain information may algo bQ di$cloged
10 the public to assist interested individuals in locating agents in a particular area. Disclosure of the information requested is ....oluntary. However. failure to correctly report the requested Information may result in the rejection 01
this document by the AlP or RMA in accordance with the standard Reinsurance Agreement between the AlP and FCtC, Federar regulations, or RMA-8pproved procedures and the denial of program eligibility or benefits derivec
therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other remedies.
                                                                                                         Non-Discrimination Statement
 Non-Discrimination Policy - The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, emplOyees, and applicants for employment on the basis of race, color, national origin, age. disability, sex,
 gender identity. religion. reprisal. and where applicable, political beliefs, marital status. familial or parental status, sexual orientation, or aU or part of an individual's income is derived from any public assistance program. or
 protected genetic information in employment or in any program or activity conducted or funded by the Department (Not aU prohibited basis 1MU apply to all programs and/or employment activities.)
 To File a Program Compfaint -If you wish to fite a Civil Rights program complaint of discrimination, complete the USDA program Discrimination Complaint Form, round online at
 http:/twww.ascr.usda,gov/complainUllfng_custhtml, or at any USDA office, or call (866) 632-9992 10 request the form. You may also write a letter containing all of the information requested in the form, Send your compteted
 complaint form or reHer by mail to tile U,S. Department of Agriculture, Director. OffIce of Adjudication, 1400 Independence Avenue, S.W., Washington. D. C. 2025(}"9410, by fax (202) 690-7442 or email at
 program.intake@usda.gov.
 Persons with Disabilities .Indlviduafs who are deaf, hard of hearing or have speech disabilities and wish 10 file either an EEO or program complaint please contact USDA through the Federal Relay Service at (800) a77..s339 or
 (800) a45-6136 (in Spanish). Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directfy or by email. If you require alternative means of
 communication for program Information {e.g" Braille, large print, audiotape, etc.} please contact USDA's TARGET Center at (202) 720~2600 (voice and TOO).
                                                                                                  Hudson Insurance Privacy Poliey
When you apply to any of the Hudson Insurance Group companies for any type of insurance, you disclose information about yoursetf to us, The collection, use and disclosure of such information is regulated by law. Hudson
Insurance Group, its agents, affiliates and subsidiaries maintain physical, ffiectronic and procedural safeguards that comply with state and federal regulations to guard your personal information. We a'so limit employee access to
certain personal information, to those with a business reason for knOwing such informatkln. Hudson Insurance Group also instructs its employees so that 1hey will understand the importance of the confidentlaltty of personal
informa1lon, and 1akes appropriate measures to enforce employee privacy responsibiJities.
                                                                                                          Certification Statement
I certify that to Ihe besl of my knowledge and belief aR of the information on this form Is correct. I also understand that failure to report completely and accurately may result in sonclions under my policy, including
but not limlted to voidance of the policy, and in criminal or civil penanies (18 U.S.C. §1006 and §1014; 7 U.S.C, §1S06; 31 U,S,C. §3729, §3730 and any other applicable federal statutes).

 Insured's Printed Name                                                                                              nsured's Signature                                                                      Date of Notice
 Bvb Partners
                                                                                                                                                                                                                                                 1
 Refer to the Sask Pro....isions and the specific Crop Provisions for more details on notice requlrements for acreage prevented from planting and notice requiremen1s for damage or loSs requirements.




 M911 (Rev. 03-2014)
                                                                                                                                                                                                                             II65P'ge 2 01'2
                                                                                                                                7300 West 110th Street, Suite 850
                                                                                     Loss Statement
@ tl];!2,~2t!.
                                                                                                                                        Ovedand Park, KS se210
                                                                                                                                          Phone; (866) 450-1445
                                                       This Loss Statement represents all acreages that have been finalized.                 Fax: {913} 345--1671
                                                                         Claims are subject to audit by the company.                    PrlntDat!WlJ7nZl2013'




                                                                                    111
                                                                                    100%




   No Type
Specified I Non-
                   I               l"~_~L '3"~v~ 'll~~'Ug   ...~vv   I   10flO/r.
                                                                                     11 I
                                                                                    100%
   Irrigated
                                   I              I
      on/YP                 0001-0005 EU IYA, SE                         71.00
                                                                                     111
                                                                                    100%
                                                                                                           r- -,        $22,

                                                                                                                            $
                                                                                     11 I
                                                                                    100%


                                                                                     11 I
                                                                                    100%


                                                                                     11 I
                                                                         100%       100%




." legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
•• Guarantee Per Acre (GPA) = Bushels, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                6gage 1 of 4
                                                                                                                              7300 West 110tn Street. Suite 850
                                                                                 Loss Statement
{D tt~£~90t:!.
                                                                                                                                     Overland ParK, KS 66210
                                                                                                                                        Phone: (866) 45(1..1445
                                                      This Loss Statement represents all acreages that have been finalized.               Fax: (913) 345-1671

                                                                    Claims are subject to audit by the company.




                                        1
                                   4792/42361
                                         2
                                   4792/47801                                   111
   No Type                                                                                                                    $11.f!>!>.Ut>      $11
                                        1                                      100%
Specified I Non-                                                   100%                                                $11,
                                   4792/4779
   Irrigated
                                         1
                                   4792/4779
                                        3
                                       14779
                                         2
                            0001-0001 OU IYA, TA                   62.50




                                                                                11 I
    No Type
                                                                               100%
 Specified 1 Non-                                                   100%
    Irrigated




• Legal Description = Section, Township, Range & Other Land Identifiers (e.g. Spanish Land grants. metes & bounds. etc.)
•• Guarantee Per Acre (GPA) = Bushels. Pounds, Tons, Hundred Weight, Boxes. Revenue Guarantee. or Dollars
POL (Rev. 12-2011)                                                                                                                              6~age    2 of 4
                                                                                                                                                                                               7300 West 110th Street, Suite 850
                                                                                            Loss Statement
~ ti~£;~2,r:!
                                                                                                                                                                                                        Overland Park, KS 56210
                                                                                                                                                                                                          Phone: (866) 450-1445
                                                            This Loss Statement represents all acreages that have been finalized.                                                                            Fax: (913) 345-1671

                                                                           Claims are subject to audit by the company.                                                                                  Plinl Date: 0711212013
:',T}"""'i'9::~):ilr1sllitil!~~~itljj~\i:",' :4.: ' , : "     ""ii',:,AjI8fi'Cy:S'!lllf6fflillllljll'}y"::": i,.,:::,". "';\'iJ"'~l:6ll''Y:iiiiI';::if:*:, (\![(i~;p!arill'iffii~~~?'I~\1 s}l,:!:;':'d,~Cllley1~UiT
                    Rut. P~""A'"                                      CropGuard Group Inc, (48-008)                                  ?n1~                           1 ?01 nAA!i                    ,,"_"o".• nn'




                                                                                           11 I
   No Type                                                                                                                                                                                                            $41
                                                                                          100%
Specified I Non-                                                          100%                                                                  $41
    lnigated




* Legal Description = Section. Township. Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds, etc.)
- Guarantee Per Acre (GPA) = Bushets, Pounds, Tons, Hundred Weight, Boxes, Revenue Guarantee, or Dollars
POL (Rev. 12-2011)                                                                                                                                                                                               6gage 3 of4
                                                                                                                                                                                                                                                         7300 West 110th Street Suite 850
                                                                                                                            Loss Statement
{D tl~g,~S?~
                                                                                                                                                                                                                                                                    Ovel1and Par!(, KS 66210
                                                                                                                                                                                                                                                                       Phone;(866)45~1445
                                                                            This Loss Statement represents all acreages that have been finalized.                                                                                                                          F"", (9'3) 3...,67'

                                                                                                  Claims are subjed to audit by the company.                                                                                                                        Print Date: 07/1212013
;:·jt\'·':~·':::!i!!;);ln\l!,~~Jljf!!'t!!iIi~~\·::,·,•........     ..\
                                                                    ,.'0 :L;-;".     ......., ':_:;,,::~
                                                                                                                            .,_." __ , ___
                                                                                                                                                              ,···Cto"'··".,,,··,
                                                                                                                                                    """;'l:.~:;:l\n,:"                  . ·,,",·,!·,,'
                                                                                                                                                                       .i~~_;_.; _·,i~;;';~.:z::~,r~
                                                                                                                                                                             < • • -'... , . . .
                                                                                                                                                                                                         ,,·'. . C··l"""·
                                                                                                                                                                                                     ;b;\'\.\::s."         ..,""'fiIi·r. "j·:)I".',":."·~···.'·::·..~"~.·"·,..'''",·-'''!····. '."""""
                                                                                                                                                                                                                   .~_.r.'!?_!~~"~=~:1~\'\~f;~~~~\;'K~f£r~,,~,.,;i~,':!~.~~i1~:#·;!;/~':;;':'~
                                                                                 CropGuard Group Inc. (48-008)
                          Bvb Partners                                                                                                                                                2013                            12010065                                 48-595-1003701
                                                                                      C Casey Clipson (2080)
Stage Codes:                                                     Cause of Loss Codes:                                                                                                                   l~iiliif,1'lItleffll:\iIy":',+J?4;P ·'::5 C'"            .' "CC;,' :1}:':\1$;!25;~65iOO
P2 : Prevented Plant with Standard Coverage                      1 = Low Harvest Prlce 41 ~ Frosl            64 = Tornado                                         95 = Poleburn
PF = Prevented Plant with standard Coverage + 5%                 2 :::; Low Market Price             42 = Freeze                             71 = Insects         96 : Fruit Set                        ~iginal Loss Amount                                                                 $0.0
PT ;:;: Prevented Plant with standard Coverage + 10%             10   =Drought Deviation 43 =Cold W1nter Kill                                72 =Medfty           97 : Earthquake                        ncrease/Overpayment                                                                $O.O(
H : Hanreste